Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number: 36249TAA9

 

CREDIT AGREEMENT

 

 

Dated as of January 31, 2012

 

 

among

 

GTAT CORPORATION,

 

and

 

GT ADVANCED TECHNOLOGIES LIMITED,

 

as the Borrowers,

 

GT ADVANCED TECHNOLOGIES INC.,

 

as Holdings,

 

and

 

The Other Lenders Party Hereto

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

 

 

and

 

 

The Other Lenders Party Hereto

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED and RBS CITIZENS, N. A., as
Joint-Lead Arrangers and Joint-Book Managers

 

 

RBS CITIZENS, N. A., as Syndication Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

42

1.03

Accounting Terms

43

1.04

Rounding

44

1.05

Times of Day

44

1.06

Letter of Credit Amounts

44

1.07

Currency Equivalents Generally

44

 

 

 

 

ARTICLE II

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

2.01

The Loans

44

2.02

Borrowings, Conversions and Continuations of Loans

45

2.03

Letters of Credit

47

2.04

Swing Line Loans

60

2.05

Prepayments

63

2.06

Termination or Reduction of Commitments

67

2.07

Repayment of Loans

68

2.08

Interest

69

2.09

Fees

70

2.10

Computation of Interest and Fees

70

2.11

Evidence of Debt

71

2.12

Payments Generally; Administrative Agent’s Clawback

71

2.13

Increase in Commitments

73

2.14

Sharing of Payments by Lenders

76

2.15

Cash Collateral

77

2.16

Defaulting Lenders

78

2.17

Segregation of Hong Kong Revolving Credit Facility

81

 

 

 

 

ARTICLE III

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01

Taxes

81

3.02

Illegality

86

3.03

Inability to Determine Rates

87

3.04

Increased Costs

87

3.05

Compensation for Losses

89

3.06

Mitigation Obligations; Replacement of Lenders

89

3.07

Survival

90

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE IV

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

4.01

Conditions of Initial Credit Extension

90

4.02

Conditions to all Credit Extensions

93

 

 

 

 

ARTICLE V

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.01

Existence, Qualification and Power

94

5.02

Authorization; No Contravention

94

5.03

Governmental Authorization; Other Consents

95

5.04

Binding Effect

95

5.05

Financial Statements; No Material Adverse Effect

95

5.06

Litigation

96

5.07

No Default

96

5.08

Ownership of Property; Liens; Investments

96

5.09

Environmental Compliance

97

5.10

Insurance

97

5.11

Taxes

97

5.12

ERISA Compliance

97

5.13

Subsidiaries; Loan Parties

99

5.14

Margin Regulations; Investment Company Act

99

5.15

Disclosure

99

5.16

Compliance with Laws

100

5.17

Intellectual Property

100

5.18

Solvency

100

5.19

[Reserved]

100

5.20

Labor Matters

100

5.21

Collateral Documents

101

5.22

Patriot Act

101

5.23

OFAC

101

 

 

 

 

ARTICLE VI

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

6.01

Financial Statements

102

6.02

Certificates; Other Information

103

6.03

Notices

105

6.04

Payment of Obligations

106

6.05

Preservation of Existence, Etc.

106

6.06

Maintenance of Properties

106

6.07

Maintenance of Insurance

106

6.08

Compliance with Laws

106

6.09

Books and Records

107

6.10

Inspection Rights

107

6.11

Use of Proceeds

107

 

ii

--------------------------------------------------------------------------------


 

6.12

Covenant to Guarantee Obligations and Give Security

107

6.13

Compliance with Environmental Laws

110

6.14

Preparation of Environmental Reports

110

6.15

Further Assurances

110

6.16

Designation as Senior Debt

111

6.17

Post-Closing Matters

111

6.18

Existing Letters of Credit

111

 

 

 

 

ARTICLE VII

 

 

NEGATIVE COVENANTS

 

 

 

 

7.01

Liens

112

7.02

Indebtedness

114

7.03

Investments

117

7.04

Fundamental Changes

118

7.05

Dispositions

119

7.06

Restricted Payments

120

7.07

Change in Nature of Business

121

7.08

Transactions with Affiliates

121

7.09

Burdensome Agreements

121

7.10

Use of Proceeds

122

7.11

Financial Covenants

122

7.12

Amendments of Organization Documents

122

7.13

Changes in Fiscal Year

123

7.14

Prepayments, Etc. of Indebtedness

123

7.15

Designation of Senior Debt

123

7.16

Holding Company

123

 

 

 

 

ARTICLE VIII

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01

Events of Default

124

8.02

Remedies upon Event of Default

126

8.03

Application of Funds

127

 

 

 

 

ARTICLE IX

 

 

ADMINISTRATIVE AGENT

 

 

 

 

9.01

Appointment and Authority

128

9.02

Rights as a Lender

129

9.03

Exculpatory Provisions

129

9.04

Reliance by Administrative Agent

130

9.05

Delegation of Duties

131

9.06

Resignation of Administrative Agent

131

9.07

Non-Reliance on Administrative Agent and Other Lenders

132

9.08

No Other Duties, Etc.

133

9.09

Administrative Agent May File Proofs of Claim

133

 

iii

--------------------------------------------------------------------------------


 

9.10

Collateral and Guaranty Matters

134

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

135

 

 

 

 

ARTICLE X

 

 

CONTINUING GUARANTY

 

 

 

 

10.01

Guaranty

135

10.02

Rights of Lenders

136

10.03

Certain Waivers

136

10.04

Obligations Independent

136

10.05

Subrogation

136

10.06

Termination; Reinstatement

137

10.07

Subordination

137

10.08

Stay of Acceleration

137

10.09

Condition of Borrower

137

 

 

 

 

ARTICLE XI

 

 

MISCELLANEOUS

 

 

 

 

11.01

Amendments, Etc.

137

11.02

Notices; Effectiveness; Electronic Communications

140

11.03

No Waiver; Cumulative Remedies; Enforcement

142

11.04

Expenses; Indemnity; Damage Waiver

143

11.05

Payments Set Aside

145

11.06

Successors and Assigns

145

11.07

Treatment of Certain Information; Confidentiality

150

11.08

Right of Setoff

151

11.09

Interest Rate Limitation

152

11.10

Counterparts; Integration; Effectiveness

152

11.11

Survival of Representations and Warranties

152

11.12

Severability

153

11.13

Replacement of Lenders

153

11.14

Governing Law; Jurisdiction; Etc.

154

11.15

Waiver of Jury Trial

155

11.16

No Advisory or Fiduciary Responsibility

155

11.17

Electronic Execution of Assignments and Certain Other Documents

156

11.18

USA PATRIOT Act

156

11.19

Judgment Currency

156

11.20

Section 956 Override

157

11.21

Waiver of Immunities

157

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

2.03(a)(i)(C)

Existing Letters of Credit

4.01(a)(iv)

Part-I Mortgaged Properties

4.01(a)(iv)

Part-II Closing  Deliverables

5.08(c)

Owned Real Property

5.08(d)

Leased Real Property (Lessee)

5.08(e)

Existing Investments

5.12(d)

Certain pension Plan Obligations

5.13

Subsidiaries and Other Equity Investments; Loan Parties

6.12

U.S. Guarantors

6.17

Post-Closing Matters

7.01

Existing Liens

7.02

Existing Indebtedness

7.08

Transactions with Affiliates

7.09

Burdensome Agreements

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term Note

C-2

U.S. Revolving Credit Note

C-3

Hong Kong Revolving Credit Note

D

Compliance Certificate

E-1

Administrative Questionnaire

E-2

Assignment and Assumption

F-1

Hong Kong Guaranty

F-2

U.S. Guaranty

G-1

Hong Kong Security Agreement

G-2

U.S. Security Agreement

H

Mortgage

I

Intellectual Property Security Agreement

J

Intercompany Subordination Agreement

K

U.S. Tax Compliance Certificates

L-1

Perfection Certificate

L-2

Perfection Certificate Supplement

M

CAM Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 31, 2012,
among GTAT CORPORATION (f/k/a GT Solar Incorporated), a Delaware corporation
(the “U.S. Borrower”), GT ADVANCED TECHNOLOGIES LIMITED (f/k/a GT Solar Hong
Kong Ltd.) a company incorporated under the laws of Hong Kong (the “Hong Kong
Borrower” and together with the U.S. Borrower, the “Borrowers” and each a
“Borrower”), GT ADVANCED TECHNOLOGIES INC. (f/k/a GT Solar International, Inc.),
a Delaware corporation (“Holdings”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrowers have requested that the Lenders provide the Term Loan Facility on
the Closing Date in the amount of $75,000,000, the U.S. Revolving Credit
Facility from time to time in the amount of $25,000,000 and the Hong Kong
Revolving Credit Facility from time to time the amount of $150,000,000, and the
Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                 Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acquisition” has the meaning assigned in the definition of the term Permitted
Acquisition.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, the account as set forth on Schedule 11.02, or such other address
or account as the Administrative Agent may from time to time notify the
Borrowers and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Agreement Currency” has the meaning specified in Section 11.19.

 

“All-in Yield” means, as to any Indebtedness, the yield thereon, whether in the
form of interest rate, margin, OID, up-front fees to Lenders (which shall be
deemed to constitute like amounts of OID) or any “floor” for Eurodollar Rate or
Base Rate applicable thereto greater than that, if any, applicable to the
existing Term Loans or Revolving Credit Loans, as applicable; provided that OID
and up-front fees shall be equated to interest rate assuming the shorter of
(i) the weighted average life to maturity of such Indebtedness and (ii) an
assumed 4-year life to maturity; and provided further that “All-in Yield” shall
not include arrangement, commitment, underwriting, structuring or similar fees
paid to arrangers.

 

“Applicable Fee Rate” means, at any time, in respect of either Revolving Credit
Facility, 0.50% per annum.

 

“Applicable Letter of Credit” has the meaning specified in
Section 2.03(a)(i)(C).

 

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term Loan Facility represented by (i) such Term Lender’s
Term Commitment at such time and (ii) after the funding of such Term Loan, the
principal amount of such Term Lender’s Term Loans at such time, and (b) (i) in
respect of the Hong Kong Revolving Credit Facility, with respect to any Hong
Kong Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Hong Kong Revolving Credit Facility represented by
such Hong Kong Revolving Credit Lender’s Hong Kong Revolving Credit Commitment
at such time and (ii) in respect of the U.S. Revolving Credit Facility, with
respect to any U.S. Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of the U.S. Revolving Credit Facility
represented by such U.S. Revolving Credit Lender’s U.S. Revolving Credit
Commitment at such time.  If the commitment of each Revolving Credit Lender in
respect of the applicable Revolving Credit Facility to make Revolving Credit
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions in
respect of the applicable Revolving Credit Facility have been terminated
pursuant to Section 8.02, or if the Revolving Credit Commitments have expired,
then the Applicable Percentage of each Revolving Credit Lender in respect of the
applicable Revolving Credit Facility shall be determined based on the Applicable
Percentage of such Revolving Credit Lender in respect of such applicable
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means in respect of the Term Loan Facility and either
Revolving Credit Facility, (a) 2.00% per annum for Base Rate Loans and (b) 3.00%
per annum for Eurodollar Rate Loans.

 

2

--------------------------------------------------------------------------------


 

“Applicable Revolving Credit Percentage” means (i) with respect to any U.S.
Revolving Credit Lender at any time, such U.S. Revolving Credit Lender’s
Applicable Percentage in respect of the U.S. Revolving Credit Facility at such
time and (ii) with respect to any Hong Kong Revolving Credit Lender at any time,
such Hong Kong Revolving Credit Lender’s Applicable Percentage in respect of the
Hong Kong Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to the Term Loan
Facility, the Hong Kong Revolving Credit Facility or the U.S. Revolving Credit
Facility, a Lender that has a Commitment with respect to such Facility or holds
a Term Loan, a Hong Kong Revolving Credit Loan or a U.S. Revolving Credit Loan,
respectively, at such time, (b) with respect to the Hong Kong Letter of Credit
Sublimit or the U.S. Letter of Credit Sublimit, (i) the relevant L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Hong Kong Revolving Credit Lenders or the U.S. Revolving Credit Lenders, as
applicable and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the U.S. Revolving Credit Lenders.

 

“Approved Buy-Back” means the purchase or redemption by Holdings of its Equity
Interests that has been approved by Holdings’ board of directors on or prior to
December 15, 2011, in accordance with and subject to the limitations set forth
in Section 7.06(d).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means MLPFS and its successors.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-2 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the Fiscal Year ended April 2, 2011, and the
related consolidated statements of operations, stockholders’ equity and cash
flows for such Fiscal Year of Holdings and its Subsidiaries, including the notes
thereto.

 

3

--------------------------------------------------------------------------------


 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Reserve” means, at any time, an amount equal to the then face
amount of all Existing Letters of Credit less the then face amount of all
Reissued Existing Letters of Credit.

 

“Availability Period” means (a) in respect of the U.S. Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date for the U.S. Revolving Credit Facility, (ii) the date of
termination of the U.S. Revolving Credit Commitments pursuant to Section 2.06,
and (iii) the date of termination of the commitment of each U.S. Revolving
Credit Lender to make U.S. Revolving Credit Loans and of the obligation of the
L/C Issuer to make U.S. L/C Credit Extensions pursuant to Section 8.02 and
(b) in respect of the Hong Kong Revolving Credit Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date for the Hong
Kong Revolving Credit Facility, (ii) the date of termination of the Hong Kong
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Hong Kong Revolving Credit Lender to make
Hong Kong Revolving Credit Loans and of the obligation of the L/C Issuer to make
Hong Kong L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate for Eurodollar Rate Loans having an
Interest Period of one-month plus 1.00%.  The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

 

“Borrowers” and “Borrower” have the meanings specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York or the state where the Administrative Agent’s
Office is located (and, with respect to the Hong Kong Revolving Credit Facility,
any other day on which commercial banks are authorized to close under the Laws
of, or are in fact closed in, Hong Kong) and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.

 

4

--------------------------------------------------------------------------------


 

“CAM Agreement” means the CAM Agreement to be executed by the Lenders
substantially in the form of Exhibit M, as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” means a blocked account at Bank of America (or any
successor Administrative Agent) in the name of the Administrative Agent and
under the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the applicable Lenders, as collateral for
the applicable L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the L/C Issuer
or Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the L/C Issuer or the Swing Line Lender (as applicable).  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

 

(a)   (i) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof and (ii) obligations issued by any State of the
United States of America or political subdivision thereof or corporation
organized under the laws of the United States of America or any state thereof
that is rated AAA by S&P and Aaa by Moody’s maturing within one year from the
date of acquisition thereof;

 

(b)   time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and

 

5

--------------------------------------------------------------------------------


 

surplus of at least $500,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;

 

(c)   commercial paper issued by any Person rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than one year from the
date of acquisition thereof; and

 

(d)   fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (b) above;

 

(e)   Investments, classified in accordance with GAAP as current assets of
Holdings or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c) and
(d) of this definition; and

 

(f)    other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement; provided that (i) any such Person
that enters into a Cash Management Agreement with the U.S. Borrower or any other
U.S. Loan Party shall be a “Cash Management Bank” solely with respect to the
U.S. Loan Parties and (ii) any such Person that enters into a Cash Management
Agreement with the Hong Kong Borrower or any other Hong Kong Loan Party shall be
a “Cash Management Bank” solely with respect to the Hong Kong Loan Parties.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking

 

6

--------------------------------------------------------------------------------


 

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)   any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of Holdings (including,
after the consummation of the transaction permitted by Section 7.04(e) (if the
U.S. Borrower shall be the surviving party following such transaction), the U.S.
Borrower) entitled to vote for members of the board of directors or equivalent
governing body of Holdings (including, after the consummation of the transaction
permitted by Section 7.04(e) (if the U.S. Borrower shall be the surviving party
following such transaction), the U.S. Borrower) on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or

 

(b)   during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Holdings cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)   (i) except as provided in Section 7.04(e), Holdings shall cease to
directly beneficially own and control 100% on a fully diluted basis of the
economic and voting equity interests of U.S. Borrower or (ii) the U.S. Borrower
shall cease to beneficially own and control directly or indirectly 100% on a
fully diluted basis of the economic and voting equity interest of the Hong Kong
Borrower; or

 

(d)   a “change of control” or any comparable term under, and as defined in, any
Indebtedness in excess of the Threshold Amount shall have occurred.

 

7

--------------------------------------------------------------------------------


 

“Charged Hong Kong Shares” means (i) when charged by the U.S. Borrower, 65% of
voting and 100% of non-voting Equity Interests of the Hong Kong Borrower that
are held by the U.S. Borrower; and (ii) when charged by Luxco, 100% of Equity
Interest of the Hong Kong Borrower that are held by Luxco.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all U.S. Collateral and Hong Kong Collateral.

 

“Collateral Documents” means, collectively, the U.S. Collateral Documents and
the Hong Kong Collateral Documents.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as
the case may be.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or any other form
reasonably acceptable to the Administrative Agent.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however determined) or that are franchise Taxes, branch
profits Taxes or state or local Taxes measured by or imposed on gross receipts
or capital.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus, without duplication
(a) the following to the extent deducted in calculating such Consolidated Net
Income:  (i) Consolidated Interest Charges, (ii) consolidated income tax expense
for such period, (iii) depreciation and amortization expense, including the
amortization of deferred financing fees, (iv) other non-cash charges or expenses
reducing such Consolidated Net Income (excluding any such charge or expense that
constitutes an accrual or a reserve for cash charges for any future period),
including any non-cash asset impairment charges, including the write-down of, or
impairment charges with respect to, goodwill and other intangibles, (v) any
(x) charges as reported on the Other Income and Expense line on Holdings’
Consolidated Statement of Operation, including the write-down of, or impairment
charges with respect to, goodwill and other intangibles and (y) unusual or
non-recurring losses or charges; provided that any unusual or non-recurring
losses or charges taken together with any cash losses or charges in each case
under clause (x) or (y) shall not exceed $10,000,000 in the aggregate for any
period of four consecutive Fiscal Quarters, (vi) fees, costs and expenses
incurred or payable by Holdings or any Subsidiary in connection with the

 

8

--------------------------------------------------------------------------------


 

Transaction and the Approved Buy-Back, (vii) the non-cash expense related to the
cumulative effect of a change in accounting principles, (viii) non-cash charges
and losses attributable to stock-based compensation expense and (ix) fees
associated with obtaining Swap Contracts, minus, without duplication (b) the
following to the extent included in calculating such Consolidated Net Income: 
(i) tax benefits, including Federal, state, local and foreign income tax
benefits, (ii) all non-cash items increasing Consolidated Net Income (excluding
any items that represent the reversal of any accrual of or cash reserve for
anticipated cash charges in any prior period that are described in the
parenthetical in clause (a)(iv) above), (iii) income related to the cumulative
effect of a change in accounting principles, (iv) all cash payments made during
such period on account of reserves, restructuring charges and other non-cash
charges added to Consolidated Net Income pursuant to clause (a)(iv) above in a
previous period, (v) gains reported on the Other Income and Expense line on
Holdings’ Consolidated Statement of Operations and (vi) non-recurring and
unusual gains; provided that other than for purposes of calculating Excess Cash
Flow, (A) the Consolidated EBITDA of any entity or assets of another Person that
constitute a business unit, or all or a substantial part of the business of,
such Person, acquired (in one transaction or a series of transactions, including
an Investment, that results in ownership of a Subsidiary whether or not it is a
Wholly-Owned Subsidiary) by Holdings or any Subsidiary pursuant to a permitted
Investment during such period shall be included on a Pro Forma Basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred as of the first
day of such period) only so long as a nationally recognized accounting firm has,
with results satisfactory to Holdings, completed its due diligence review of the
financial statements and information of such entity on or prior to the date any
such entity is acquired and (B) the Consolidated EBITDA attributable to any
Person or line of business sold, discontinued or otherwise disposed of by
Holdings or any Subsidiary during such period (in one or a series of
transactions) (including disposition of Equity Interests in any Subsidiary or of
assets that constitute a business unit of any Person, or all or a substantial
part of the business of, such Person) shall be excluded for such period
(assuming the consummation of such sale or other disposition and the repayment
of any Indebtedness in connection therewith occurred as of the first day of such
period).  For purposes of determining the Consolidated Interest Coverage Ratio
and the Consolidated Leverage Ratio, Consolidated EBITDA will be deemed to be
equal to (x) for the fiscal quarter ended April 2, 2011, $80,698,988, (y) for
the fiscal quarter ended July 2, 2011, $85,899,119, and (z) for the fiscal
quarter ended October 1, 2011, $70,026,089.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) the outstanding principal amount of all obligations, whether current
or long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) the face amount
(whether drawn or undrawn, but not including drawn amounts that have been
reimbursed) of all letters of credit (including standby and commercial) and
direct obligations arising under bankers’ acceptances, bank guaranties, surety
bonds and similar instruments, (d) all obligations in respect of the deferred
purchase price of property or services (other than (i) trade accounts payable in
the ordinary course of business, (ii) any earnout obligation until such
obligation becomes due and payable, (iii) expenses in the ordinary course of
business and (iv) outstanding non-cancelable purchase orders for inventory,
property and equipment), (e) all Attributable Indebtedness, (f) without
duplication, all Guarantees with respect to outstanding

 

9

--------------------------------------------------------------------------------


 

Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than Holdings or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which Holdings or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to Holdings or
such Subsidiary.

 

“Consolidated Interest Charges” means, for Holdings and its Subsidiaries on a
consolidated basis for any Measurement Period, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by Holdings and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, for
the most recently completed Measurement Period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA, for the most recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that
Holdings’ equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, (c) any net
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that Holdings’ equity in the net income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
Measurement Period to Holdings or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Holdings as described in clause (b) of this proviso), (d) with respect
to any Subsidiary that is not a Wholly-Owned Subsidiary, that portion of such
Subsidiary’s net income (or loss) equal to an amount obtained by multiplying
such Subsidiary’s net income (or loss) times the percentage ownership (expressed
as a decimal) of such Subsidiary’s Equity Interests owned by Persons other than
Holdings and its Wholly-Owned Subsidiaries and (e) any unrealized net gain or
loss resulting from Swap Contracts for currency exchange risk and any foreign
currency translation gains or losses.

 

10

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) a L/C
Credit Extension.

 

“Cumulative Retained Excess Cash Flow” means, at any time, an amount (which may
not be negative) equal to (a) the portion of Excess Cash Flow for all Fiscal
Years (commencing with the Fiscal Year ending March 30, 2013 (or if Holdings
changes its Fiscal Year end to December 31, with the Fiscal Year ending December
31, 2012) and ending with the most recent Fiscal Year) which is not required to
be applied to repay Loans pursuant to Section 2.05(b)(i), but without giving
effect to the limitation on such repayment that is set forth in clause (A)(1) of
Section 2.05(b)(i), minus (b) any and all amounts of Excess Cash Flow for such
Fiscal Years that were previously (or simultaneously being) applied to any
Restricted Payment under Section 7.06(d).

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Cash Equivalents) of Holdings and the Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Holdings and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Credit Loans.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term Loan
Facility plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate for Eurodollar Rate Loans plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were

 

11

--------------------------------------------------------------------------------


 

required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrowers in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect, (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied)), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Deposit Account Control Agreement” has the meaning specified in the U.S.
Security Agreement.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and

 

12

--------------------------------------------------------------------------------


 

claims associated therewith; provided that no transaction or series of related
transactions shall be considered a “Disposition” unless the Net Cash Proceeds
resulting from such transaction or series of transactions exceeds $1,000,000.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable, the termination of the Commitments and
the termination of, or backstop on terms reasonably satisfactory to the
Administrative Agent of, all outstanding Letters of Credit), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the mandatory or scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interest that would constitute
Disqualified Equity Interests, in each case, prior to the date that is
ninety-one (91) days after the Maturity Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Engagement Letter” means the Engagement Letter, dated December 19, 2011,
between Holdings and MLPFS.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment or discharges to waste
or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

13

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Holdings within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal of Holdings or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Holdings or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Holdings or any ERISA Affiliate.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

Eurodollar Rate =  

Eurodollar Base Rate

 

1.00 – Eurodollar Reserve Percentage

 

where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by

 

14

--------------------------------------------------------------------------------


 

Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =  

Eurodollar Base Rate

 

1.00 – Eurodollar Reserve Percentage

 

where,

 

“Eurodollar Base Rate” means the rate per annum equal to BBA LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term equivalent to a one month Interest Period.  If such published rate is
not available at such time for any reason, then the “Eurodollar Base Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to such Interest
Period in same day funds would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding Loan
the interest on which is determined by reference to the Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

 

15

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any Fiscal Year, without duplication, the excess
(if any) of (a) the sum of (i) Consolidated EBITDA for such Fiscal Year, (ii)
reductions in Working Capital of Holdings and its Subsidiaries for such Fiscal
Year (i.e., the decrease, if any, in Current Assets minus Current Liabilities
for such Fiscal Year), (iii) all Investment Returns (solely to the extent the
cost of the Investment related thereto was deducted from the calculation of
Excess Cash Flow in a prior period), and (iv) cash gains from extraordinary,
unusual or non-recurring items (solely to the extent the amount of such cash
gain was deducted from Consolidated Net Income in calculating Consolidated
EBIDTA for such Fiscal Year) over (b) the sum (for such Fiscal Year) of (i)
Consolidated Interest Charges actually paid in cash by Holdings and its
Subsidiaries (net of cash interest income), (ii) scheduled principal repayments,
to the extent actually made, of Loans pursuant to Section 2.07 and all other
long term Indebtedness that is permitted to be made hereunder, (iii) all income
taxes actually paid in cash by Holdings and its Subsidiaries, (iv) Capital
Expenditures and permitted Investments (other than Investments in cash and Cash
Equivalents) actually made with internally generated cash by Holdings and its
Subsidiaries in such Fiscal Year, (v) fees, costs and expenses incurred or
payable as of the Closing Date by Holdings or any Subsidiary in connection with
the Transaction and the Approved Buy-Back, (vi) fees associated with obtaining
Swap Contracts, (vii) fees, costs and expenses incurred or payable by Holdings
or any Subsidiary in connection with any permitted Disposition, issuance or sale
of Equity Interests, Investment or the issuance or incurrence or repayment of
permitted Indebtedness (in each case, whether or not consummated) actually paid
by Holdings and its Subsidiaries in such Fiscal Year from internally generated
cash, (viii) charges as reported on the Other Income and Expense line on
Holdings’ Consolidated Statement of Operations or unusual or non-recurring
losses or charges, in each case, paid in cash in such Fiscal Year and added back
to Consolidated Net Income in calculating Consolidated EBITDA pursuant to clause
(a)(v) of the definition thereof for such period or a prior period, (ix)
additions to Working Capital for such fiscal year (i.e., the increase, if any,
in Current Assets minus Current Liabilities from the beginning to the end of
such Fiscal Year) and (x) cash losses from extraordinary items; in each case,
calculated for Holdings and its Subsidiaries on a consolidated basis.

 

“Existing Letters of Credit” has the meaning specified in Section 2.03(a)(i)(C).

 

“Excluded Dispositions” has the meaning specified in Section 2.05(b)(ii)(A).

 

“Excluded Subsidiary” means (a) any Subsidiary which is not a Wholly-Owned
Subsidiary; (b) with respect to the U.S. Borrower, (i) any Foreign Subsidiary,
(ii) any CFC, (iii) any Subsidiary of a CFC and (iv) any Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes and
that has no material assets other than the equity of one or more CFCs; and (c)
with respect to the Hong Kong Borrower, (i) any Foreign Subsidiary organized
under the laws of a jurisdiction other than Hong Kong (subject to Section
6.12(d)) and (ii) any Domestic Subsidiary which is an Excluded Subsidiary with
respect to the U.S. Borrower; provided that any Subsidiary that provides a
Guaranty of the U.S. Obligations shall not be considered an Excluded Subsidiary
under this clause (c).

 

16

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise (or similar) Taxes, U.S. state and local gross receipts and capital
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes,
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment, pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e), (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA and (e) any Hong Kong income or profits Tax payable by an
assignee from a Lender beyond what the assigning Lender would have been liable
to pay. Notwithstanding the foregoing, any national or international Tax imposed
with respect to financial transactions or financial institutions (as defined
under the relevant Law) pursuant to a Change in Law shall not be an Excluded
Tax.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business (including in connection
with the occurrence of any Involuntary Disposition), including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), and
indemnity payments.

 

“Facility” means the Term Loan Facility, the Hong Kong Revolving Credit Facility
or the U.S. Revolving Credit Facility, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole

 

17

--------------------------------------------------------------------------------


 

multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Financial Covenant” means each financial covenant contained in Section 7.11.

 

“Fiscal Quarter” means each fiscal quarter of Holdings and its Subsidiaries.

 

“Fiscal Year” means each fiscal year of Holdings and its Subsidiaries; provided
that, in the event Holdings changes its fiscal year to a calendar year during
any calendar year, the “Fiscal Year” of Holdings shall be the nine-months ended
December 31 of such calendar year.

 

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(e).

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Plan” has the meaning specified in Section 5.12(e).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding U.S. L/C Obligations or Hong Kong L/C Obligations, as the case may
be, other than such L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders under the
applicable Facility or Cash Collateralized in accordance with the terms hereof,
and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

 

18

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee”  means, as to any Person, without duplication, any (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or other monetary obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien) ; provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or Disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, U.S. Guarantors and the Hong Kong Guarantors.

 

“Guaranty” means, collectively, the U.S. Guaranty, the Hong Kong Guaranty and
each other guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into an interest rate,
a currency or a commodity Swap Contract permitted under Article VI or VII, is a
Lender or an Affiliate of a

 

19

--------------------------------------------------------------------------------


 

Lender, in its capacity as a party to such Swap Contract; provided that (i) any
such Person that enters into an interest rate, a currency or a commodity Swap
Contract with the U.S. Borrower or any other U.S. Loan Party shall be a “Hedge
Bank” solely with respect to the U.S. Loan Parties and (ii) any such Person that
enters into an interest rate, a currency or a commodity Swap Contract with the
Hong Kong Borrower or any other Hong Kong Loan Party shall be a “Hedge Bank”
solely with respect to the Hong Kong Loan Parties.

 

“Holdings” has the meaning specified in the introductory paragraph hereto.

 

“Hong Kong” means Hong Kong Special Administrative Region.

 

“Hong Kong Availability Restriction” means, at any time, when the aggregate
Outstanding Amount of the Hong Kong Revolving Credit Loans plus aggregate
Outstanding Amount of L/C Obligations with respect to Hong Kong Letters of
Credit exceed either (a) the Hong Kong Revolving Credit Commitment or (b) the
Hong Kong Letter of Credit Sublimit.

 

“Hong Kong Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Hong Kong Collateral” means all of the “Collateral”, “Charged Property” and
“Related Rights” referred to in any of the Hong Kong Collateral Documents and
all of the other property that is or is intended under the terms of the Hong
Kong Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Hong Kong Secured Parties.

 

“Hong Kong Collateral Documents” means, collectively, the Hong Kong Security
Agreement, any supplement, exhibit or certificate to the Hong Kong Security
Agreement, any mortgages and any other security or similar document (including a
U.S. law security agreement for any Hong Kong Loan Party which owns Collateral
located in the United States in form similar to the U.S. Security Agreement),
security agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent in respect of Hong Kong Collateral pursuant to Section
6.12, Hong Kong Share Pledge Documents (if delivered by Luxco or another Hong
Kong Loan Party and not the U.S. Borrower) and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent with respect to the Hong Kong Collateral for the
benefit of the Hong Kong Secured Parties.

 

“Hong Kong GAAP” means generally accepted accounting principles in Hong Kong.

 

“Hong Kong Guarantors” means each of the U.S. Borrower, each U.S. Guarantor and
each Person that executes the Hong Kong Guaranty pursuant to the terms of
Section 6.12.

 

“Hong Kong Guaranty” means, the guaranty made by each Hong Kong Guarantor in
respect of the Obligations of the Hong Kong Borrower in favor of the Hong Kong
Secured Parties, substantially in the form of Exhibit F-1, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Hong Kong Indemnitee” has the meaning specified in Section 11.04(b).

 

20

--------------------------------------------------------------------------------


 

“Hong Kong L/C Advance” means, with respect to each Hong Kong Revolving Credit
Lender, such Lender’s funding of its participation in any Hong Kong L/C
Borrowing in accordance with its Applicable Revolving Credit Percentage.

 

“Hong Kong L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit under the Hong Kong Revolving Credit Facility which
has not been reimbursed on the date when made or refinanced as a Revolving
Credit Borrowing under the Hong Kong Revolving Credit Facility.

 

“Hong Kong L/C Credit Extension” means, with respect to any Letter of Credit
issued pursuant to the Hong Kong Revolving Credit Facility, the issuance thereof
or extension of the expiry date thereof, or the increase of the amount thereof.

 

 “Hong Kong L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
issued under the Hong Kong Revolving Credit Facility plus the aggregate of all
Unreimbursed Amounts thereunder, including all Hong Kong L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Hong Kong Leased Property” means a leasehold interest in real property leased
from the government of Hong Kong where the initial term of the lease is 20 years
or more and with an annual rent payment in excess of $500,000 or the equivalent
to $500,000.

 

“Hong Kong Letter of Credit” means any standby letter of credit issued under the
Hong Kong Revolving Credit Facility.

 

“Hong Kong Letter of Credit Fee” has the meaning specified in Section
2.03(h)(i).

 

“Hong Kong Letter of Credit Sublimit” means an amount equal to the Hong Kong
Revolving Loan Commitment.  The Hong Kong Letter of Credit Sublimit is part of,
and not in addition to, the Hong Kong Revolving Credit Facility.

 

 “Hong Kong Loan Parties” means, collectively, the Hong Kong Borrower and the
Hong Kong Guarantors.

 

“Hong Kong Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Hong Kong Loan Party arising under any
Loan Document or otherwise with respect to any Hong Kong Revolving Credit Loan,
Hong Kong Letter of Credit, Secured Cash Management Agreement or Secured Hedge
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Hong Kong Loan Party in any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

 

21

--------------------------------------------------------------------------------


 

“Hong Kong Reduction Amount” has the meaning specified in Section 2.05(b)(vi).

 

“Hong Kong Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Hong Kong Revolving Credit Loans of the same Type and, in the case
of Eurodollar Rate Loans, having the same Interest Period made by each of the
Hong Kong Revolving Credit Lenders pursuant to Section 2.01(b).

 

“Hong Kong Revolving Credit Commitment” as to each Revolving Credit Lender, its
obligation to (a) make Hong Kong Revolving Credit Loans pursuant to Section
2.01(b)(i) and (b) purchase participations in Hong Kong Borrower’s L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Hong Kong Revolving Credit Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including pursuant to Section 2.13).

 

“Hong Kong Revolving Credit Exposure” means, as to any Hong Kong Revolving
Credit Lender at any time, the aggregate principal amount at such time of its
outstanding Hong Kong Revolving Credit Loans and such Lender’s participation in
Hong Kong L/C Obligations at such time.

 

“Hong Kong Revolving Credit Facility” means, at any time, the aggregate amount
of the Revolving Credit Lenders’ Hong Kong Revolving Credit Commitments at such
time.

 

“Hong Kong Revolving Credit Lender” means, at any time, any Lender that has a
Hong Kong Revolving Credit Commitment at such time.

 

“Hong Kong Revolving Credit Loan” has the meaning specified in Section
2.01(b)(i).

 

“Hong Kong Revolving Credit Outstandings” means the aggregate Outstanding Amount
of all Hong Kong Revolving Credit Loans and Hong Kong L/C Obligations.

 

“Hong Kong Secured Parties” means those Secured Parties to which any Hong Kong
Obligation is owing or which are purported to be secured by Collateral of any
Hong Kong Loan Party.

 

“Hong Kong Security Agreement” has the meaning specified in Section 4.01(a)(vi).

 

“Hong Kong Share Pledge Documents” means (i) signed but undated instruments of
transfer and sold notes in respect of the Charged Hong Kong Shares, (ii) signed
but undated resignation by each director and the secretary of the Hong Kong
Borrower, (iii) signed but undated resolutions of all the directors of the Hong
Kong Borrower approving (A) the registration of any transfer of the Charged Hong
Kong Shares (if the Charged Hong Kong Shares are owned by Luxco or another Hong
Kong Loan Party, such pledge shall secure the Hong Kong Obligations and if such
shares are owned by U.S. Borrower or another U.S. Loan Party, such pledge shall
secure the U.S. Obligations and the Hong Kong Obligations) and (B) the
appointment of such person(s) as Bank of America chooses as director(s) and/or
secretary of the Hong Kong Borrower, (iv) signed and dated authority by each
director and the secretary of the

 

22

--------------------------------------------------------------------------------


 

Hong Kong Borrower to actions taken in accordance with the foregoing clauses (i)
through (iii), and (v) evidence that the articles of association of the Hong
Kong Borrower have been amended to remove the directors’ power to veto transfers
of the Charged Hong Kong Shares and any other restrictions on the transfer of
such shares.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Inactive Subsidiary” shall mean any Subsidiary that (a) does not conduct any
business operations, (b) has assets with a value not in excess of $10,000 and
(c) does not have any Indebtedness outstanding.

 

“Increase Effective Date” has the meaning specified in Section 2.13(d).

 

“Incremental Facility” has the meaning specified in Section 2.13(a).

 

“Incremental Hong Kong Revolving Credit Facility” has the meaning specified in
Section 2.13(a).

 

“Incremental Hong Kong Revolving Loans” has the meaning specified in Section
2.13(a).

 

“Incremental Revolving Credit Facility” has the meaning specified in Section
2.13(a).

 

“Incremental Revolving Loans” has the meaning specified in Section 2.13(a).

 

“Incremental Term Loans” has the meaning specified in Section 2.13(a).

 

“Incremental U.S. Revolving Credit Facility” has the meaning specified in
Section 2.13(a).

 

“Incremental U.S. Revolving Loans” has the meaning specified in Section 2.13(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)   all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)   the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)   net obligations of such Person under any Swap Contract;

 

(d)   all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any

 

23

--------------------------------------------------------------------------------


 

earnout obligation until such obligation becomes due and payable, (iii) expenses
accrued in the ordinary course of business and (iv) outstanding non-cancelable
purchase orders for inventory, property and equipment);

 

(e)   indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

(g)   all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment prior to 91 days after the Maturity Date in respect
of any Equity Interest in such Person or any other Person or any warrant, right
or option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)   all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of Indebtedness of any Person that is
non-recourse to such Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby.  “Indebtedness”
does not include obligations representing deferred compensation to employees of
Holdings and its Subsidiaries incurred in the ordinary course of business.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” has the meaning specified to the term “Intellectual
Property Collateral” in the U.S. Security Agreement.

 

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement to be executed and delivered by Holdings and each Subsidiary of
Holdings, substantially in the form attached hereto as Exhibit J.

 

24

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan is made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by a Borrower in its Committed Loan Notice or such other
period that is twelve months or less requested a Borrower and consented to by
all of the Appropriate Lenders; provided that:

 

(a)   any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)   any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)   no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan is made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, net of any return (“Investment Return”) representing a return of
capital with respect to such Investment that has been repaid (and actually
received) in cash to such Person (to the extent such amount does not exceed the
original Investment).

 

“Investment Return” has the meaning specified in the definition of Investment.

 

“Involuntary Disposition” means any involuntary loss, damage or destruction of
property, or any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property.

 

“IP Rights” has the meaning specified in Section 5.17.

 

25

--------------------------------------------------------------------------------


 

“IP Security Agreement Supplement” has the meaning specified in the U.S.
Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and either of the Borrowers in favor of the L/C Issuer
and relating to such Letter of Credit.

 

“Issuer Sublimit” has the meaning specified in Section 2.03(l)(ii).

 

“Judgment Currency” has the meaning specified in Section 11.19.

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, a Hong Kong L/C Advance or a U.S. L/C Advance, as
applicable.

 

“L/C Borrowing” means, a Hong Kong L/C Borrowing or a U.S. L/C Borrowing, as
applicable.

 

“L/C Credit Extension” means, a Hong Kong L/C Credit Extension or a U.S. L/C
Credit Extension, as applicable.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, any additional issuer of Letters of Credit named pursuant to
Section 2.03(l) or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lead Arrangers” mean MLPFS and RBS Citizens, N.A, in their capacity as the
joint lead arrangers and joint bookrunning managers.

 

26

--------------------------------------------------------------------------------


 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the U.S. Borrower and
the Administrative Agent.

 

“Letter of Credit” means a U.S. Letter of Credit or a Hong Kong Letter of
Credit, as applicable.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means (i) in the case of the U.S. Revolving
Credit Facility, the day that is seven days prior to the Maturity Date then in
effect for the U.S. Revolving Credit Facility (or, if such day is not a Business
Day, the next preceding Business Day) and (ii) in the case of the Hong Kong
Revolving Credit Facility, the day that is seven days prior to the Maturity Date
then in effect for the Hong Kong Revolving Credit Facility (or, if such day is
not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h)(ii).

 

“Letter of Credit Sublimit” means an amount equal to the sum of the Hong Kong
Letter of Credit Sublimit and the U.S. Letter of Credit Sublimit.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or similar preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c)
each Guaranty, (d) the Collateral Documents, (e) the Engagement Letter, (f) each
Issuer Document, (g) the Intercompany Subordination Agreement, (h) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 of this Agreement, (i) the CAM Agreement, (j) the Perfection
Certificate and (k) each Perfection Certificate Supplement.

 

“Loan Parties” means, collectively, Holdings, the Borrowers and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Luxco” has the meaning assigned in the definition of the term Permitted
Reorganization.

 

27

--------------------------------------------------------------------------------


 

“Luxembourg Holdco” has the meaning assigned in the definition of the term
Permitted Reorganization.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, assets or financial condition of Holdings, the
Borrowers and their Subsidiaries, taken as a whole; (b) a material adverse
effect on the rights and remedies of the Administrative Agent or any Lender
under any Loan Document; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Material Real Property” means fee owned real property or a Hong Kong Leased
Property, in each case with a fair market value in excess of $2,000,000,
including, without limitation, the New Hampshire Property.

 

“Maturity Date” means, for each of the Term Loan Facility, U.S. Revolving Credit
Facility and Hong Kong Revolving Credit Facility, January 30, 2016.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of Holdings.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” has the meaning specified in Section 4.01(a)(iv).

 

“Mortgage Policy” has the meaning specified in Schedule 4.01(a)(iv).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Holdings or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Net Cash Proceeds” means:

 

(a)   with respect to any Disposition by, or Extraordinary Receipt received or
paid to the account of, any Loan Party or any of its Subsidiaries, the excess,
if any, of (i) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such

 

28

--------------------------------------------------------------------------------


 

transaction (other than Indebtedness under the Loan Documents), together with
any applicable premium, penalty, interest and breakage costs, (B) the reasonable
and customary out-of-pocket expenses incurred by such Loan Party or such
Subsidiary in connection with such transaction, (C) income taxes payable or
reasonably estimated to be actually payable within two years of the date of the
relevant Disposition as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to this subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds, and (D) amounts provided as a reserve, in accordance with GAAP,
against any liabilities under any indemnification obligations or purchase price
adjustment associated with such Disposition (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds); and

 

(b)   with respect to the incurrence or issuance of any Indebtedness by any Loan
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.

 

“New Hampshire Property” means the real property and improvements at 243-247
Daniel Webster Highway, Merrimack, New Hampshire.

 

“Non-Consenting Lender” has the meaning specified in Section 11.01.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Obligations” means (i) for any U.S. Loan Party, all U.S. Obligations, and (ii)
for any Hong Kong Loan Party, all Hong Kong Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“OID” means original issue discount.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

 

29

--------------------------------------------------------------------------------


 

organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06 or Section 11.13).

 

“Outstanding Amount” means (a) with respect to Term Loans, U.S. Revolving Credit
Loans, Swing Line Loans or Hong Kong Revolving Credit Loans on any date, as the
case may be, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans, U.S.
Revolving Credit Loans, Swing Line Loans or Hong Kong Revolving Credit Loans, as
the case may be, occurring on such date; and (b) (i) with respect to any U.S.
L/C Obligations on any date, the amount of such U.S. L/C Obligations on such
date after giving effect to any U.S. L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the U.S. L/C Obligations as of
such date, including as a result of any reimbursements by any U.S. Loan Party of
Unreimbursed Amounts and (ii) with respect to any Hong Kong L/C Obligations on
any date, the amount of such Hong Kong L/C Obligations on such date after giving
effect to any Hong Kong L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the Hong Kong L/C Obligations as of
such date, including as a result of any reimbursements by any Hong Kong Loan
Party of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Patriot Act” has the meaning specified in Section 11.18.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

30

--------------------------------------------------------------------------------


 

“Pension Plan” means any “employee pension benefit plan” (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Holdings and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Perfection Certificate”:  shall mean a perfection certificate in the form of
Exhibit L-1 or any other form reasonably acceptable to the Administrative Agent,
as the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.

 

“Perfection Certificate Supplement” shall mean a perfection certificate
supplement in the form of Exhibit L-2 or any other form reasonably acceptable to
the Administrative Agent.

 

“Permitted Acquisitions” means the purchase or other acquisition by a Person or
its Subsidiaries of all or substantially all of the assets of (or any division
or business line of) any other Person (other than a Subsidiary), or the purchase
or other acquisition (whether by means of a merger, consolidation, or otherwise)
by a Person or its Subsidiaries of all (other than directors’ qualifying shares)
of the Equity Interests (or all of the remaining Equity Interests not then owned
by such Person) of any other Person (other than a Subsidiary) (any such
transaction an “Acquisition”); provided that:

 

(a)           as of the date of any such Acquisition both before and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing,

 

(b)           the Acquisition shall be with respect to an operating company or
division or line of business that engages in a line of business substantially
similar, reasonably related or ancillary to, or a reasonable extension of, the
business that Holdings and its Subsidiaries are engaged in,

 

(c)           in the case of any Acquisition of Equity Interests, the board of
directors (or other comparable governing body) of the Person to be acquired
shall have duly approved such Acquisition and such Person shall not have
announced that it will oppose such Acquisition or shall not have commenced any
action which alleges that such Acquisition will violate applicable law (unless
all such opposition and all such actions shall have been revoked and terminated
and such Person shall approve the Acquisition prior to its consummation),

 

(d)           the Administrative Agent shall have received not less than ten
Business Days prior to the anticipated closing date of the proposed Acquisition
prior written notice of the proposed Acquisition, and including the (i) parties
to such Acquisition, (ii) the proposed date and amount of the Acquisition,
(iii) description of the assets or shares to be acquired and (iv) the total
purchase price for the assets to be purchased and the terms of payment of such
purchase price), together with copies of the acquisition agreement and other
material documents relative to the proposed Acquisition,

 

(e)           any such newly-created or acquired Subsidiary shall comply with
the requirements of Section 6.12 applicable to it;

 

31

--------------------------------------------------------------------------------


 

(f)            the Consolidated Leverage Ratio, calculated on a Pro Forma Basis
shall be not be greater than 1.50 to 1.00; such ratio to be determined on the
basis of the financial information most recently delivered, or required to be
delivered, to the Administrative Agent and the Lenders pursuant to Section 6.01
as though such Acquisition had been consummated as of the first day of the
Measurement Period covered thereby; and

 

(g)           immediately after giving effect to such Acquisition, Holdings and
its Subsidiaries shall be in compliance on a Pro Forma Basis with the Financial
Covenant set forth in Section 7.11(a), such compliance to be determined on the
basis of the financial information most recently delivered, or required to be
delivered, to the Administrative Agent and the Lenders pursuant to Section 6.01
as though such Acquisition had been consummated as of the first day of the
Measurement Period covered thereby.

 

“Permitted Encumbrances” means, with respect to any real property, easements,
rights of way, minor encroachments, title restrictions, zoning restrictions
which (i) exist on the date of the acquisition of the property, directly or
indirectly (and are not created in contemplation thereof) or (ii) do not
materially impair the use of the real property subject thereto for the purpose
for which it is used.

 

“Permitted Hong Kong Borrower Transfer” means a transfer of cash or Cash
Equivalents by the Hong Kong Borrower to Luxco (including by means of an
Investment or Restricted Payment) in an amount not to exceed such amount as is
required by, and the proceeds of which are used within 30 days after receipt,
solely for, (i) Luxco to pay to the U.S. Borrower or a U.S. Guarantor that
portion of R&D Costs which are allocated to the Hong Kong Borrower pursuant to
Holdings’ accounting procedures, (ii) Luxco or any Affiliate thereby to
consummate a Permitted Acquisition or (iii) solely for purposes of Section 7.06
and Section 8.01(m), Luxco to pay, or for Luxco to distribute to Holdings or the
U.S. Borrower to pay, in each case, its respective Tax liability attributable to
income recognized by Luxco in respect of its interest in the Hong Kong Borrower
or attributable to Subpart F income (as defined in Section 952 of the Code)
recognized by Holdings or U.S. Borrower in respect of its interest in Luxco or
the Hong Kong Borrower.

 

“Permitted Liens” means those Liens permitted pursuant to Section 7.01.

 

“Permitted Refinancing” has the meaning specified in Section 7.02(c).

 

“Permitted Reorganization” means a corporate tax restructuring as a result of
which, GT Advanced Technologies Luxembourg Sàrl (“Luxco”) a wholly owned direct
subsidiary of the Hong Kong Borrower shall become a wholly owned subsidiary of a
newly formed wholly owned direct subsidiary of the U.S. Borrower that is
organized under the laws of Luxembourg (“Luxembourg Holdco”) and the Hong Kong
Borrower shall become a wholly-owned direct subsidiary of Luxco, in each case,
pursuant to the reorganization steps plan delivered to the Administrative Agent
prior to the Closing Date, with such changes that are reasonably acceptable to
the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

32

--------------------------------------------------------------------------------


 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Holdings or any
ERISA Affiliate or any such Plan to which Holdings or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning given to the term “Pledged Debt” in the U.S.
Security Agreement or any “Monetary Claims” as such term is defined in the Hong
Kong Security Agreement, as the context may require.

 

“Pledged Equity” has the meaning given to the term (a) “Pledged Equity” in the
U.S. Security Agreement or (b) “Shares” and “Investments” in the Hong Kong
Security Agreement, as the context may require.

 

“Prior Credit Agreement” means that certain Credit Agreement dated as of
December 13, 2010 among Holdings, as borrower, the lenders party thereto and
Credit Suisse AG, as administrative agent and collateral agent, as amended,
restated or supplemented from time to time.

 

“primary obligor” has the meaning assigned in the definition of the term
Guarantee.

 

“Pro Forma Basis” means, as to any Person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the
Measurement Period:  (i) in making any determination of Consolidated EBITDA,
effect shall be given to any Investment in, or Disposition of, a Subsidiary,
business unit or all or a substantial part of the business of any Person
permitted hereunder (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Measurement Period (or, in the case of determinations
made other than solely for the purposes of Section 7.11 (in the case of actual
quarterly and annual compliance), occurring during the Measurement Period or
thereafter and through and including the date upon which the relevant
transaction is consummated), and (ii) in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise) issued, incurred, assumed or permanently repaid during the
Measurement Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Acquisition,” Section 7.02(h) or
Section 7.02(f)(ii), occurring during the Measurement Period or thereafter and
through and including the date upon which the respective Permitted Acquisition
or Investment is consummated or the applicable Indebtedness is incurred, assumed
or repaid) shall be deemed to have been issued, incurred, assumed or permanently
repaid at the beginning of such period and (y) Consolidated Interest Charges of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect

 

33

--------------------------------------------------------------------------------


 

during the period for which pro forma effect is being given had been actually in
effect during such periods calculated in accordance with GAAP.

 

“Projections” has the meaning specified in Section 5.15(b).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“R&D Costs” means research and development costs incurred by a Loan Party.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party pursuant to a Loan Document hereunder under this Agreement.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Reissued Existing Letters of Credit” has the meaning specified in
Section 2.03(a)(i)(C).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, controlling persons, agents,
trustees, representatives and advisors of such Person and of such Person’s
Affiliates.

 

“relevant transactions” has the meaning assigned in the definition of the term
Pro Forma Basis.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Hong Kong Revolving Lenders” means, as of any date of determination,
Hong Kong Revolving Credit Lenders holding a majority of the Hong Kong Revolving
Credit Facility on such date; provided that the portion of the Hong Kong
Revolving Credit Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Hong Kong Revolving Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding a
majority of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit

 

34

--------------------------------------------------------------------------------


 

Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding a majority of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding a majority of the Term Loan Facility on such date; provided that the
portion of the Term Loan Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Lenders.

 

“Required U.S. Revolving Lenders” means, as of any date of determination, U.S.
Revolving Credit Lenders holding a majority of the U.S. Revolving Credit
Facility on such date; provided that the portion of the U.S. Revolving Credit
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required U.S. Revolving Lenders.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller (or with respect
to the Hong Kong Borrower, any director designated as such) of a Loan Party and
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revolving Credit Borrowing” means, a U.S. Revolving Credit Borrowing or a Hong
Kong Revolving Credit Borrowing or both, as the context may require.

 

“Revolving Credit Commitment” means, a U.S. Revolving Credit Commitment or a
Hong Kong Revolving Credit Commitment or both, as the context may require.

 

35

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, the U.S. Revolving Credit Exposure and the
Hong Kong Revolving Credit Exposure.

 

“Revolving Credit Facility” means, a U.S. Revolving Credit Facility or a Hong
Kong Revolving Credit Facility or both, as the context may require.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the applicable Borrower
in favor of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing
Line Loans, as the case may be, made by such Revolving Credit Lender,
substantially in the form of Exhibit C-2, in case of the U.S. Borrower, and
Exhibit C-3, in case of the Hong Kong Borrower.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means (i) for any U.S. Loan Party, any Cash
Management Agreement that is entered into by and between a U.S. Loan Party and
any Cash Management Bank and (ii) for any Hong Kong Loan Party, any Cash
Management Agreement that is entered into by and between a Hong Kong Loan Party
and any Cash Management Bank.

 

“Secured Hedge Agreement” means (i) for any U.S. Loan Party, any interest rate,
currency or commodity Swap Contract permitted under Article VI or VII that is
entered into by and between a U.S. Loan Party and any Hedge Bank and (ii) for
any Hong Kong Loan Party, any interest rate, currency or commodity Swap Contract
permitted under Article VI or VII that is entered into by and between a Hong
Kong Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Securities Account Control Agreement” has the meaning specified in the U.S.
Security Agreement.

 

“Security Agreement” means the U.S. Security Agreement or the Hong Kong Security
Agreement, as the context may require.

 

36

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subordinated Indebtedness” means any Indebtedness that is contractually
subordinated in right of payment to any other Indebtedness of any Loan Party.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Holdings.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-

 

37

--------------------------------------------------------------------------------


 

market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“SWIFT” has the meaning specified in Section 2.03(f).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the U.S. Revolving Credit Facility.  The Swing Line Sublimit is part of, and
not in addition to, the U.S. Revolving Credit Facility.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans pursuant to Section 2.01(a) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Term Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may

 

38

--------------------------------------------------------------------------------


 

be adjusted from time to time in accordance with this Agreement (including
pursuant to Section 2.13).

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

 

“Term Loan” means an advance made by any Term Lender under the Term Loan
Facility.

 

“Term Loan Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Term Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term Loans of all Term Lenders outstanding
at such time.

 

“Term Note” means a promissory note made by the applicable Borrower in favor of
a Term Lender evidencing Term Loans made by such Term Lender, substantially in
the form of Exhibit C-1.

 

“Threshold Amount” means $10,000,000.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party and (b) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Availability Restriction” means, at any time, when the aggregate
Outstanding Amount of the U.S. Revolving Credit Loans plus aggregate Outstanding
Amount of L/C Obligations with respect to U.S. Letters of Credit plus the
Outstanding Amount of all Swing Line

 

39

--------------------------------------------------------------------------------


 

Loans exceed either (x) the U.S. Revolving Credit Commitment or (y) the U.S.
Letter of Credit Sublimit.

 

“U.S. Borrower” has the meaning specified in the introductory paragraph hereto.

 

“U.S. Collateral” means all of the “Collateral” and “Mortgaged Property”
referred to in the U.S. Collateral Documents and all of the other property that
is or is intended under the terms of the U.S. Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“U.S. Collateral Documents” means, collectively, the U.S. Security Agreement,
the Intellectual Property Security Agreement, each Deposit Account Control
Agreement and Securities Account Control Agreement, the Hong Kong Share Pledge
Documents (if delivered by the U.S. Borrower), U.S. Security Agreement
Supplements, the Mortgages, each of the mortgages, collateral assignments, U.S.
Security Agreement Supplements, IP Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent in respect of U.S. Collateral pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent with respect to the U.S.
Collateral for the benefit of the Secured Parties.

 

“U.S. Facilities” means the Term Loan Facility and the U.S. Revolving Credit
Facility.

 

“U.S. Guarantors” means each of the Guarantors identified on Schedule 6.12, and
each Person that executes the U.S. Guaranty pursuant to the terms of
Section 6.12.

 

“U.S. Guaranty” means, the guaranty made by each U.S. Guarantor in respect of
the Obligations of the U.S. Borrower in favor of the Secured Parties,
substantially in the form of Exhibit F-2, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

 

“U.S. Indemnitee” has the meaning specified in Section 11.04(b).

 

“U.S. L/C Advance” means, with respect to each U.S. Revolving Credit Lender,
such Lender’s funding of its participation in any U.S. L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage.

 

“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit under the U.S. Revolving Credit Facility which has not been
reimbursed on the date when made or refinanced as a Revolving Credit Borrowing
under the U.S. Revolving Credit Facility.

 

“U.S. L/C Credit Extension” means, with respect to any Letter of Credit issued
pursuant to the U.S. Revolving Credit Facility, the issuance thereof or
extension of the expiry date thereof, or the increase of the amount thereof.

 

“U.S. L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit issued
under the U.S. Revolving

 

40

--------------------------------------------------------------------------------


 

Credit Facility plus the aggregate of all Unreimbursed Amounts thereunder,
including all U.S. L/C Borrowings.  For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“U.S. Lenders” means, Lenders other than Hong Kong Revolving Credit Lenders.

 

“U.S. Letter of Credit” means any standby letter of credit issued under the U.S.
Revolving Credit Facility.

 

“U.S. Letter of Credit Fee” has the meaning specified in Section 2.03(h)(ii).

 

“U.S. Letter of Credit Sublimit” means an amount equal to the U.S. Revolving
Credit Commitment.  The U.S. Letter of Credit Sublimit is part of, and not in
addition to, the U.S. Revolving Credit Facility.

 

“U.S. Loan Party” means Holdings, the U.S. Borrower and each U.S. Guarantor.

 

“U.S. Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any U.S. Loan Party arising under any Loan Document or
otherwise with respect to any Term Loan, U.S. Revolving Credit Loan, U.S. Letter
of Credit, Secured Cash Management Agreement or Secured Hedge Agreement, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any U.S. Loan Party in any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Reduction Amount” has the meaning specified in Section 2.05(b)(vi).

 

“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the U.S. Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“U.S. Revolving Credit Commitment” as to each Revolving Credit Lender, its
obligation to (a) make U.S. Revolving Credit Loans pursuant to
Section 2.01(b)(ii), (b) purchase participations in U.S. Borrower’s L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “U.S.
Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to

 

41

--------------------------------------------------------------------------------


 

which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including pursuant
to Section 2.13).

 

“U.S. Revolving Credit Exposure” means, as to any U.S. Revolving Credit Lender
at any time, the aggregate principal amount at such time of its outstanding U.S.
Revolving Credit Loans and such Lender’s participation in U.S. L/C Obligations
and Swing Line Loans at such time.

 

“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ U.S. Revolving Credit Commitments at such time.

 

“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment at such time.

 

“U.S. Revolving Credit Loans” has the meaning specified in Section 2.01(b)(ii).

 

“U.S. Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all U.S. Revolving Credit Loans, Swing Line Loans and U.S. L/C Obligations.

 

“U.S. Secured Parties” means those Secured Parties to which any U.S. Obligation
is owing or which are purported to be secured by Collateral of any U.S. Loan
Party.

 

“U.S. Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“U.S. Security Agreement Supplement” has the meaning specified in the U.S.
Security Agreement.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wholly Owned Subsidiary” means as to any Person, any other Person, all of the
Equity Interest of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

 

“Working Capital” means Current Assets minus Current Liabilities.

 

1.02                 Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any

 

42

--------------------------------------------------------------------------------


 

Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law, rule or regulation
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law, rule or regulation and any reference to any
law or regulation shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03                 Accounting Terms.  (a)  Generally.  All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of Holdings and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP (including a
conversion to IFRS as described below) or in the application thereof would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either Holdings or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Holdings shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Holdings shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  If Holdings notifies the Administrative Agent that it is
required to report under IFRS or has elected to do so through an early-adoption
policy, “GAAP” shall mean international financial reporting standards

 

43

--------------------------------------------------------------------------------


 

pursuant to IFRS (provided that after such conversion, Holdings cannot elect to
report under U.S. generally accepted accounting principles).

 

1.04                 Rounding.  Any financial ratios required to be maintained
by the Loan Parties pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05                 Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

1.06                 Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

1.07                 Currency Equivalents Generally.  For purposes of any
determination under Article VI, Article VII (other than Section 7.11) or
Article VIII or any determination under any other provision of this Agreement
expressly requiring the use of a current exchange rate, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into Dollars at currency exchange rates in effect on
the date of such determination; provided, however, that for purposes of
determining compliance with Article VII with respect to the amount of any
Indebtedness, Investment, Disposition or Restricted Payment in a currency other
than Dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred or Disposition or Restricted Payment
made; provided that, for the avoidance of doubt, the foregoing provisions of
this Section 1.07 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred or
Disposition or Restricted Payment made at any time under such Sections.  For
purposes of Section 7.11, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates used in preparing the
most recently delivered financial statements pursuant to Section 6.01(a) or
(b) and, in any event, calculated in accordance with GAAP.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                 The Loans.  (a)  The Term Borrowing.  Subject to the terms
and conditions set forth herein, each Term Lender severally agrees to make a
single loan in Dollars to the U.S. Borrower on the Closing Date in an amount not
to exceed such Term Lender’s Applicable Percentage of the Term Loan Facility. 
The Term Borrowing shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Applicable Percentage of the Term
Loan Facility.  Amounts borrowed under this Section 2.01(a) and repaid or
prepaid

 

44

--------------------------------------------------------------------------------


 

may not be reborrowed.  Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, (i) each Hong Kong Revolving Credit Lender
severally agrees to make loans in Dollars (each such loan, a “Hong Kong
Revolving Credit Loan” and collectively, the “Hong Kong Revolving Credit Loans”)
to the Hong Kong Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Hong Kong Revolving Credit Commitment
and (ii) each U.S. Revolving Credit Lender severally agrees to make loans in
Dollars (each such loan, a “U.S. Revolving Credit Loan” and collectively, the
“U.S. Revolving Credit Loans” and together with the Hong Kong Revolving Credit
Loans, each a “Revolving Credit Loan” and collectively, the “Revolving Credit
Loans”) to the U.S. Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s U.S. Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Credit Outstandings shall not exceed an amount equal to
the Revolving Credit Facility less the Availability Reserve, (ii) the aggregate
Outstanding Amount of the U.S. Revolving Credit Loans of any U.S. Revolving
Credit Lender, plus such U.S. Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all U.S. L/C Obligations, plus
such U.S. Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such U.S.
Revolving Credit Lender’s U.S. Revolving Credit Commitment and (iii) the
aggregate Outstanding Amount of the Hong Kong Revolving Credit Loans of any Hong
Kong Revolving Credit Lender, plus such Hong Kong Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Hong
Kong L/C Obligations, shall not exceed such Hong Kong Revolving Credit Lender’s
Hong Kong Revolving Credit Commitment.  Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

2.02                 Borrowings, Conversions and Continuations of Loans.  (a) 
Each Term Borrowing, each Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone, facsimile or other electronic submission.  Each such notice must be
received by the Administrative Agent (i) not later than 12:00 noon, with respect
to any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or
of any conversion of Eurodollar Rate Loans to Base Rate Loans (x) by the U.S.
Borrower in the United States, three (3) Business Days and (y) in case of any
other Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, four (4) Business
Days, prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) not later than 11:00 a.m., with respect to
any Borrowing of Base Rate Loans (x) in case by the U.S. Borrower in the United
States, on the requested date of any Borrowing of Base Rate Loans and (y) in
case of any other Borrowing of Base Rate Loans, two (2) Business Days, prior

 

45

--------------------------------------------------------------------------------


 

to the requested date of any Borrowing of Base Rate Loans; provided, however,
that if the applicable Borrower wishes to request Eurodollar Rate Loans having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 12:00 noon four (4) Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to such Appropriate Lenders.  Not later than 12:00 noon, three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the applicable Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Appropriate Lenders.  Each telephonic notice by
the applicable Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of such
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof, or otherwise equal to the remaining balance of
applicable Commitments.  Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof, or
otherwise equal to the remaining balance of applicable Commitments.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the applicable Borrower is requesting a Term Borrowing, a Hong Kong Revolving
Credit Borrowing, a U.S. Revolving Credit Borrowing, a conversion of Term Loans
or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the applicable Borrower fails to specify a Type
of Loan in a Committed Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If a Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify the Appropriate Lender of the amount of its
Applicable Percentage under the applicable Facility, and if no timely notice of
a conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a).  In the case of a
Committed Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so

 

46

--------------------------------------------------------------------------------


 

received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower; provided, however, that if (x) on the date a Committed Loan
Notice with respect to a U.S. Revolving Credit Borrowing is given, there are
U.S. L/C Borrowings outstanding, then the proceeds of such U.S. Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such U.S. L/C
Borrowings, and second, shall be made available to the U.S. Borrower as provided
above and (y) on the date a Committed Loan Notice with respect to a Hong Kong
Revolving Credit Borrowing is given, there are Hong Kong L/C Borrowings
outstanding, then the proceeds of such Hong Kong Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such Hong Kong L/C
Borrowings, and second, shall be made available to the Hong Kong Borrower as
provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the applicable
Borrower and the Appropriate Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the applicable Borrower and the Appropriate Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)           After giving effect to all Committed Borrowings, there shall not
be more than ten Interest Periods in effect in respect of the Loans.

 

2.03 Letters of Credit.  (a)  The Letter of Credit Commitment.  (i)  Subject to
the terms and conditions set forth herein,

 

(A) (1) the L/C Issuer agrees, in reliance upon the agreements of the Hong Kong
Revolving Credit Lenders set forth in this Section 2.03, (x) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Hong Kong Letters of Credit for the account of
the Hong Kong Borrower or its Subsidiaries and to amend or extend the Hong Kong
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (y) to honor drawings under the Hong Kong Letters of Credit; and (2) the
Hong Kong Revolving Credit Lenders severally agree to participate in Hong Kong
Letters of Credit issued for the account of the Hong Kong Borrower or its
Subsidiaries and any drawings thereunder; provided that, after giving effect to
any L/C Credit Extension with respect to any Hong Kong Letter of Credit, (x) the
Total Revolving Credit Outstandings shall not exceed an amount equal to the
Revolving Credit Facility less the Availability Reserve and (y) there is no Hong
Kong Availability Restriction.  Each request by the Hong Kong Borrower for the
issuance or amendment of a Hong Kong Letter of Credit shall be deemed to be a
representation by the Hong Kong Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the

 

47

--------------------------------------------------------------------------------


 

terms and conditions hereof, the Hong Kong Borrower’s ability to obtain Hong
Kong Letters of Credit shall be fully revolving, and accordingly the Hong Kong
Borrower may, during the foregoing period, obtain Hong Kong Letters of Credit to
replace Hong Kong Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(B) (1) the L/C Issuer agrees, in reliance upon the agreements of the U.S.
Revolving Credit Lenders set forth in this Section 2.03, (x) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue U.S. Letters of Credit for the account of the
Holdings or its Subsidiaries and to amend or extend the U.S. Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (y) to honor
drawings under the U.S. Letters of Credit; and (2) the U.S. Revolving Credit
Lenders severally agree to participate in U.S. Letters of Credit issued for the
account of the Holdings or its Subsidiaries and any drawings thereunder;
provided that, after giving effect to any L/C Credit Extension with respect to
any U.S. Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed an amount equal to the Revolving Credit Facility less the Availability
Reserve and (y) there is no U.S. Availability Restriction.  Each request by the
U.S. Borrower for the issuance or amendment of a U.S. Letter of Credit shall be
deemed to be a representation by the U.S. Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence.  Within the foregoing limits, and subject to the terms and
conditions hereof, the U.S. Borrower’s ability to obtain U.S. Letters of Credit
shall be fully revolving, and accordingly the U.S. Borrower may, during the
foregoing period, obtain U.S. Letters of Credit to replace U.S. Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

(C)           At any time with respect to any outstanding Letter of Credit (an
“Applicable Letter of Credit”), (i) the Hong Kong Borrower may redesignate an
Applicable Letter of Credit which is a U.S. Letter of Credit as a Hong Kong
Letter of Credit which Applicable Letter of Credit shall then be deemed issued
under the Hong Kong Revolving Credit Facility and (ii) the U.S. Borrower may
redesignate an Applicable Letter of Credit which is a Hong Kong Letter of Credit
as a U.S. Letter of Credit which Applicable Letter of Credit shall then be
deemed issued under the U.S. Revolving Credit Facility; provided that, in each
case, after giving effect to such deemed issuance, the terms and conditions set
forth in Section 4.02 hereof and all other terms and conditions of this
Article II for the issuance of a U.S. Letter of Credit or Hong Kong Letter of
Credit, as the case may be, are satisfied.  Schedule 2.03(a)(i)(C) lists all
standby letters of credit issued under another agreement (including under the
Prior Credit Agreement) prior to the Closing Date (the “Existing Letters of
Credit”).  On and as of March 31, 2012 (or such earlier date as may be
designated in writing by Holdings), in each case so long as the conditions in
Section 4.02 are satisfied on and as of such date, before and after giving
effect to such deemed issuance, each Existing Letter of Credit shall be deemed
to have been issued pursuant hereto (each such Letter of Credit, a “Reissued
Existing Letter of Credit” and collectively, the “Reissued Existing Letters of
Credit”), and from and after such deemed issuance date, shall be subject to and
governed by the terms and conditions hereof.

 

(ii)           No L/C Issuer shall issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension,

 

48

--------------------------------------------------------------------------------


 

unless (i) in the case of any U.S. Letter of Credit, the Required U.S. Revolving
Lenders have approved such expiry date or (ii) in the case of any Hong Kong
Letter of Credit, the Required Hong Kong Revolving Lenders have approved such
expiry date; or

 

(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless (i) in the case of any U.S.
Letter of Credit, all U.S. Revolving Credit Lenders have approved such expiry
date or (ii) in the case of any Hong Kong Letter of Credit, all Hong Kong
Revolving Credit Lenders have approved such expiry date.

 

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $50,000;

 

(D)          the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           (I) with respect to any U.S. Letter of Credit, any U.S. Revolving
Credit Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the U.S. Borrower
or such U.S. Revolving Credit Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the U.S. Letter of Credit
then proposed to be issued or that U.S. Letter of Credit and all other U.S. L/C
Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion or (II) with respect to any
Hong Kong Letter of Credit, any Hong Kong Revolving Credit Lender is at that
time a Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Hong Kong Borrower or such Hong Kong Revolving
Credit Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to the

 

49

--------------------------------------------------------------------------------


 

Defaulting Lender arising from either the Hong Kong Letter of Credit then
proposed to be issued or that Hong Kong Letter of Credit and all other Hong Kong
L/C Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion; or

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          Each L/C Issuer shall act on behalf of the U.S. Revolving Credit
Lenders, with respect to any U.S. Letters of Credit issued by it, and the Hong
Kong Revolving Credit Lenders, with respect to any Hong Kong Letters of Credit
issued by it, and in each case the documents associated therewith, and the L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit  (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the U.S. Borrower, with respect
to a U.S. Letter of Credit, or the Hong Kong Borrower, with respect to a Hong
Kong Letter of Credit, delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: 
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit;
(H) the Revolving Credit Facility under which such Letter of Credit is to be
issued; and (I) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall

 

50

--------------------------------------------------------------------------------


 

specify in form and detail satisfactory to the L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require.  Additionally, the applicable Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the U.S. Borrower or the Hong Kong Borrower, as the case
may be, and, if not, the L/C Issuer will provide the Administrative Agent with a
copy thereof.  Unless the L/C Issuer has received written notice from any U.S.
Revolving Credit Lender (in the case of any U.S. Letter of Credit) or any Hong
Kong Revolving Credit Lender (in the case of any Hong Kong Letter of Credit),
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Holdings (or its applicable Subsidiary) or the Hong Kong Borrower (or its
applicable Subsidiary), as the case may be, or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
(x) U.S. Letter of Credit, each U.S. Revolving Credit Lender and (y) Hong Kong
Letter of Credit, each Hong Kong Revolving Credit Lender, shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Letter of Credit.

 

(iii)          If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof and the applicable
Borrower not later than 30 days prior to the auto-renewal date thereof (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued.  Unless otherwise directed by the
L/C Issuer, the applicable Borrower shall not be required to make a specific
request to the L/C Issuer for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the applicable Revolving Credit Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by

 

51

--------------------------------------------------------------------------------


 

reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date from the Administrative Agent, any U.S. Revolving
Credit Lender or the U.S. Borrower (in the case of any U.S. Letter of Credit),
or any Hong Kong Revolving Credit Lender or the Hong Kong Borrower (in the case
of any Hong Kong Letter of Credit) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied (other than delivery of a
Committed Loan Notice), and in each such case directing the L/C Issuer not to
permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.  (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the applicable Borrower
and the Administrative Agent thereof.  If the applicable Borrower shall have
received such notice from the L/C Issuer on or prior to 10:00 a.m., New York
City time, on any Business Day, not later than 4:00 p.m., New York City time, on
such Business Day, or, if the applicable Borrower shall have received such
notice later than 10:00 a.m., New York City time, on any Business Day, not later
that 10:00 a.m., New York City time, on the immediately following Business Day
(each such Business Day or immediately following Business Day, as the case may
be, an “Honor Date”), the applicable Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the applicable Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Appropriate
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the applicable
Borrower shall be deemed to have requested a Revolving Credit Borrowing under
the applicable Facility of Base Rate Loans to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments under the applicable Facility and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Appropriate Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Appropriate Lender that
so makes funds available shall be

 

52

--------------------------------------------------------------------------------


 

deemed to have made a Base Rate Loan to the applicable Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage under the applicable Facility of
such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrowers or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the applicable
Borrower of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute

 

53

--------------------------------------------------------------------------------


 

such Lender’s Loan included in the relevant Committed Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be.  A certificate of
the L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations. (i)  At any time after the L/C Issuer
has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the applicable Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Credit Percentage under the applicable Facility thereof
in the same funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof
under the applicable Facility on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Obligations Absolute.  The obligation of the applicable Borrower
to reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that such Borrower, any Subsidiary or any Loan Party may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the

 

54

--------------------------------------------------------------------------------


 

transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of any Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice any Borrower;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;

 

(vii)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, such Borrower,
any of its Subsidiaries or any Loan Party.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer.  Such Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Revolving Credit Lender and the
Borrowers agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the U.S. Revolving
Credit Lenders or the Required U.S. Revolving Lenders (in the case of any U.S.
Letter of Credit) or the Hong Kong Revolving Credit Lenders or the Required Hong
Kong Revolving Lenders (in the case of any Hong Kong Letter of Credit), as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due

 

55

--------------------------------------------------------------------------------


 

execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The U.S.
Borrower hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any U.S. Letter of Credit and the Hong
Kong Borrower hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Hong Kong Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any applicable Borrower pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)           Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrowers when a Letter of Credit is
issued (including any such agreement applicable to any letter of credit issued
by the L/C Issuer under another agreement (including the Prior Credit Agreement)
and deemed reissued under this Agreement, the rules of the ISP shall apply to
each Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not
be responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers shall not be impaired by, any action or inaction of the
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(h)           Letter of Credit Fees.

 

(i) The Hong Kong Borrower shall pay to the Administrative Agent for the account
of each Hong Kong Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage a Letter of Credit fee (the “Hong Kong Letter of
Credit Fee”) for

 

56

--------------------------------------------------------------------------------


 

each Hong Kong Letter of Credit equal to the Applicable Rate for Eurodollar Rate
Loans times the daily amount available to be drawn under such Hong Kong Letter
of Credit; provided, however, any Hong Kong Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Hong Kong
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Hong
Kong Revolving Credit Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer in accordance with Section 2.16(a)(iii)(C), and

 

(ii) The U.S. Borrower shall pay to the Administrative Agent for the account of
each U.S. Revolving Credit Lender in accordance with its Applicable Revolving
Credit Percentage a Letter of Credit fee (the “U.S. Letter of Credit Fee” and
together with the Hong Kong Letter of Credit Fees, the “Letter of Credit Fee”)
for each U.S. Letter of Credit equal to the Applicable Rate for Eurodollar Rate
Loans times the daily amount available to be drawn under such U.S. Letter of
Credit; provided, however, any U.S. Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any U.S. Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other U.S. Lenders in accordance with
the upward adjustments in their respective Applicable Percentages allocable to
such Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such
fee, if any, payable to the L/C Issuer in accordance with
Section 2.16(a)(iii)(C).

 

(iii)          For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(x) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (y) computed on a quarterly basis in arrears.  If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.

 

(i)            The Hong Kong Borrower shall pay directly to the L/C Issuer for
its own account a fronting fee with respect to each Hong Kong Letter of Credit,
at a rate to be separately agreed between the applicable L/C Issuer and the Hong
Kong Borrower (but in any event not to exceed 0.25% per annum), computed on the
daily amount available to be drawn under such Hong Kong Letter of Credit on a
quarterly basis in arrears.  Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Hong Kong Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes

 

57

--------------------------------------------------------------------------------


 

of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  In addition, the Hong Kong Borrower shall pay directly to the
applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(ii)           The U.S. Borrower shall pay directly to the L/C Issuer for its
own account a fronting fee with respect to each U.S. Letter of Credit, at a rate
to be separately agreed between the applicable L/C Issuer and the U.S. Borrower
(but in any event not to exceed 0.25% per annum), computed on the daily amount
available to be drawn under such U.S. Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the U.S. Borrower shall pay directly
to the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Subsidiary, the
applicable Borrower shall be obligated to reimburse the L/C Issuer hereunder for
any and all drawings under such Letter of Credit.  Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of Holdings
or its Subsidiaries inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of Holdings
and such Subsidiaries.

 

(l)            Additional L/C Issuers.  (i) The Hong Kong Borrower or the U.S.
Borrower, as applicable may from time to time, upon not less fifteen (15)
Business Days’ notice from such Borrower to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
reasonable discretion), designate a Hong Kong Revolving Credit Lender (in case
of the Hong Kong Borrower) or a U.S. Revolving Credit Lender (in case of the
U.S. Borrower), as applicable, hereunder as an additional L/C Issuer, which
shall be a Hong Kong Revolving Credit Lender or U.S. Revolving Credit Lender
(upon obtaining such Hong Kong Revolving Credit Lender’s or U.S. Revolving
Credit Lender’s prior consent thereto) or replace a previously designated L/C
Issuer by designating another Hong Kong Revolving Credit Lender or a U.S.
Revolving Credit Lender, as applicable, as L/C Issuer (provided that there are
no outstanding Letters of Credit issued by, or L/C Obligations owing to, the L/C
Issuer to be replaced); provided that at no time shall there be more than four
(4) L/C Issuers hereunder.  Any

 

58

--------------------------------------------------------------------------------


 

such designation shall be subject to the approval of the Administrative Agent
(such approval not to be unreasonably withheld or delayed).  The Administrative
Agent will promptly notify the applicable Borrower and the Hong Kong Revolving
Credit Lenders or the U.S. Revolving Credit Lenders, as applicable, of any
designation and approval of an additional L/C Issuer, and of the amount of any
Issuer Sublimit of such L/C Issuer.  Upon any such approval of a L/C Issuer by
the Administrative Agent and deliver by such L/C Issuer to the Administrative
Agent of such contract and other information regarding such L/C Issuer as the
Administrative Agent shall reasonably request, such Hong Kong Revolving Credit
Lender or a U.S. Revolving Credit Lender, as applicable, shall be a L/C Issuer
for all purposes of this Agreement, and references to the L/C Issuers shall mean
and include such Hong Kong Revolving Credit Lender or a U.S. Revolving Credit
Lender, as applicable, in its capacity as L/C Issuer.

 

(ii) Any such additional L/C Issuer, and any existing L/C Issuer (other than
Bank of America), shall be entitled to specify from time to time any Dollar
limit on the stated amount of Letters of Credit permitted to be outstanding from
such L/C Issuer at any time (an “Issuer Sublimit”).

 

(iii) If any L/C Issuer shall issue any Letter of Credit, or amend any Letter of
Credit (if the effect thereof is to increase the stated amount of such Letter of
Credit), without obtaining prior consent from the Administrative Agent (as
provided in Sections 2.03(a) and (b)), or if any L/C Issuer shall permit the
extension of an Auto-Extension Letter of Credit without giving timely prior
notice to the Administrative Agent or when such extension is not permitted
hereunder (as provided in Section 2.03(b)(iii)), such Letter of Credit (in the
case of any such amendment, to the extent of the increased stated amount
thereof) (A) shall for all purposes be deemed to have been issued by such L/C
Issuer solely for its own account and risk, and (B) shall not be considered a
Letter of Credit outstanding under this Agreement, and no Hong Kong Revolving
Credit Lender or a U.S. Revolving Credit Lender, as applicable, shall be deemed
to have any participation therein, effective as of the date of such issuance,
amendment or extension, as the case may be, unless the Hong Kong Revolving
Credit Lenders or U.S. Revolving Credit Lenders, as applicable, expressly
consent thereto; provided, however, that to be considered a Letter of Credit
outstanding under this Agreement, the consent of all Lenders and the
Administrative Agent shall be required if any such issuance, amendment or
extension is not then permitted hereunder by reason of the provisions of
Section 2.03.

 

(m)          Reconciliation of Outstanding Letters of Credit.  On the last
Business Day of each month, each of Holdings and the L/C Issuers shall provide
to the Administrative Agent such information regarding the outstanding Letters
of Credit (that are issued by an L/C Issuer other than the Administrative Agent)
as the Administrative Agent shall reasonably request, in form and substance
satisfactory to the Administrative Agent (and in such standard electronic format
as the Administrative Agent shall reasonably specify), for purposes of the
Administrative Agent’s ongoing tracking and reporting of outstanding Letters of
Credit. The Administrative Agent shall maintain a record of all outstanding
Letters of Credit based upon information provided by Holdings and the L/C
Issuers pursuant to this Section 2.03(m), and such record of the Administrative
Agent shall, absent manifest error, be deemed a correct and conclusive record of
all Letters of Credit outstanding from time to time hereunder. Notwithstanding
the foregoing, if and to the extent the Administrative Agent determines that
there are one or more discrepancies between information provided by Holdings and
any L/C Issuer hereunder, the Administrative

 

59

--------------------------------------------------------------------------------


 

Agent will notify Holdings and such L/C Issuer thereof and Holdings and such L/C
Issuer shall endeavor to reconcile any such discrepancy.

 

2.04         Swing Line Loans.  (a)  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other U.S. Revolving Credit Lenders set forth in this
Section 2.04, to, in its sole discretion, make loans (each such loan, a “Swing
Line Loan”) to the U.S. Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of U.S. Revolving Credit Loans and L/C
Obligations under the U.S. Revolving Credit Facility of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s U.S. Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (ii) the aggregate Outstanding Amount of the
U.S. Revolving Credit Loans of any Revolving Credit Lender at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations under the U.S. Revolving Credit
Facility at such time, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all Swing Line Loans at such time
shall not exceed such Lender’s U.S. Revolving Credit Commitment, and provided
further that the U.S. Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the U.S. Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate.  Immediately upon the making of a Swing Line Loan, each U.S.
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the U.S. Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the U.S. Borrower.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or

 

60

--------------------------------------------------------------------------------


 

more of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the U.S. Borrower at
its office either by (i) crediting the account of the U.S. Borrower on the books
of the Swing Line Lender in immediately available funds or (ii) wire transfer of
such funds in accordance with instructions provided to (and acceptable to) the
Administrative Agent and the Swing Line Lender by the U.S. Borrower.

 

(c)           Refinancing of Swing Line Loans.  (i)  The Swing Line Lender at
any time in its sole and absolute discretion may request, on behalf of the U.S.
Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each U.S. Revolving Credit Lender make a Base Rate
Loan in an amount equal to such Lender’s Applicable Revolving Credit Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the U.S.
Revolving Credit Facility and the conditions set forth in Section 4.02.  The
Swing Line Lender shall furnish the U.S. Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each U.S. Revolving Credit Lender shall make an amount
equal to its Applicable Revolving Credit Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each U.S. Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the U.S. Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
U.S. Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each U.S. Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any U.S. Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line

 

61

--------------------------------------------------------------------------------


 

Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any U.S. Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each U.S. Revolving Credit Lender’s obligation to make U.S.
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the U.S. Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each U.S. Revolving Credit Lender’s
obligation to make U.S. Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery of a Committed Loan Notice).  No such funding of risk
participations shall relieve or otherwise impair the obligation of the U.S.
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.  (i)  At any time after any U.S.
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such U.S. Revolving
Credit Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each U.S. Revolving Credit Lender shall pay to the Swing Line
Lender its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the U.S. Borrower for interest on the Swing
Line Loans.  Until each U.S. Revolving Credit Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The U.S. Borrower shall
make all payments with respect to the Swing Line Loans directly to
Administrative Agent for the benefit of the Swing Line Lender.

 

62

--------------------------------------------------------------------------------


 

2.05                 Prepayments.  (a)  Optional.  (i)  The applicable Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 12:00 noon (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility).  If such notice is given by any
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.16, each prepayment of
the outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to
the principal repayment installments thereof as directed by the U.S. Borrower
and each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.

 

(ii)           The U.S. Borrower may, upon notice to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the U.S. Borrower, the U.S. Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, any Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) (by written notice to the Administrative Agent not less than
one (1) Business Day prior to the time on which the Obligations would have been
repaid in accordance with such notice of prepayment) if such prepayment would
have resulted in refinancing of all of the Facilities, which refinancing shall
not be consummated or shall otherwise be delayed, in each case, so long as any
such notice of prepayment expressly stated that such notice is conditioned upon
the effectiveness of new credit facilities or other sources of refinancing and
which effectiveness will result in the immediate payment in full in cash of all
Obligations and the applicable Borrower shall pay any amounts due under
Section 3.5, if any, in connection with any such revocation.

 

(b)           Mandatory.  (i)  Within five Business Days after financial
statements have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered

 

63

--------------------------------------------------------------------------------


 

pursuant to Section 6.02(b), the applicable Borrower shall prepay and shall
cause to be prepaid an aggregate principal amount of Loans in an amount equal to
the excess (if any) of (A) an amount equal to the lesser of (1) $25,000,000 and
(2) 50% of Excess Cash Flow for the Fiscal Year covered by such financial
statements (commencing (x) with the Fiscal Year ended March 30, 2013 or (y) if
Holdings changes its Fiscal Year end to December 31, with the Fiscal Year ended
December 31, 2012) over (B) the aggregate principal amount of Term Loans and
Revolving Credit Loans (to the extent accompanied by a permanent reduction of
the applicable Revolving Credit Facility pursuant to Section 2.06) prepaid
pursuant to Section 2.05(a)(i) during such Fiscal Year or after the end of such
Fiscal Year and prior to the date payment under this Section 2.05(b)(i) is due,
provided that any such payment made after the end of such Fiscal Year shall not
be included in this clause (B) with respect to the Fiscal Year in which such
payment was made (such prepayments to be applied as set forth in clauses (v) and
(vi) below); provided, that such percentage shall be reduced to 25% or 0% if the
Consolidated Funded Indebtedness (calculated without giving effect to the
undrawn amount of any letters of credit) as of the last day of such Fiscal Year
was less than $50,000,000 or $25,000,000, respectively before giving effect to
such prepayment.

 

(ii)           (A)          If (x) Holdings or any of its Subsidiaries Disposes
of any property (other than any Disposition of any property permitted by
Section 7.05(a), (b), (c), (d), (e), (f), (g), (i), (j), (k) and (l) (except
with respect to any Extraordinary Receipts received in connection therewith,
which shall be subject to Section 2.05 (b)(iv)) (collectively, “Excluded
Dispositions”)), which results in the realization or receipt by Holdings or such
Subsidiary of Net Cash Proceeds in excess for any such Disposition or series of
related Dispositions of $5,000,000, the applicable Borrower shall, subject to
the reinvestment rights set forth in Section 2.05(b)(ii)(B), prepay an aggregate
principal amount of Loans in an amount equal to 100% of such Net Cash Proceeds
received on or before the date that is five (5) Business Days following receipt
thereof (such prepayments to be applied as set forth in clauses (v) and
(vi) below).

 

(B)           With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than any Excluded Disposition), at the option
of Holdings, and so long as no Event of Default shall have occurred and be
continuing, Holdings or any Subsidiary of Holdings may use all or any portion of
such Net Cash Proceeds to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful for their business within (x) 365 days of the
receipt of such Net Cash Proceeds or (y) if Holdings or any such Subsidiary
enters into a legally binding commitment to use such Net Cash Proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets useful
for its business within 365 days after receipt of such Net Cash Proceeds, within
545 days after receipt of such Net Cash Proceeds; provided further that if any
such Net Cash Proceeds are not so used within the time period set forth above in
this Section 2.05(b)(ii)(B) or are no longer intended to be so used at any time
after delivery of a notice of such election, an amount equal to any such Net
Cash Proceeds shall be promptly applied to the prepayment of the Loans as set
forth in Section 2.05(b)(ii)(A), to the extent required thereby.

 

(iii)          Upon the incurrence or issuance by Holdings or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the applicable Borrower shall
prepay and shall cause to be

 

64

--------------------------------------------------------------------------------


 

prepaid an aggregate principal amount of Loans in an amount equal to 100% of all
Net Cash Proceeds received therefrom on or before the date that is five
(5) Business Days following receipt thereof by Holdings or such Subsidiary (such
prepayments to be applied as set forth in clauses (v) and (vi) below).

 

(iv)          Upon any Extraordinary Receipt received by or paid to or for the
account of Holdings or any of its Subsidiaries, and not otherwise included in
clause (ii) or (iii) of this Section 2.05(b), the applicable Borrower shall
prepay and shall cause to be prepaid an aggregate principal amount of Loans in
an amount equal to 100% of all Net Cash Proceeds received therefrom on or before
the date that is five (5) Business Days following receipt thereof by Holdings or
such Subsidiary (such prepayments to be applied as set forth in clauses (v) and
(vi) below); provided, however, that with respect to any Extraordinary Receipts,
at the election of the Borrowers (as notified by the Borrowers to the
Administrative Agent on or prior to the date of receipt of such Extraordinary
Receipts) may use all or any portion of such Net Cash Proceeds to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful for their
business within (x) 365 days of the receipt of such Net Cash Proceeds or (y) if
any Borrower or other Subsidiary of Holdings enters into a legally binding
commitment to use such Net Cash Proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful for its business within 365
days after receipt of such Net Cash Proceeds, within 545 days after receipt of
such Net Cash Proceeds; provided further that if any Net Cash Proceeds are not
so used within the time period set forth above in this Section 2.05(b)(iv) or
are no longer intended to be so used at any time after delivery of a notice of
such election, an amount equal to any such Net Cash Proceeds shall be promptly
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(iv).

 

(v)           Each prepayment of Loans pursuant to clause (i), (ii), (iii) or
(iv) of this Section 2.05(b) shall be applied, first, ratably to the principal
repayment installments of the Term Loan Facility, by applying same to the first
four succeeding principal installments payable pursuant to Section 2.07 in the
direct order of maturity and thereafter on a pro rata basis to the remaining
installments and, second, to the Revolving Credit Facilities pro rata in the
manner set forth in clause (vi) of this Section 2.05(b).

 

(vi)          (I) Prepayments of the U.S. Revolving Credit Facility made
pursuant to this Section 2.05(b), first, shall be applied ratably to the U.S.
L/C Borrowings and the Swing Line Loans and second, shall be applied ratably to
the outstanding U.S. Revolving Credit Loans, and, the amount remaining, if any,
after the prepayment of all U.S. L/C Borrowings, Swing Line Loans and U.S.
Revolving Credit Loans outstanding at such time (the sum of such prepayment
amounts being collectively, the “U.S. Reduction Amount”) may be retained by the
U.S. Borrower for use in the ordinary course of its business; provided, however
that such U.S. Reduction Amount shall not result in a permanent reduction of the
U.S. Revolving Credit Commitments and (II) Prepayments of the Hong Kong
Revolving Credit Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the Hong Kong L/C Borrowings and second, shall be applied
ratably to the outstanding Hong Kong Revolving Credit Loans, and, the amount
remaining, if any, after the prepayment of all Hong Kong L/C Borrowings and Hong
Kong Revolving Credit Loans outstanding at such time (the sum of such prepayment

 

65

--------------------------------------------------------------------------------


 

amounts being collectively, the “Hong Kong Reduction Amount”) may be retained by
the Hong Kong Borrower for use in the ordinary course of its business; provided,
however that such Hong Kong Reduction Amount shall not result in a permanent
reduction of the Hong Kong Revolving Credit Commitments.

 

(vii)         (I) If for any reason the U.S. Revolving Credit Outstandings at
any time exceeds the U.S. Revolving Credit Commitments then in effect, the U.S.
Borrower shall promptly prepay the U.S. Revolving Credit Facility in an
aggregate amount equal to such excess, which shall be applied as follows: 
first, ratably to the U.S. L/C Borrowings and the Swing Line Loans, second,
ratably to the outstanding U.S. Revolving Credit Loans, and third, to Cash
Collateralize the remaining U.S. L/C Obligations and (II) if for any reason the
Hong Kong Revolving Credit Outstandings at any time exceeds the Hong Kong
Revolving Credit Commitments then in effect, the Hong Kong Borrower shall
promptly prepay the Hong Kong Revolving Credit Facility in an aggregate amount
equal to such excess, which shall be applied as follows:  first, ratably to the
Hong Kong L/C Borrowings, second, ratably to the outstanding Hong Kong Revolving
Credit Loans, and third, to Cash Collateralize the remaining Hong Kong L/C
Obligations.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral for the applicable Facility
shall be applied (without any further action by or notice to or from the
applicable Borrower or any other Loan Party) to reimburse the applicable L/C
Issuer or the applicable Revolving Credit Lenders, as applicable.

 

(viii)        Notwithstanding any other provisions of this Section 2.05 to the
contrary:

 

(A) To the extent that any Net Cash Proceeds of any Disposition or Extraordinary
Receipt by a Foreign Subsidiary or Excess Cash Flow attributable to a Foreign
Subsidiary is prohibited or delayed by applicable local Law from being
repatriated to the United States then the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Loans
at the times and as otherwise provided in Section 2.05(b)(i),
Section 2.05(b)(ii) or Section 2.05(b)(iv) but may be retained by the applicable
Subsidiary so long, but only so long, as the applicable local Law will not
permit repatriation to the United States (the U.S. Borrower hereby agreeing to
cause the applicable Subsidiary to promptly use commercially reasonable efforts
to take all actions reasonably required by the applicable local Law to permit
such repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local Law, such
repatriation will be effected and such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Loans pursuant to
Section 2.05(b)(i), Section 2.05(b)(ii) or Section 2.05(b)(iv), to the extent
provided herein.

 

(B)           To the extent that Holdings has determined in good faith that
repatriation of an amount equal to Net Cash Proceeds or Excess Cash Flow
attributable to a Foreign Subsidiary would have an adverse tax consequence to
Holdings or any Subsidiary, an amount equal to the Net Cash Proceeds or Excess
Cash Flow so affected may be retained by the applicable Foreign Subsidiary and
will not be required to be applied to repay Loans at the times provided in
Section 2.05(b)(i), Section 2.05(b)(ii) or Section

 

66

--------------------------------------------------------------------------------


 

2.05(b)(iv), but only so long as repatriation of such amount would have an
adverse tax consequence; and once such repatriation of any of such affected Net
Cash Proceeds or Excess Cash Flow is permitted in a manner that would not have
an adverse tax consequence to Holdings or any Subsidiary, the applicable
Borrower shall pay an amount equal to such Net Cash Proceeds or Excess Cash Flow
to be promptly applied to the repayment of the Loans pursuant to
Section 2.05(b)(i), Section 2.05(b)(ii) or Section 2.05(b)(iv), to the extent
provided herein; provided that, in the case of this clause (B), on or before the
date on which an amount equal to the Net Cash Proceeds or Excess Cash Flow so
retained would otherwise have been required to be applied to prepayments
pursuant to Section 2.05(b)(i), Section 2.05(b)(ii) or Section 2.05(b)(iv),
(x) an amount equal to such Net Cash Proceeds or Excess Cash Flow is applied by
the U.S. Borrower to such prepayments as if the amount of Net Cash Proceeds or
Excess Cash Flow had been received by Holdings rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if an amount equal to such Net Cash Proceeds or Excess Cash
Flow had been repatriated (or, if less, Net Cash Proceeds or Excess Cash Flow
that would be calculated if received by such Foreign Subsidiary) or (y) such Net
Cash Proceeds or Excess Cash Flow is applied to the permanent repayment of
Indebtedness of a Foreign Subsidiary; provided that any amounts that remain with
such Foreign Subsidiary after such application, as set forth in clauses (x) and
(y), may be retained by it unless the restrictions to repatriation are no longer
in effect.

 

2.06                 Termination or Reduction of Commitments.  (a)  Optional. 
The Borrowers may, upon notice to the Administrative Agent, terminate the unused
Revolving Credit Commitments, the Letter of Credit Sublimits or the Swing Line
Sublimit, or from time to time permanently reduce the unused Revolving Credit
Commitments, the Letter of Credit Sublimits or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 noon five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof and (iii) the
Borrowers shall not terminate or reduce (A) (I) the U.S. Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the U.S. Revolving Credit Outstandings would exceed the U.S.
Revolving Credit Commitments or (II) the Hong Kong Revolving Credit Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Hong Kong Revolving Credit Outstandings would exceed the Hong Kong Revolving
Credit Commitments, (B) (I) the U.S. Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of U.S. L/C Obligations not fully Cash
Collateralized hereunder would exceed the U.S. Letter of Credit Sublimit or
(II) the Hong Kong Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of Hong Kong L/C Obligations not fully Cash
Collateralized hereunder would exceed the Hong Kong Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swingline Sublimit.

 

(b)           Mandatory.  (i)  The aggregate Term Commitments shall be
automatically and permanently reduced to zero on the date of the funding of the
Term Borrowing.

 

67

--------------------------------------------------------------------------------


 

(ii)           The U.S. Revolving Credit Commitments and the Hong Kong Revolving
Credit Commitments shall be automatically and permanently reduced to zero on the
Maturity Date.

 

(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify (i) the U.S. Revolving Credit Lenders
of any termination or reduction of the U.S. Letter of Credit Sublimit, Swing
Line Sublimit or the U.S. Revolving Credit Commitments and (ii) the Hong Kong
Revolving Credit Lenders of any termination or reduction of the Hong Kong Letter
of Credit Sublimit or the Hong Kong Revolving Credit Commitments, in each case
under this Section 2.06.  Upon any reduction of (x) the U.S. Revolving Credit
Commitments, the U.S. Revolving Credit Commitment of each U.S. Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount and (y) the Hong Kong Revolving Credit Commitments, the
Hong Kong Revolving Credit Commitment of each Hong Kong Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount.  All fees in respect of the applicable Revolving Credit
Facility accrued until the effective date of any termination of such Revolving
Credit Facility shall be paid by the applicable Borrower on the effective date
of such termination.

 

2.07                 Repayment of Loans.  (a)  Term Loans.  The U.S. Borrower
shall repay to the Administrative Agent for the benefit of the Term Lenders the
aggregate principal amount of all Term Loans outstanding on the following dates
in the respective amounts set forth opposite such dates (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05(b)(v)):

 

Date

 

Dollar Amount

 

June 30, 2012

 

$

937,500

 

September 30, 2012

 

$

937,500

 

December 31, 2012

 

$

937,500

 

March 31, 2013

 

$

937,500

 

June 30, 2013

 

$

937,500

 

September 30, 2013

 

$

937,500

 

December 31, 2013

 

$

937,500

 

March 31, 2014

 

$

937,500

 

June 30, 2014

 

$

1,875,000

 

September 30, 2014

 

$

1,875,000

 

December 31, 2014

 

$

1,875,000

 

March 31, 2015

 

$

1,875,000

 

June 30, 2015

 

$

1,875,000

 

September 30, 2015

 

$

1,875,000

 

December 31, 2015

 

$

1,875,000

 

Fourth Anniversary of the Closing Date

 

$

54,375,000

 

 

68

--------------------------------------------------------------------------------


 

The final principal repayment installment of the Term Loans shall be repaid on
the Maturity Date for the Term Loan Facility and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.

 

(b)           Revolving Credit Loans.  (i) The U.S. Borrower shall repay to the
Administrative Agent for the benefit of the U.S. Revolving Credit Lenders on the
Maturity Date for the U.S. Revolving Credit Facility the aggregate principal
amount of all U.S. Revolving Credit Loans outstanding on such date and (ii) the
Hong Kong Borrower shall repay to the Administrative Agent for the benefit of
the Hong Kong Revolving Credit Lenders on the Maturity Date for the Hong Kong
Revolving Credit Facility the aggregate principal amount of all Hong Kong
Revolving Credit Loans outstanding on such date.

 

(c)           Swing Line Loans.  The U.S. Borrower shall repay each Swing Line
Loan (including by means of a refinancing to a U.S. Revolving Credit Loan
pursuant to Section 2.04(c)) on the earlier to occur of (i) the date ten
Business Days after such Loan is made and (ii) the Maturity Date for the U.S.
Revolving Credit Facility.

 

2.08                 Interest.  (a)  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the sum of (A) the Eurodollar Rate for such Interest
Period plus (B) the Applicable Rate for Eurodollar Rate Loans for such Facility;
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of (A) the Base Rate plus (B) the Applicable Rate for Base Rate
Loans for such Facility; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of (A) the Base Rate plus (B) the Applicable
Rate for Base Rate Loans for the Revolving Credit Facility.

 

(b)           (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by a
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the U.S. Borrower shall pay interest on the principal amount of
all outstanding Obligations in respect of the Term Loans and U.S. Revolving
Credit Loans hereunder and the Hong Kong Borrower shall pay interest on the
principal amount of all outstanding Obligations in respect of Hong Kong
Revolving Credit Loans hereunder, in each case at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

69

--------------------------------------------------------------------------------


 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09                 Fees.  (a)        Commitment Fee.  (i) The U.S. Borrower
shall pay to the Administrative Agent for the account of each U.S. Revolving
Credit Lender in accordance with its Applicable Revolving Credit Percentage of
the U.S. Revolving Credit Commitments, a commitment fee equal to the Applicable
Fee Rate times the actual daily amount by which the U.S. Revolving Credit
Facility exceeds the sum of (x) the Outstanding Amount of U.S. Revolving Credit
Loans (other than Swing Line Loans) and (y) the Outstanding Amount of U.S. L/C
Obligations  and (ii) the Hong Kong Borrower shall pay to the Administrative
Agent for the account of each Hong Kong Revolving Credit Lender in accordance
with its Applicable Revolving Credit Percentage of the Hong Kong Revolving
Credit Commitments, a commitment fee equal to the Applicable Fee Rate times the
actual daily amount by which the Hong Kong Revolving Credit Facility exceeds the
sum of (x) the Outstanding Amount of Hong Kong Revolving Credit Loans and
(y) the Outstanding Amount of Hong Kong L/C Obligations, subject in each case to
adjustment as provided in Section 2.16.  For each Revolving Credit Facility, the
commitment fee shall accrue at all times during the applicable Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Credit Facility.  The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.

 

(b)           Other Fees.  Subject to Section 2.09(d), the Borrowers shall pay
to the Arranger and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Engagement Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(c)           The Borrowers shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(d)           For the avoidance of doubt, notwithstanding anything in this
Section 2.09 to the contrary, the Hong Kong Borrower shall only pay such fees to
the extent allocable to a Borrowing made by such Borrower, and all other fees
shall be paid by the U.S. Borrower and/or its Domestic Subsidiaries.

 

2.10                 Computation of Interest and Fees.  All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made

 

70

--------------------------------------------------------------------------------


 

on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11                 Evidence of Debt.  (a)  The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent (including, in accordance with
Section 11.06(c)) in the ordinary course of business.  The accounts or records
maintained by the Administrative Agent (including, in accordance with
Section 11.06(c)) and each Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of (x) the U.S.
Borrower hereunder to pay any amount owing with respect to the Obligations in
respect of the Term Loans and U.S. Revolving Credit Loans and (y) the Hong Kong
Borrower hereunder to pay any amount owing with respect to the Obligations in
respect of the Hong Kong Revolving Credit Loans.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent (including, in accordance with
Section 11.06(c)) in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.12                 Payments Generally; Administrative Agent’s Clawback.  (a) 
General.  All payments to be made by any of the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by any of the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided

 

71

--------------------------------------------------------------------------------


 

herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by a Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by any such Borrower, the interest rate applicable to Base
Rate Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by the Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Borrower prior
to the time at which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the
case may be, the amount due.  In such event, if such Borrower has not in fact
made such payment, then each of the Appropriate Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate

 

72

--------------------------------------------------------------------------------


 

determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the applicable Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

2.13                 Increase in Commitments.  (a)    Request for Increase. 
Upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrowers may from time to time, request (i) an increase in the
Aggregate Commitments of the U.S. Revolving Loans (each, an “Incremental U.S.
Revolving Credit Facility”; the Loans thereunder the “Incremental U.S. Revolving
Loans”) or the Hong Kong Revolving Loans (each, an “Incremental Hong Kong
Revolving Credit Facility” and, collectively, together with each Incremental
U.S. Revolving Credit Facility, the “Incremental Revolving Credit Facility”; the
Loans thereunder, the “Incremental Hong Kong Revolving Loans” and, collectively,
together with the Incremental U.S. Revolving Loans, the “Incremental Revolving
Loans”) or (ii) an increase in the Aggregate Commitments of the Term Loan, which
increase may take the form of a new term loan (the “Incremental Term Loans” and
together with any Incremental Revolving Loans, the

 

73

--------------------------------------------------------------------------------


 

“Incremental Facility”) by an amount (for all such requests) not exceeding
$75,000,000; provided that any such request for an increase shall be in a
minimum amount of $25,000,000 (or, if less, the remaining amount available);
provided further that (i) immediately prior to, and after giving effect to the
incurrence of such Incremental Facilities, (x) the conditions set forth in
Section 4.02 shall have been satisfied on and as of the date of effectiveness of
each Incremental Facility (before and after giving effect to such Incremental
Facility and the application of the proceeds thereof) (and, without duplication,
assuming that any Incremental Revolving Loans have been fully utilized), and
(y) after giving effect to any such Incremental Facility (and, without
duplication, assuming that any Incremental Revolving Loans have been fully
utilized) on a Pro Forma Basis, the Consolidated Leverage Ratio shall be no
greater than 1.50 to 1.00 (such ratio to be determined on the basis of the
financial information most recently delivered, or required to be delivered, to
the Administrative Agent and the Lenders pursuant to Section 6.01), (ii) no loan
or advance made under the Incremental Term Loan shall mature prior to the
Maturity Date, (iii) as of the date of the incurrence thereof, the weighted
average life to maturity of the Incremental Term Loans shall not be shorter than
that of the existing Term Loans, (iv) in the event the All-In Yield applicable
to any Incremental Term Loan exceeds the All-In Yield of the Term Loans existing
at such time by more than 50 basis points, then the interest rate margins for
such Term Loans existing at such time shall be increased (or, if any “floor” for
Eurodollar Rate or Base Rate is applied, a “floor” shall be applied to the Term
Loans existing as such time) to the extent necessary so that the All-In Yield of
such Term Loans existing at such time shall be equal to the All-In Yield of the
applicable Incremental Term Loans minus 50 basis points, (v) the Incremental
Hong Kong Revolving Credit Facility shall be on the same terms as the Hong Kong
Revolving Credit Facility and shall be implemented as an increase in the
commitments under such Facility, and (vi) the Incremental U.S. Revolving Credit
Facility shall be on the same terms as the U.S. Revolving Credit Facility and
shall be implemented as an increase in the commitments under such Facility.  The
Incremental Facility shall rank pari passu in right of payment and security with
the Term Facility in the case of Incremental Term Loans or the U.S. Revolving
Credit Facility in the case of Incremental U.S. Revolving Loans or the Hong Kong
Revolving Credit Facility in the case of Incremental Hong Kong Revolving Loans
and except as otherwise provided in this Section and except for terms reasonably
satisfactory to the Administrative Agent, shall have the same terms as the Term
Loan Facility in the case of Incremental Term Loans or the U.S. Revolving Credit
Facility in the case of Incremental U.S. Revolving Loans or the Hong Kong
Revolving Credit Facility in the case of Incremental Hong Kong Revolving Loans.

 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent promptly following any request as set forth in
Section 2.13(a) whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase.  Any Lender not responding shall be
deemed to have declined to increase its Commitment.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld, conditioned or delayed), the Borrowers may also

 

74

--------------------------------------------------------------------------------


 

invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

 

(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section 2.13, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such increase
and the Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the applicable Borrower shall deliver to the Administrative
Agent a certificate of each applicable Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, the conditions set forth in Section 4.02 shall have been
satisfied on and as of the date of effectiveness of each Incremental Facility
(before and after giving effect to such Incremental Facility and the application
of the proceeds thereof) (and, without duplication assuming that any Incremental
Revolving Loans have been fully utilized).

 

(f)            Conflicting Provisions.  Notwithstanding anything to the contrary
herein, this Section shall supersede any provisions in Section 2.13 or 11.01 to
the contrary and, without the consent of any other Lenders, the Borrowers and
the Administrative Agent may effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate in the reasonable
judgment of the Administrative Agent and the Borrowers to effect the provisions
of this Section 2.13.

 

(g)           Adjustment of Revolving Credit Loans.  To the extent the
Commitments being increased on the relevant Increase Effective Date are
(i) Commitments in respect of Incremental U.S. Revolving Loans, then each U.S.
Revolving Credit Lender that is acquiring such a Commitment on the Increase
Effective Date shall make a U.S. Revolving Credit Loan, the proceeds of which
will be used to prepay the U.S. Revolving Credit Loans of the other U.S.
Revolving Credit Lenders immediately prior to such Increase Effective Date, so
that, after giving effect thereto, the U.S. Revolving Credit Loans outstanding
are held by the U.S. Revolving Credit Lenders pro rata based on their U.S.
Revolving Credit Commitments after giving effect to such Commitments and
(ii) Commitments in respect of Incremental Hong Kong Revolving Loans, then each
Hong Kong Revolving Credit Lender that is acquiring such a Commitment on the
Increase Effective Date shall make a Hong Kong Revolving Credit Loan, the
proceeds of which will be used to prepay the Hong Kong Revolving Credit Loans of
the other Hong Kong Revolving Credit Lenders immediately prior to such Increase
Effective Date, so that, after giving effect thereto, the Hong Kong Revolving
Credit Loans outstanding are held by the Hong Kong Revolving Credit Lenders pro
rata based on their Hong Kong Revolving Credit Commitments after giving effect
to such Commitments.  If there is (x) a new borrowing of U.S. Revolving Credit
Loans on any Increase Effective Date in respect thereof, the U.S. Revolving
Credit Lenders after giving effect to such Incremental U.S. Revolving Credit
Facility shall make such U.S. Revolving Credit Loans in accordance with
Section 2.01(b) and (y) a new borrowing of Hong Kong Revolving Credit Loans on
any Increase Effective Date in respect thereof, the Hong Kong Revolving Credit
Lenders after giving effect to such Incremental Hong Kong Revolving

 

75

--------------------------------------------------------------------------------


 

Credit Facility shall make such Hong Kong Revolving Credit Loans in accordance
with Section 2.01(b).

 

(h)           Making of New Term Loans.  On any Increase Effective Date on which
Commitments in respect of Incremental Term Loans become effective, subject to
the satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loans shall make a Term Loan to the U.S. Borrower in an amount
equal to its Commitment in respect thereof.

 

2.14                 Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any the Facilities due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of such Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of such Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of such Facility owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of such Facility owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of any applicable Facility then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section 2.14 shall not be construed to
apply to (A) any payment made by or on behalf of a Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.15, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to Holdings or Holdings’
Affiliates or Subsidiaries (as to which the provisions of this Section shall
apply); provided that and for the avoidance of doubt no assignments or sale of
participations to Holdings, Holdings’ Affiliates or Subsidiaries are permitted.

 

76

--------------------------------------------------------------------------------


 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.15         Cash Collateral.

 

(a)               Certain Credit Support Events.  If (i) (A) the L/C Issuer has
honored any full or partial drawing request under any U.S. Letter of Credit and
such drawing has resulted in a U.S. L/C Borrowing, or (B) as of the Letter of
Credit Expiration Date, any U.S. L/C Obligation for any reason remains
outstanding, the U.S. Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all U.S. L/C Obligations and
(ii) (A) the L/C Issuer has honored any full or partial drawing request under
any Hong Kong Letter of Credit and such drawing has resulted in a Hong Kong L/C
Borrowing, or (B) as of the Letter of Credit Expiration Date, any Hong Kong L/C
Obligation for any reason remains outstanding, the Hong Kong Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all
Hong Kong L/C Obligations.  At any time that there shall exist a Defaulting
Lender under the U.S. Revolving Credit Facility or Hong Kong Revolving Credit
Facility, immediately upon the request of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (solely with respect to the U.S. Revolving
Credit Facility), the applicable Borrower under such Revolving Credit Facility
shall deliver to the Administrative Agent Cash Collateral or a Committed Loan
Notice under the relevant Revolving Credit Facility in an amount sufficient to
cover all Fronting Exposure thereunder (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender). 
Any Letter of Credit that is Cash Collateralized or for which other satisfactory
arrangements have been made as provided in this Agreement shall cease to be a
“Letter of Credit” outstanding hereunder effective on the date of termination of
this Agreement and the payment in full of all outstanding Obligations (other
than such Cash Collateralized Letters of Credit or Letters of Credit for which
such satisfactory arrangements have been made) and, accordingly, the rights and
obligations of the applicable Lenders in respect thereof shall terminate at such
time.

 

(b)               Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.  The
U.S. Borrower (with respect to Cash Collateral posted in respect of the Term
Loan Facility and U.S. Revolving Credit Facility) and the Hong Kong Borrower
(with respect to Cash Collateral posted in respect of the Hong Kong Revolving
Credit Facility), and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders (including
the Swing Line Lender), and agree to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.15(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the relevant Borrower or the relevant
Defaulting Lender will,

 

77

--------------------------------------------------------------------------------


 

promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral (or in the case of any relevant
Borrower, a Committed Loan Notice for a Revolving Credit Borrowing under the
relevant Facility) in an amount sufficient to eliminate such deficiency.

 

(c)               Application.  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this
Section 2.15 or Sections 2.03, 2.04, 2.05, 2.06, 2.16 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein; provided that,
notwithstanding the foregoing, no Cash Collateral provided in respect of any
Hong Kong L/C Obligations shall be applied to the satisfaction of any U.S. L/C
Obligations, Swing Line Loans or other Obligations of the U.S. Borrower or U.S.
Guarantors.

 

(d)               Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that (x) Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or an Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 8.03) and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.16         Defaulting Lenders.  (a)  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative

 

78

--------------------------------------------------------------------------------


 

Agent or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund the Hong Kong
Revolving Credit Facility, in the case of a Hong Kong Revolving Credit Lender,
and the fund the applicable U.S. Facility in the case of a U.S. Revolving Credit
Lender under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Appropriate Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders (for the U.S. Obligations and the Hong Kong Obligations,
respectively) on a pro rata basis in accordance with their respective
Commitments under the applicable Facility prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) or (c) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)           Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.16.

 

(C)           With respect to any fee payable under Section 2.09(a) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the relevant Borrower shall (x) pay to each
Non-Defaulting Lender that portion of

 

79

--------------------------------------------------------------------------------


 

any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 (other than delivery of a
Committed Loan Notice) are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the applicable Borrower shall, without prejudice to any right or
remedy available to it hereunder or under applicable Law, (x) in the case of the
U.S. Borrower, (i) first, prepay Swing Line Loans in an amount equal to the
Swing Line Lenders’ Fronting Exposure and (ii) second, Cash Collateralize the
applicable L/C Issuer’s Fronting Exposure in accordance with the procedures set
forth in Section 2.15 and (y) in the case of the Hong Kong Borrower, (i) Cash
Collateralize the applicable L/C Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.15.

 

(b)           Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
reasonably determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by

 

80

--------------------------------------------------------------------------------


 

the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.17                 Segregation of Hong Kong Revolving Credit Facility. 
Notwithstanding anything herein or in any other Loan Document to the contrary,
all references in the Loan Documents to payments, proceeds, liabilities,
Obligations, Loans, fees, collections, Collateral, security interests, L/C
Advances, and any other provision affecting the payment obligations of the Hong
Kong Borrower and its responsibilities to the Lenders, L/C Issuer and
Participants in Letters of Credit, the Administrative Agent, and any other
Person shall mean, with respect to the Hong Kong Borrower and its Subsidiaries,
the Collateral that is property of the Hong Kong Borrower (or any of its
Subsidiaries), only the Hong Kong Obligations, so that amounts received from the
Hong Kong Borrower (or any of its Subsidiaries) and proceeds of enforcement
action against the Collateral that is property of the Hong Kong Borrower (or any
of its Subsidiaries) shall be applied solely and exclusively to payment of the
Hong Kong Obligations.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.  (a)  Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent (or, to the extent the Administrative Agent does not have
the obligation to withhold under applicable Laws, such Loan Party) shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent (or such Loan
Party, as the case may be) shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

81

--------------------------------------------------------------------------------


 

(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above (but without duplication of other amounts
payable under this Section 3.01), the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Tax Indemnifications.  (i) Each of the U.S. Loan Parties shall,
and does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each of the Hong Kong Loan Parties shall, and does hereby, jointly
and severally indemnify each Recipient of a payment with respect to a Hong Kong
Obligation, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient with respect to a
Hong Kong Obligation, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate setting forth in reasonable detail the basis for the
calculation of the amount of such payment or liability delivered to the Borrower
by a Lender or the L/C Issuer (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(ii)           Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant

 

82

--------------------------------------------------------------------------------


 

Register and (z) the Administrative Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or a Loan Party
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount, basis and calculation of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)           Evidence of Payments.  Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender (it being understood that information required by current U.S. federal
withholding tax forms shall not be considered to be information the provision of
which would materially prejudice the position of a Recipient).

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

83

--------------------------------------------------------------------------------


 

(A)          any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax; provided, that if the Lender is
a disregarded entity for U.S. federal income tax purposes, it will provide the
appropriate withholding form of its owner (with required supporting
documentation);

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN (or successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(II)           executed originals of IRS Form W-8ECI;

 

(III)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or successor form);
or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY (or successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign

 

84

--------------------------------------------------------------------------------


 

Lender are claiming the portfolio interest exemption, such Foreign Lender may
instead provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-4 on behalf of each such direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the
applicable Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient,

 

85

--------------------------------------------------------------------------------


 

and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the applicable Loan Party,
upon the request of the Recipient, agrees to repay the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  The
Administrative Agent or such Lender, as the case may be, shall provide the
applicable Borrower with a copy of any notice of assessment or other evidence
reasonably available of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender or Administrative
Agent may delete any information therein that such Lender or the Administrative
Agent deems confidential).  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to any Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

 

(g)           With respect to any Lender’s claim for compensation under this
Section 3.01, the Loan Parties shall not be required to compensate such Lender
for any amount incurred more than one hundred eighty (180) days prior to the
date that such Lender notifies the Loan Parties of the event that gives rise to
such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(h)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02                 Illegality.  If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the applicable Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such

 

86

--------------------------------------------------------------------------------


 

Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, applicable Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03         Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the
applicable Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the applicable
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.04         Increased Costs.  (a)  Increased Costs Generally.  If any Change in
Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement) or the L/C Issuer;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

87

--------------------------------------------------------------------------------


 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the U.S. Borrower
(with respect to any such costs in respect of the Term Loans or U.S. Revolving
Credit Loans) and the Hong Kong Borrower (with respect to any such costs in
respect of the Hong Kong Revolving Credit Loans) will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
U.S. Borrower (with respect to any such amounts in respect of the Term Facility
or U.S. Revolving Credit Facility) and the Hong Kong Borrower (with respect to
any such amounts in respect of the Hong Kong Revolving Credit Facility) will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrowers shall be conclusive absent manifest error.  The U.S. Borrower (with
respect to any such amounts in respect of the Term Facility or U.S. Revolving
Credit Facility) and the Hong Kong Borrower (with respect to any such amounts in
respect of the Hong Kong Revolving Credit Facility) shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that no Borrower shall be
required to compensate a Lender or the L/C Issuer pursuant

 

88

--------------------------------------------------------------------------------


 

to the foregoing provisions of this Section 3.04 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05                 Compensation for Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the U.S. Borrower (with
respect to any such amounts in respect of the Term Facility or U.S. Revolving
Credit Facility) and the Hong Kong Borrower (with respect to any such amounts in
respect of the Hong Kong Revolving Credit Facility) shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any
applicable Loan other than a Base Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)           any failure by any such Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any such Loan other than a Base Rate Loan on the date or in the amount notified
by such Borrower; or

 

(c)           any assignment of an applicable Eurodollar Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the applicable Borrower pursuant to Section 11.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (excluding loss of anticipated
profit).  The U.S. Borrower (with respect to any such amounts in respect of the
Term Facility or U.S. Revolving Credit Facility) and the Hong Kong Borrower
(with respect to any such amounts in respect of the Hong Kong Revolving Credit
Facility) shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.  (a)  Designation
of a Different Lending Office.  If any Lender requests compensation under
Section 3.04, or requires any Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of such
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and

 

89

--------------------------------------------------------------------------------


 

obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The U.S. Borrower (with respect to any such amounts
in respect of the Term Facility or U.S. Revolving Credit Facility) and the Hong
Kong Borrower (with respect to any such amounts in respect of the Hong Kong
Revolving Credit Facility) hereby agree to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.

 

3.07                 Survival.  Each Borrower’s respective obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                 Conditions of Initial Credit Extension.  The obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or other electronic copies (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, if applicable, each dated as of
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement, the U.S. Guaranty, the
Hong Kong Guaranty and the Intercompany Subordination Agreement;

 

(ii)           a Note executed by each Borrower in favor of each Lender
requesting a Note at least three Business Days prior to the Closing Date;

 

(iii)          a security agreement, in substantially the form of Exhibit G-2
(together with each other security agreement and security agreement supplement
delivered in respect of the U.S. Collateral pursuant to Section 6.12, in each
case as amended, the “U.S. Security Agreement”), duly executed by each U.S. Loan
Party, together with:

 

90

--------------------------------------------------------------------------------


 

(A)          (1) certificates representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt referred to therein indorsed in blank and
(2) subject to Section 6.17, Hong Kong Share Pledge Documents,

 

(B)           proper financing statements, in appropriate form for filing under
the UCC of all jurisdictions that the Administrative Agent may reasonably deem
necessary or desirable in order to perfect the Liens created under the U.S.
Security Agreement, covering the U.S. Collateral described in the U.S. Security
Agreement,

 

(C)           completed lien searches, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any U.S. Loan Party
as debtor, together with copies of such other financing statements,

 

(D)          evidence of the completion of all other actions, recordings and
filings of or with respect to the U.S. Security Agreement that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created thereby,

 

(E)           the Deposit Account Control Agreements and the Securities Account
Control Agreement, in each case as referred to and required under the U.S.
Security Agreement and duly executed by the appropriate parties, and

 

(G)           evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the U.S. Security Agreement has been taken (including receipt of duly
executed payoff letters and UCC-3 termination statements);

 

(iv)          within thirty (30) days after the Closing Date, deeds of trust,
trust deeds, deeds to secure debt and mortgages, in substantially the form of
Exhibit H (with such changes as may be reasonably satisfactory to the
Administrative Agent and its counsel to account for local law matters) and
covering the properties listed on Part I of Schedule 4.01(a)(iv) (together with
each other mortgage delivered pursuant to Section 6.12, in each case as amended,
the “Mortgages”), duly executed by the appropriate Loan Party, together with the
items set forth on Part II of Schedule 4.01(a)(iv);

 

(v)           an intellectual property security agreement, in substantially the
form of Exhibit I (together with each other intellectual property security
agreement and intellectual property security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Intellectual Property
Security Agreement”), duly executed by each Loan Party that owns intellectual
property registered in the United States, together with evidence that all action
that the Administrative Agent may reasonably deem necessary or desirable in
order to perfect the Liens created under the Intellectual Property Security
Agreement has been taken;

 

91

--------------------------------------------------------------------------------


 

(vi)          (A) a Hong Kong law debenture creating a fixed and floating charge
over all property, assets and undertakings of the Hong Kong Borrower and the
other Loan Parties party thereto substantially in the form of Exhibit G-1 hereto
(the “Hong Kong Security Agreement”), duly executed in favor of the
Administrative Agent for the benefit of the Hong Kong Secured Parties pursuant
to such debenture, together with all documents, certificates, notices and
instruments referred to therein and in accordance therewith and (B) a U.S. law
security agreement, in substantially the form of Exhibit G-2, duly executed by
the Hong Kong Borrower;

 

(vii)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent (on behalf of the Lenders) may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

 

(viii)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing (or the
applicable foreign equivalent) and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(ix)           a favorable opinion of Ropes & Gray LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(x)            a favorable opinion of McLane, Graf, Raulerson & Middleton with
respect to the Mortgage encumbering the New Hampshire Property, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent;

 

(xi)           a favorable opinion of Stephenson Harwood, local counsel to the
Administrative Agent in Hong Kong, addressed to the Administrative Agent and
each Lender, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(xii)          a completed Compliance Certificate, dated as of the Closing Date
and duly executed by the chief executive officer, chief financial officer,
treasurer or controller of Holdings;

 

(xiii)         certificates attesting to the Solvency of (x) the U.S. Loan
Parties on a consolidated basis by a Responsible Officer of the U.S. Borrower
and (y)(1) the Hong Kong Loan Parties on a consolidated basis and (2) the Hong
Kong Borrower, by a Responsible Officer of the Hong Kong Borrower, in each case,
before and after giving effect to the Transaction, from its chief financial
officer;

 

92

--------------------------------------------------------------------------------


 

(xiv)        subject to Section 6.17, evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect,
together with the certificates of insurance, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral;

 

(xv)         a certificate signed by a Responsible Officer of each Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since
April 2, 2011 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(xvi)        evidence that the Prior Credit Agreement has been terminated and
all Liens securing obligations under the Prior Credit Agreement have been
released; and

 

(xvii)       a Committed Loan Notice relating to the Borrowing to be made on the
Closing Date.

 

(b)           (i) All fees required to be paid to the Lead Arrangers and the
Administrative Agent on or before the Closing Date shall have been paid, to the
extent invoiced at least one (1) Business Day prior to the Closing Date and
(ii) all fees required to be paid to the Lenders on or before the Closing Date
shall have been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrowers shall
have paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one (1) Business Day prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

 

(d)           The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

93

--------------------------------------------------------------------------------


 

(a)                           The representations and warranties of the
Borrowers and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects (except that such
representations and warranties that are qualified by materiality or Material
Adverse Effect shall be true and correct in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that such representations and
warranties that are qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) as of such earlier date and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent financial
statements furnished pursuant to Sections 6.01(a) and (b), respectively, after
delivery thereof.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                 Existence, Qualification and Power.  Each Loan Party and
each of its Subsidiaries (a) is duly organized or formed, validly existing and
in good standing (or the applicable foreign equivalent, if applicable) under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and in good standing (or the applicable foreign equivalent, if applicable) under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except, in each case, referred to in clause (a) (other than with
respect to Holdings or any Borrower), (b)(i) or (c), to the extent, in each
case, that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02                 Authorization; No Contravention.  The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result

 

94

--------------------------------------------------------------------------------


 

in any breach or contravention of, or the creation of any Lien (other than a
Lien permitted hereunder) under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any applicable
Law, except with respect to any breach or contravention or payment or creation
of Liens referred to in clause (b) or any violation of applicable Law referred
to in clause (c), to the extent that such conflict, breach, contravention,
payment, creation of Lien or violation could not reasonably be expected to have
a Material Adverse Effect.

 

5.03                 Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
and other actions necessary to perfect the Liens on the Collateral granted by
the Loan Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect, (iii) filings
with the SEC, including a Current Report on Form 8-K, and (iv) those other
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

 

5.04                 Binding Effect.  This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity.

 

5.05                 Financial Statements; No Material Adverse Effect.  (a)  The
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Holdings and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of Holdings and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b)           The unaudited consolidated balance sheet of Holdings and its
Subsidiaries dated October 1, 2011, and the related consolidated statements of
operations and cash flows for the Fiscal Quarter ended on that date (i) were
prepared in accordance with GAAP consistently

 

95

--------------------------------------------------------------------------------


 

applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

 

(d)           The Projections of Holdings and its Subsidiaries delivered on or
prior to the Closing Date were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were reasonable in light of the
conditions existing at the time of delivery of such Projections, it being
understood that any such financial projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings and its Subsidiaries, that no assurance can be given that any
particular financial projections will be realized, that actual results may
differ and that such differences may be material.

 

5.06                 Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, or to the knowledge of any Responsible Officer of
Holdings or any Borrower, threatened in writing at law, in equity, in
arbitration or before any Governmental Authority, by or against Holdings or any
of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document or (b)
could reasonably be expected to have a Material Adverse Effect.

 

5.07                 No Default.  Neither Holdings nor any of its Subsidiaries
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08                 Ownership of Property; Liens; Investments.  (a) Each Loan
Party and each of its Subsidiaries has good and insurable title in fee simple
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business subject to Permitted Encumbrances, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(b)           Schedule 7.01 sets forth a complete and accurate list of all Liens
on the property or assets of each Loan Party on the Closing Date, other than
Liens permitted under Section 7.01 (other than Section 7.01 (b), (h), (i), (m),
(o), (p), (s), (t), (u), (x), (y) and (z)), showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party subject thereto.  The property of each
Loan Party and each of its Subsidiaries is subject to no Liens, other  than as
permitted by Section 7.01.

 

(c)           Schedule 5.08(c) sets forth a complete and accurate list of all
real property owned by each Loan Party on the Closing Date, showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
record owner and book and estimated fair value

 

96

--------------------------------------------------------------------------------


 

thereof.  Each Loan Party and each of its Subsidiaries has good and insurable
fee simple title to the Material Real Property owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.

 

(d)           Schedule 5.08(d) sets forth a complete and accurate list of all
material leases of real property under which any Loan Party is the lessee on the
Closing Date, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.  Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

 

(e)           Schedule 5.08(e) sets forth a complete and accurate list of all
Investments consisting of Equity Interests held by Holdings or any of its
Subsidiaries on the date hereof and any Investments consisting of promissory
notes and other evidence of Indebtedness with an individual principal amount of
more than $500,000 held by Holdings or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

5.09                 Environmental Compliance.  The Loan Parties and their
respective Subsidiaries conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrowers have reasonably concluded as of the Closing Date that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10                 Insurance.  The properties of Holdings and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of Holdings, in such amounts, with such deductibles and covering such
risks as are customarily (as determined in good faith by a Responsible Officer
of Holdings) carried by companies engaged in similar businesses and owning
similar properties in localities where Holdings or the applicable Subsidiary
operates.

 

5.11                 Taxes.  Holdings and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  There is no proposed tax assessment against Holdings
or any Subsidiary that would, if made, have a Material Adverse Effect.  As of
the Closing Date, no Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.

 

5.12                 ERISA Compliance.  (a)  Except as could not, either
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Effect, each Plan (other than a Multiemployer Plan) is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the

 

97

--------------------------------------------------------------------------------


 

effect that the form of such Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the IRS to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the IRS.  To the best knowledge of each
Loan Party, nothing has occurred that would prevent, or could reasonably be
expected to cause the loss of, such tax-qualified status.

 

(b)           There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect (i) No ERISA Event
has occurred, and neither Holdings nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) Holdings and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan (except for noncompliance that was corrected by the
final due dates for the plan year for which such noncompliance occurred), and no
waiver of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither Holdings nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither Holdings nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither Holdings nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC with respect to which there is an
unsatisfied liability, and no event or circumstance has occurred or exists that
could reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan.

 

(d)           Neither Holdings or any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

(e)           With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each Plan that is a defined benefit plan and
is described in Section 4(b)(4) of ERISA (a “Foreign Plan”):

 

(i)            any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices;

 

98

--------------------------------------------------------------------------------


 

(ii)           the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

 

(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.

 

5.13                 Subsidiaries; Loan Parties.  As of the Closing Date,
Holdings has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents and
Liens permitted hereunder.  Set forth on Part (b) of Schedule 5.13 is a complete
and accurate list of all Loan Parties as of the Closing Date, showing as of the
Closing Date (as to each Loan Party) the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation, if applicable.  The copy of the charter
or articles or certificate of incorporation or organization, as applicable, of
each Loan Party and each amendment thereto provided pursuant to Section
4.01(a)(viii) is a true and correct copy of each such document, each of which is
valid and in full force and effect.

 

5.14         Margin Regulations; Investment Company Act.  (a)  None of the Loan
Parties is engaged in and will not engage in, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  No part of the proceeds of
the Loans will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates the provisions of Regulation T, U or X of the
FRB.

 

(b)           None of Holdings, the Borrowers, any Person Controlling Holdings,
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

5.15         Disclosure.  (a) All written information, other than Projections
(defined below) and information of a general economic or general industry
nature, furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished), taken as a whole, is and will be, when furnished, correct in all
material respects and does not and will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not materially misleading in light of the
circumstances in which such statements are made (after giving effect to all

 

99

--------------------------------------------------------------------------------


 

supplements and updates thereto) and (b) all financial projections (the
“Projections”) concerning Holdings and its Subsidiaries furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the Transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case as
modified or supplemented by other information so furnished), have been or will
be prepared in good faith based upon assumptions believed by Holdings and its
Subsidiaries to be reasonable at the time made and at the time delivered to the
Lenders, it being understood that any such financial projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of Holdings and its Subsidiaries, that no assurance can be given that
any particular financial projections will be realized, that actual results may
differ and that such differences may be material.

 

5.16         Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17         Intellectual Property  Holdings and each of its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the valid
rights of any other Person, except to the extent such conflicts, individually or
in the aggregate, could not reasonably be expected to be material to the
business of Holdings and its subsidiaries taken as a whole, and the Perfection
Certificate (as supplemented from time to time in accordance with Section
6.02(f)) sets forth a complete and accurate list of all such IP Rights that are
filed or registered in the United States or Hong Kong and owned by any Loan
Party or GTAT IP Holding LLC.  To the best knowledge of the Borrowers, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by Holdings or any of
its Subsidiaries infringes upon any valid rights held by any other Person,
except to the extent such infringement, individually or in the aggregate, could
not reasonably be expected to be material to the business of Holdings and its
subsidiaries taken as a whole.  No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrowers, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.18         Solvency.  On the Closing Date, after giving effect to the
Transaction, (a) the U.S. Loan Parties on a consolidated basis, are Solvent and
(b)(i) the Hong Kong Loan Parties on a consolidated basis and (ii) the Hong Kong
Borrower, are Solvent.

 

5.19         [Reserved]..

 

5.20         Labor Matters..  Except as would not reasonably be expected to have
a Material Adverse Effect, as of the Closing Date (i) there are no strikes,
lockouts or slowdowns against Holdings or any Subsidiary pending or, to the
knowledge of Holdings, threatened and (ii) the consummation of the Transaction
will not give rise to any right of termination or right of

 

100

--------------------------------------------------------------------------------


 

renegotiation on the part of any union under any collective bargaining agreement
to which Holdings or any Subsidiary is bound.

 

5.21         Collateral Documents.  All filings and other actions necessary or
desirable to perfect and protect the Lien in the Collateral created under the
Collateral Documents have been duly made or taken or otherwise provided for in a
manner reasonably acceptable to Administrative Agent and are in full force and
effect, and the Collateral Documents create in favor of the Administrative Agent
(as collateral agent) for the benefit of the applicable Secured Parties a valid
and, together with such filings and other actions, perfected first priority Lien
in the Collateral, securing the payment of the applicable Secured Obligations,
subject to Permitted Liens.  Except for filings as contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.

 

5.22         Patriot Act.  To the extent applicable, Holdings and each of its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Patriot Act.  No part of the proceeds of the Loans
made hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

5.23         OFAC.  No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction.  No Loan Party, nor, to the knowledge
of any Loan Party, any Related Party, has used any Loan, or the proceeds from
any Loan, directly or indirectly, to lend, contribute, provide or has otherwise
made available to fund any activity or business in any Designated Jurisdiction
or to fund any activity or business of any Person located, organized or residing
in any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person as a result of any
such action (including any Lender, the Lead Arrangers, the Administrative Agent,
the L/C Issuer or the Swing Line Lender) of Sanctions.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations for which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Letters of Credit which have been
Cash Collateralized), each of Holdings and each Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

 

101

--------------------------------------------------------------------------------


 

6.01                 Financial Statements.  Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but in any event within 90 days after the
end of each Fiscal Year of Holdings (or, if earlier, the date of required filing
with the SEC), a consolidated balance sheet of Holdings and its Subsidiaries as
at the end of such Fiscal Year, and the related consolidated statement of income
or operations, changes in shareholders’ equity, and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year (which, in the event of any 9-month Fiscal Year due to a
change in Fiscal Year end, shall be prepared in accordance with applicable SEC
rules and regulations), all in reasonable detail and prepared in accordance with
GAAP, and such consolidated statements to be audited and accompanied by a report
and opinion of Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be to the effect that such
consolidated financial statements fairly present in all material respects the
financial condition and results of operations of Holdings and its Subsidiaries
on a consolidated basis in accordance with GAAP and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three Fiscal Quarters (or the first two Fiscal Quarters
in the case of a Fiscal Year with only three Fiscal Quarters) of each Fiscal
Year of Holdings (or, if earlier, the date of required filing with the SEC), a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such Fiscal Quarter, and the related consolidated statements of income or
operations and cash flows for such Fiscal Quarter and for the portion of
Holdings’ Fiscal Year then ended, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of Holdings as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of Holdings and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

 

(c)           as soon as available, but in any event within 30 days after the
beginning of each Fiscal Year of Holdings (including, within 30 days of the date
on which Holdings changes its Fiscal Year end to December 31 and including the
Fiscal Year in which the Maturity Date occurs), a detailed consolidated budget
of Holdings and its Subsidiaries for such Fiscal Year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such Fiscal Year and setting forth the
assumptions used for purposes of preparing such budget); and

 

(d)           promptly following the preparation thereof in accordance with
applicable Hong Kong Law, if required, statutory audited financials with respect
to the Hong Kong Borrower, prepared in accordance with Hong Kong GAAP, and
within 30 days of the delivery of the financial statements in Section 6.01(a) or
(b), as applicable, the unaudited consolidating financial information with
respect to Holdings and its Subsidiaries, prepared in accordance with GAAP.

 

102

--------------------------------------------------------------------------------


 

As to any information contained in materials furnished pursuant to Section
6.02(d), Holdings shall not be separately required to furnish such information
under Section 6.01(a) or (b) above and the requirements of Sections 6.01(a),
6.01(b) and 6.02(d) shall be deemed satisfied by filing the information
described therein with the SEC during the specified time period, but the
foregoing shall not be in derogation of the obligation of Holdings to furnish
the information and materials described in Sections 6.01(a) and (b) above at the
times specified therein.

 

6.02                 Certificates; Other Information.  Deliver to the
Administrative Agent for the benefit of each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the Financial Covenants or, if any such Default shall exist,
stating the nature and status of such event;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of Holdings;

 

(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of Holdings or any Borrower by independent accountants
in connection with the accounts or books of Holdings or any Borrower or any of
their respective Subsidiaries, or any audit of any of them;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Holdings, and copies of all annual, regular, periodic and
special reports and registration statements which Holdings may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(f)            concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a Perfection Certificate Supplement; provided
that the intellectual property schedules to the Perfection Certificate
Supplement shall be updated concurrently with the delivery of the financial
statements referred to in Section 6.01(a) and (b);

 

(g)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any

 

103

--------------------------------------------------------------------------------


 

investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(h)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law; and

 

(i)            together with the delivery of each Compliance Certificate
pursuant to Section 6.02(b), (i) a report supplementing Schedules 5.08(c),
5.08(d) and 5.08(e), including an identification of all owned and leased real
property disposed of by any Loan Party thereof during such Fiscal Year, a list
and description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor, lessee, expiration date and annual rental cost thereof) of
all real property acquired or leased during such Fiscal Year and a description
of such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete; and (ii) a report
(which may be in the form of the intellectual property schedules to the
Perfection Certificate Supplement delivered in accordance with Section 6.02(f))
setting forth (A) all registered patents and patent applications of each Loan
Party; (B) all registered trademarks, service marks and trade dress of each Loan
Party; (c) all trade names, business names and corporate names of each Loan
Party; and (d) all registered copyrights, including, without limitation,
registered copyrights in computer software, internet web sites and the content
thereof of each Loan Party; each such report to be signed by a Responsible
Officer of the Borrowers and to be in a form reasonably satisfactory to the
Administrative Agent;

 

(j)            promptly, such additional information regarding the business,
financial or corporate affairs of Holdings or any Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Holdings posts such
documents, or provides a link thereto on Holdings’ website on the internet at
the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on Holdings’ behalf on an internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) upon request, Holdings shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests Holdings
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) Holdings
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Except for such Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to

 

104

--------------------------------------------------------------------------------


 

maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Loan Party with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Holdings and the Borrowers hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of Holdings and the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to Holdings,
the Borrowers or any of their Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrowers hereby agree
that so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities it will, upon request, use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that, upon request
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to such Loan Party or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

6.03                 Notices.  Promptly notify the Administrative Agent and each
Lender:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Holdings or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Holdings or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material adverse development in, any litigation or
proceeding affecting Holdings or any Subsidiary, including pursuant to any
applicable Environmental Laws;

 

(c)           of the occurrence of any ERISA Event; and

 

105

--------------------------------------------------------------------------------


 

(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof.

 

Each notice pursuant to Section 6.03  shall be accompanied by a statement of a
Responsible Officer of the U.S. Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and
proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04                 Payment of Obligations.  Pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by Holdings or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except where the failure to do so, in each of clauses
(a) through (c), could not reasonably be expected to have a Material Adverse
Effect.

 

6.05                 Preservation of Existence, Etc.  (a)  Preserve, renew and
maintain in full force and effect its legal existence and good standing (or the
applicable foreign equivalent, if applicable) under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05,
except, other than with respect to a Loan Party, as would not reasonably be
expected to have a Material Adverse Effect; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.06                 Maintenance of Properties.  (a) Maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear and use and
damage or loss from fire, other casualty or condemnation excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
the case of each of clause (a) and (b), where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.07                 Maintenance of Insurance.  Maintain with financially sound
and reputable insurance companies not Affiliates of Holdings, in such amounts,
with such deductibles and covering such risks as are customarily (as determined
in good faith by a Responsible Officer of Holdings) carried by companies engaged
in similar businesses and owning similar properties in localities where Holdings
or the applicable Subsidiary operates.

 

6.08                 Compliance with Laws.  Comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
(including, without limitation, all Laws, rules and regulations related to
employee benefit, social security and labor laws) applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or

 

106

--------------------------------------------------------------------------------


 

order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09                 Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Holdings or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Holdings or such Subsidiary, as the case may be.

 

6.10                 Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrowers; provided that excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrowers’ expense;
provided, however, that when an Event of Default exists the Administrative Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

 

6.11                 Use of Proceeds.  Use the proceeds of the Credit Extensions
for general corporate purposes not in contravention of any Law or of any Loan
Document.

 

6.12                 Covenant to Guarantee Obligations and Give Security. 
(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
(other than any Excluded Subsidiary) by any Loan Party, then each of Holdings
and the U.S. Borrower shall, with respect to its Subsidiaries (other than any
Excluded Subsidiary), and the Hong Kong Borrower shall, with respect to its
Subsidiaries (other than any Excluded Subsidiary), in each case at the expense
of the applicable Borrower for any such Subsidiary:

 

(i)            within 30 days after such formation or acquisition (A) in the
case of Holdings or the U.S. Borrower, cause such Subsidiary, and cause each
direct and indirect parent of such Subsidiary (if it has not already done so) to
the extent such entity is otherwise required to become a U.S. Guarantor
hereunder, to duly execute and deliver to the Administrative Agent a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ Obligations and
(B) in the case of the Hong Kong Borrower, cause such Subsidiary, and cause each
direct and indirect parent of such Subsidiary (if it has not already done so) to
the extent such entity is otherwise required to become a Hong Kong Guarantor
hereunder, to duly execute and deliver to the Administrative Agent a guaranty or
guaranty

 

107

--------------------------------------------------------------------------------


 

supplement, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ Hong Kong Obligations,

 

(ii)           within 120 days after such formation or acquisition (A) in the
case of Holdings or the U.S. Borrower, cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to the extent
such entity is otherwise required to become a U.S. Guarantor hereunder to duly
execute and deliver to the Administrative Agent mortgages, Deposit Account
Control Agreements, Securities Account Control Agreement, U.S. Security
Agreement Supplement, IP Security Agreement Supplements and other security and
pledge agreements, in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all Pledged Equity in and of such
Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), in each case with respect to any U.S. Collateral (and in
the case of any real property, solely with respect to any Material Real
Property), securing payment of all the Obligations of such Subsidiary or such
parent, as the case may be, and constituting Liens on all such real and personal
properties and (B) in the case of the Hong Kong Borrower, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to the extent such entity is otherwise required to become a Hong Kong
Guarantor hereunder to duly execute and deliver to the Administrative Agent
either a new Hong Kong Security Agreement or a joinder to the existing Hong Kong
Security Agreement, mortgages and other security and pledge agreements, in form
and substance reasonably satisfactory to the Administrative Agent, in each case
with respect to any Hong Kong Collateral (and in the case of any real property,
solely with respect to any Material Real Property), securing payment of all the
Hong Kong Obligations of such Subsidiary or such parent, as the case may be, and
constituting Liens on all such real and personal properties,

 

(iii)          within 120 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including, as applicable, the
recording of mortgages and the provisions of or the completion of, as
applicable, other items described in Section 4.01(a)(iv) with respect to
Material Real Property (which provisions of Section 4.01(a)(iv) shall apply
mutatis mutandis), the filing of UCC financing statements (or foreign
equivalent), the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the Collateral purported to be subject to, as applicable,
the mortgages, Deposit Account Control Agreements, Securities Account Control
Agreement, U.S. Security Agreement Supplement, IP Security Agreement Supplements
and security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms, and

 

(iv)          within 120 days after such formation or acquisition, deliver to
the Administrative Agent, upon the reasonable request of the Administrative
Agent in its reasonable discretion, a signed copy of a customary opinion or
opinions (including as to enforceability of any mortgages and corporate
formalities of the applicable Loan Parties),

 

108

--------------------------------------------------------------------------------


 

addressed to the Administrative Agent and the other applicable Secured Parties,
of counsel for the Loan Parties (or, if reasonably acceptable to the
Administrative Agent, in the case of a formation or acquisition of a Foreign
Subsidiary in a jurisdiction where such opinions are customarily provided by
lenders’ counsel, at the applicable Borrower’s cost and expense, counsel for the
Lenders) reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (ii) and (iii) above , and as to such other matters as
the Administrative Agent may reasonably request.

 

(b)           Upon the acquisition of (x) any Material Real Property or material
personal property by any U.S. Loan Party, if such property shall not already be
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the U.S.
Borrower shall, at its expense, or (y) any Material Real Property or material
personal property by any Hong Kong Loan Party, if such property, in the judgment
of the Administrative Agent, shall not already be subject to a perfected first
priority charge and/or security interest in favor of the Administrative Agent
for the benefit of the Hong Kong Secured Parties holding Hong Kong Revolving
Credit Commitments, then the Hong Kong Borrower shall, at its expense:

 

(i)            within 30 days after such acquisition, furnish to the
Administrative Agent a description of such property so acquired in detail
reasonably satisfactory to the Administrative Agent,

 

(ii)           within 120 days after the request of the Administrative Agent or
the Required Lenders, comply with clauses (a)(ii) and (a)(iii) with respect to
such Material Real Property or material personal property, as the case may be,
and

 

(iii)          within 120 days after any such acquisition of material personal
property or Material Real Property, deliver to the Administrative Agent, upon
the reasonable request of the Administrative Agent in its reasonable discretion,
a signed copy of a customary opinion or opinions, addressed to the
Administrative Agent and the other applicable Secured Parties, of counsel for
the Loan Parties (or, if reasonably acceptable to the Administrative Agent, in
the case of a formation or acquisition of a Foreign Subsidiary in a jurisdiction
where such opinions are customarily provided by lenders’ counsel, at the
applicable Borrower’s cost and expense, counsel for the Lenders) reasonably
acceptable to the Administrative Agent as to the matters contained in
clause (ii) above, and as to such other matters as the Administrative Agent may
reasonably request.

 

(c)           [Reserved]

 

(d)           No later than 180 days following the completion of the Permitted
Reorganization, (i) each of Luxembourg Holdco and Luxco shall execute and
deliver the Hong Kong Guaranty or a guaranty or supplement guaranteeing the Hong
Kong Obligations under the Loan Documents, (ii) Luxembourg Holdco shall pledge
the Equity Interest in Luxco to the Administrative Agent as security for the
Hong Kong Obligations under the Loan Documents, (iii) Luxco shall pledge the
Charged Hong Kong Shares to the Administrative Agent as security for the Hong
Kong Obligations under the Loan Documents (including by delivery of all
applicable Hong Kong Share Pledge Documents), and (iv) the U.S. Borrower shall
pledge 65% of voting and 100% of

 

109

--------------------------------------------------------------------------------


 

non-voting Equity Interest in Luxembourg Holdco as security for the U.S.
Obligations under the Loan Documents (including by delivery of all applicable
share pledge documents), unless, in each case, adverse tax consequences would
result (as reasonably determined by Holdings and certified to the Administrative
Agent in writing).

 

(e)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of the Loan Documents, or (as
applicable) in perfecting and preserving the Liens on the Collateral, including
such guaranties, mortgages (it being understood that no mortgages with respect
to real property shall be required other than with respect to Material Real
Property), U.S. Security Agreement Supplement, IP Security Agreement Supplements
and other security and pledge agreements.

 

(f)            Notwithstanding anything to the contrary herein or in any other
Loan Document, with respect to any Person incorporated or otherwise organized in
Hong Kong (other than the Hong Kong Borrower), any obligation of such Person or
the obligation of any Hong Kong Loan Party to pledge the ownership interests of
such Person, shall, in each case be limited to the extent that it would
otherwise constitute unlawful financial assistance within the meaning of section
47A of the Companies Ordinance (Cap. 32 of the Laws of Hong Kong).

 

6.13                 Compliance with Environmental Laws.  Comply, and take all
commercially reasonable measures to cause all lessees and other Persons subject
to its legal control operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all material Environmental Permits necessary for its
operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up Hazardous Materials from any of its properties in accordance with and
to the extent required by all applicable Environmental Laws; provided, however,
that neither Holdings nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

 

6.14                 Preparation of Environmental Reports.  At the request of
the Required Lenders from time to time (but no more frequently than annually in
the absence of cause), provide to the Lenders within 60 days after such request
(or such longer time as is reasonably necessary under the circumstances), at the
expense of the Borrowers, an environmental site assessment report of reasonable
scope for any of the properties described in such request, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any legally required compliance, removal or remedial action in connection
with any Hazardous Materials on such properties.

 

6.15                 Further Assurances.  Promptly upon the reasonable request
by the Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material

 

110

--------------------------------------------------------------------------------


 

defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so, (c) in case of the transaction permitted pursuant to Section 7.04(e),
(i) ensure the continuous maintenance of the validity, effectiveness and
priority of the Liens and security interest granted (or purported to be granted)
to the Secured Parties under the Collateral Documents and the Liens intended to
be created thereunder and (ii) execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require.

 

6.16                 Designation as Senior Debt.

 

Designate all Obligations as “Designated Senior Indebtedness” under, and defined
in, all Subordinated Indebtedness (if any) of Holdings or any of its
Subsidiaries.

 

6.17                 Post-Closing Matters.

 

Execute and deliver the documents and complete the tasks set forth on Schedule
6.17, in each case, within the time limits specified on such Schedule (unless
the Administrative Agent, in its discretion, shall have agreed to any particular
longer period).  Within thirty (30) days after the Closing Date, execute and
deliver a Mortgage for the New Hampshire Property, together with each of the
items set forth on Part II of Schedule 4.01(a)(iv).

 

6.18                 Existing Letters of Credit.

 

No Existing Letter of Credit may be extended or renewed (except that it may be
deemed reissued as a Reissued Existing Letter of Credit).  Execute and deliver
such documents and complete such tasks that are necessary to have all Existing
Letters of Credit to be deemed reissued as Reissued Existing Letters of Credit
on or before March 31, 2012.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Holdings and each Borrower agree that so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than contingent
indemnification obligations for which no claim has been made) hereunder shall
remain unpaid or unsatisfied, or

 

111

--------------------------------------------------------------------------------


 

any Letter of Credit shall remain outstanding (other than Letters of Credit
which have been Cash Collateralized), each of Holdings and each Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01                 Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, or sign or file (or authorize to be filed) under the UCC (or other
applicable Law) of any jurisdiction a financing statement (or similar filings
under other applicable Law) that names Holdings or any of its Subsidiaries as
debtor or make a collateral assignment of any accounts or other right to receive
income, other than the following:

 

(a)           Liens pursuant to any Loan Document (including in respect of any
Incremental Facility);

 

(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any modifications, replacements, renewals or extensions thereof, provided that
(i) the property covered thereby (except for (A) after acquired property that is
affixed or incorporated into the property covered by such Lien and (B) any
proceeds and products thereof) is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(c),
(iii) the direct or contingent obligor with respect thereto is not changed, and
(iv) any renewal, extension or refinancing of the obligations secured or
benefited thereby is permitted by Section 7.02(c);

 

(c)           Liens for taxes or governmental charges not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 45 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA and (ii) Liens in
respect of unearned premiums on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness for borrowed money), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(g)           all Permitted Encumbrances;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

112

--------------------------------------------------------------------------------


 

(i)            Liens securing Indebtedness permitted under Section 7.02(e);
provided that (i) such Liens do not at any time encumber any property (except
for accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof (except that financings of
equipment provided by one lender may be cross-collateralized to other financings
of equipment provided by such lender) and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

(j)            (i) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business (including with respect to
intellectual property and software) which do not (A) interfere in any material
respect with the business of Holdings or the other Loan Parties, or (B) secure
any Indebtedness for borrowed money or (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
Holdings or any of the Subsidiaries or by a statutory provision, to terminate
any such lease, license, franchise, grant or permit, or to require annual or
periodic payments as a condition to the continuance thereof;

 

(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(l)            Liens (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business or (iii) in favor of a banking institution or securities
intermediary arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

 

(m)          Liens on earnest money deposits of cash or Cash Equivalents made by
Holdings or any of the Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(o)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Subsidiary or is consolidated with any Borrower or Subsidiary, in each case
after the date hereof (other than Liens on the Equity Interests of any Person
that becomes a Subsidiary) and any modifications, replacements, renewals or
extensions thereof; provided that (i) such Lien was not created in contemplation
of such acquisition or consolidation or such Person becoming a Subsidiary,
(ii) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and after-acquired property subjected to a
Lien pursuant to terms existing at the time of such acquisition, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), and
(iii) the Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extension thereof) is permitted under Section 7.02;

 

113

--------------------------------------------------------------------------------


 

(p)           Liens arising from precautionary UCC financing statement filings
(or similar filings under other applicable Law) in connection with any
transaction entered into by Holdings or any of the Subsidiaries otherwise
permitted under this Agreement;

 

(q)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by Holdings
or any of the Subsidiaries in the ordinary course of business and not prohibited
by this Agreement;

 

(r)            any interest or title of a lessor, sublessor, licensor or
sublicensor under any leases, subleases, licenses or sublicenses entered into by
Holdings or any Subsidiary in the ordinary course of business;

 

(s)           other Liens securing Indebtedness or other obligations outstanding
in an aggregate principal amount not to exceed $5,000,000;

 

(t)            Liens consisting of an agreement to dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

 

(u)           Liens on properties of Subsidiaries that are not Loan Parties in
respect of Indebtedness permitted under Section 7.02(f)(i);

 

(v)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.03;

 

(w)          Ground leases in respect of real property on which facilities owned
or leased by Holdings or any of its Subsidiaries are located;

 

(x)            Liens on cash or Cash Equivalents to cash collateralize letters
of credit that are not Letters of Credit issued under this Agreement (including
by a Person that is an L/C Issuer hereunder); provided that (i) such Liens shall
not be permitted unless the aggregate unused Revolving Credit Commitment at such
time is less than the lesser of the (x) face amount of such letter of credit to
be issued outside of this Agreement and (y) $10,000,000, (ii) the face amount of
all such letters of credit shall not exceed $35,000,000 and (iii) prior to entry
of an arrangement with respect to such letters of credit, the applicable
Borrower shall use its good faith efforts to seek an Incremental Facility that
would permit the issuance of such letters of credit by an L/C Issuer under this
Agreement;

 

(y)           solely until March 31, 2012, Liens on cash or Cash Equivalents to
cash collateralize the Existing Letters of Credit so long as the amount of such
cash collateral does not exceed the face amount of such Existing Letters of
Credit; and

 

(z)            UCC financing statements (or similar filings under other
applicable Law) in connection with clauses (a) through (y).

 

7.02                 Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

114

--------------------------------------------------------------------------------


 

(a)           Indebtedness of a Subsidiary of Holdings owed to Holdings or a
wholly-owned Subsidiary of Holdings, which Indebtedness shall (i) in the case of
Indebtedness owed to a U.S. Loan Party, constitute “Pledged Debt” under the U.S.
Security Agreement and in the case of Indebtedness owed to a Hong Kong Loan
Party, constitute “Pledged Debt” under the Hong Kong Security Agreement, (ii) in
the case of such Indebtedness owed to a Subsidiary which is not a Loan Party
(other than in connection with the Permitted Reorganization), be governed by the
Intercompany Subordination Agreement, and (iii) be otherwise permitted under the
provisions of Section 7.03;

 

(b)           Indebtedness under the Loan Documents;

 

(c)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders (as determined in good faith by a Responsible
Officer of Holdings) than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate
(“Permitted Refinancing”);

 

(d)           Guarantees of any Borrower or any Subsidiary that is a Loan Party
in respect of Indebtedness otherwise permitted hereunder of any such Person;

 

(e)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $5,000,000;

 

(f)            (i) Indebtedness (including Subordinated Indebtedness) of a
Subsidiary that is not a Loan Party not to exceed at any time $25,000,000
outstanding in the aggregate and (ii) unsecured Indebtedness (including
Subordinated Indebtedness) of any Loan Party, in each case, so long as on a Pro
Forma Basis after giving effect to the incurrence or assumption of such
Indebtedness (and the use of proceeds thereof), the Consolidated Leverage Ratio
shall be no greater than 1.50 to 1.00 (such ratio to be determined on the basis
of the financial information most recently delivered, or required to be
delivered, to the Administrative Agent and the Lenders pursuant to Section 6.01)
and any Permitted Refinancing thereof; provided that (u) (i) such Indebtedness
does not mature prior to the date that is 91 days after the Maturity Date and
(ii) the

 

115

--------------------------------------------------------------------------------


 

weighted average life to maturity of such Indebtedness shall not be shorter that
that of the Term Loans, (v) such Indebtedness shall not be subject to a
Guarantee by any Person other than a Loan Party, (w) no Event of Default shall
have occurred and be continuing or would exist immediately before and after
giving effect to the issuance or assumption of such Indebtedness, (x) in
furtherance and not in limitation of clauses (u), (v), (w), (y) and (z) of this
Section 7.02(f)(ii), such Indebtedness shall be entered into on terms and
conditions, including, without limitation covenants, events of default and
remedy provisions, which are customary for the type of Indebtedness incurred or
issued and in any event, when taken as a whole, not more restrictive to Holdings
and its Subsidiaries than this Agreement, (y) the documentation with respect to
such Indebtedness contains no mandatory prepayment, repurchase or redemption
provisions requiring prepayment, repurchase or redemption prior to the date that
is 91 days after the Maturity Date and (z) the financial maintenance covenants
applicable to such Indebtedness, if any, shall at all time be set at a cushion
(i.e., step-back) to those set forth in this Agreement;

 

(g)           Indebtedness incurred in the ordinary course of business under
customs, stay, appeal, performance and surety bonds;

 

(h)           Indebtedness consisting of (i) insurance premium financing or
(ii) take or pay obligations contained in supply arrangement in the ordinary
course of business;

 

(i)            Indebtedness and other obligations in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management or treasury services arrangements and deposit
accounts;

 

(j)            the incurrence by any Loan Party or its Subsidiaries of
Indebtedness under Swap Contracts that are incurred for the bona fide purpose of
hedging the interest rate, commodity, or foreign currency risks associated with
any Loan Party’s and its Subsidiaries’ operations and not for speculative
purposes;

 

(k)           unsecured Indebtedness of any Person that becomes a Subsidiary of
Holdings after the date hereof in accordance with the terms of
Section 7.03(j) and any Permitted Refinancing thereof, which Indebtedness is
existing at the time such Person becomes a Subsidiary of Holdings (other than
Indebtedness incurred solely in contemplation of such Person’s becoming a
Subsidiary of Holdings) in an aggregate amount not to exceed $5,000,000 at any
one time outstanding;

 

(l)            Indebtedness consisting of obligations of Holdings or any of its
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with any Permitted Acquisition;

 

(m)          Indebtedness incurred by any Borrower or its Subsidiaries in
connection with a disposition of assets permitted under this Agreement pursuant
to agreements providing for indemnification; and

 

(n)           Indebtedness consisting of reimbursement obligations in respect of
letters of credit within the limitations set forth in Section 7.01(x) and
(solely until March 31, 2012) Section 7.01(y).

 

116

--------------------------------------------------------------------------------


 

7.03                 Investments.  Make or hold any Investments, except:

 

(a)           Investments held by Holdings and its Subsidiaries in the form of
Cash Equivalents;

 

(b)           advances to officers, directors and employees of Holdings and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)           (i) Investments by Holdings and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by Holdings and its Subsidiaries in Loan Parties, (iii) additional
Investments by Subsidiaries of Holdings that are not Loan Parties in other
Subsidiaries that are not Loan Parties; provided that, any such Investment by
non-Loan Parties in Loan Parties taking the form of a loan or advance is subject
to the terms of the Intercompany Subordination Agreement and (iv) Investments by
Loan Parties in Subsidiaries of Holdings that are not Loan Parties in an
aggregate amount during the term of this Agreement not to exceed $15,000,000;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
or settlement of accounts in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)           Guarantees permitted by Section 7.02(d);

 

(f)            Investments existing on the date hereof (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 5.08(e) and any
modifications, replacements, renewals or extensions thereof;

 

(g)           Permitted Acquisitions;

 

(h)           Investments by Holdings and its Subsidiaries not otherwise
permitted under this Section 7.03 (other than an Acquisition); provided that,
with respect to each Investment made pursuant to this Section 7.03(h):

 

(i)            such Investment shall be in Equity Interests or property that is
part of, or in lines of business that are, substantially the same, reasonably
related to, a reasonable extension of, or ancillary to, lines of business as one
or more of the principal businesses of Holdings and its Subsidiaries (provided
that in the case of any Investment in Equity Interests of a Subsidiary, such
Investment shall increase the percentage ownership of such Subsidiary held by
Holdings or one of its Wholly-Owned Subsidiaries); and

 

(ii)           (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (B) on a Pro Forma Basis immediately after giving effect
to such purchase or other acquisition (x) the Consolidated Leverage Ratio shall
be no greater than 1.50 to 1.00 and (y) Holdings and its Subsidiaries shall be
in compliance with the Consolidated Interest

 

117

--------------------------------------------------------------------------------


 

Coverage Ratio covenant set forth in Section 7.11(a) (such compliance with
clauses (x) and (y) to be determined on the basis of the financial information
most recently delivered, or required to be delivered, to the Administrative
Agent and the Lenders pursuant to Section 6.01 as though such Investment had
been consummated as of the first day of the Measurement Period covered thereby);

 

(i)            Permitted Hong Kong Borrower Transfers;

 

(j)            other Investments not exceeding $10,000,000 in the aggregate
during the term of this Agreement;

 

(k)           Investments in Swap Contracts permitted under Section 7.02(j);

 

(l)            Investments made as a result of the receipt of non cash
consideration from a sale, transfer or other disposition of any asset in
compliance with Section 7.05;

 

(m)          investments in the ordinary course of business consisting of
(i) UCC Article 3 endorsements for collection or deposit and (ii) UCC Article 4
customary trade arrangements with customers consistent with past practices; and

 

(n)           Investments made to consummate the Permitted Reorganization.

 

7.04                 Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)           (i) any Subsidiary may merge with (A) the U.S. Borrower, provided
that the U.S. Borrower shall be the continuing or surviving Person, or (B) any
one or more other Domestic Subsidiaries, provided that when any Loan Party is
merging with another Subsidiary, such Loan Party shall be the continuing or
surviving Person and (ii) any Foreign Subsidiary may merge with (A) the Hong
Kong Borrower, provided that the Hong Kong Borrower shall be the continuing or
surviving Person, or (B) any one or more other Subsidiaries, provided that when
any Loan Party is merging with another Subsidiary which is not a Loan Party,
such Loan Party shall be the continuing or surviving Person;

 

(b)           (i) any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the U.S. Borrower or to
another Domestic Subsidiary that is a Loan Party, (ii) any Foreign Subsidiary
may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to any Borrower or to another Subsidiary that is a
Loan Party and (iii) any Subsidiary which is not a Loan Party may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Subsidiary which is not a Loan Party;

 

(c)           in connection with any acquisition permitted under
Section 7.03(g) or (j), any Subsidiary of the U.S. Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (i) the Person surviving such merger shall be
a wholly-owned Subsidiary of the U.S. Borrower and (ii) in the case of any such

 

118

--------------------------------------------------------------------------------


 

merger to which any Loan Party (other than the U.S. Borrower) is a party, such
Loan Party is the surviving Person;

 

(d)           to consummate the Permitted Reorganization; and

 

(e)           solely in connection with a tax restructuring, and upon not less
than 30-days prior written notice to the Administrative Agent, Holdings may
merge with the U.S. Borrower subject to Section 6.15(c).

 

7.05                 Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)           Dispositions of damaged, obsolete or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of tangible or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)           Dispositions of property by (i) any Loan Party to another Loan
Party and (ii) and Subsidiary that is not a Loan Party to any other Subsidiary
that is not a Loan Party or to any Loan Party;

 

(e)           Dispositions permitted by Section 7.04;

 

(f)            Dispositions to consummate the Permitted Reorganization;

 

(g)           Dispositions consisting of Permitted Hong Kong Borrower Transfers;

 

(h)           Dispositions by Holdings and its Subsidiaries not otherwise
permitted under this Section 7.05 not to exceed $100,000,000 in the aggregate;
provided that (i) at the time of such Disposition, no Event of Default shall
exist or would result from such Disposition and (ii) with respect any
Disposition or a series of related Disposition, the purchase price for such
asset shall be paid to Holdings or such Subsidiary at the time of such
Disposition at least 75% in cash;

 

(i)            Dispositions of Cash Equivalents in the ordinary course of
business;

 

(j)            the non-recourse sale or discount by any Borrower or any
Subsidiary of overdue accounts receivable arising in the ordinary course of
business in connection with the compromise or collection thereof;

 

(k)           leases, subleases and non-exclusive licensing or sublicensing in
the ordinary course of business that do not (x) interfere in any material
respect with the business of Holdings or any of the Subsidiaries or (y) secure
any Indebtedness; and

 

119

--------------------------------------------------------------------------------


 

(l)            Involuntary Dispositions;

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(e), Section 7.05(h) and Section 7.05(i) shall be for fair market
value, as determined in good faith by Holdings.

 

7.06                 Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests or accept any capital
contributions, except that:

 

(a)           each Subsidiary may make Restricted Payments to Holdings and any
Subsidiaries of Holdings and any other Person that owns a direct Equity Interest
in such Subsidiary, ratably according to their respective holdings of the type
of Equity Interest in such Subsidiary in respect of which such Restricted
Payment is being made; provided that Loan Parties may not make Restricted
Payments to non-Loan Parties;

 

(b)           Holdings and each Subsidiary may declare and make dividend
payments or other distributions payable solely in Equity Interests of such
Person (other than Disqualified Equity Interests);

 

(c)           Holdings may purchase, redeem or otherwise acquire its common
Equity Interests with the proceeds received from the substantially concurrent
issue of new common Equity Interests;

 

(d)           Holdings may purchase, redeem or otherwise acquire its common
Equity Interests in connection with the Approved Buy-Back; provided, that, the
aggregate cash consideration paid for all such payments, purchases, repurchases
or redemptions shall not exceed $25,000,000 in the aggregate;

 

(e)           Permitted Hong Kong Borrower Transfers;

 

(f)            so long as no Default shall have occurred and be continuing or
would result therefrom, at any time Holdings may declare or pay cash dividends
to its stockholders and purchase, redeem or otherwise acquire for cash Equity
Interests issued by it, in an amount not to exceed the Cumulative Retained
Excess Cash Flow at such time not otherwise applied; provided that on a Pro
Forma Basis the Consolidated Leverage Ratio calculated as of the date of any
such declaration (in the case of dividends) or the date of any such Restricted
Payment (in the case of any other Restricted Payment) shall be no greater than
1.50 to 1.00 (such ratio to be determined on the basis of the financial
information most recently delivered, or required to be delivered, to the
Administrative Agent and the Lenders pursuant to Section 6.01);

 

(g)           so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Holdings and its Subsidiaries may
repurchase the Equity Interests of Holdings owned by employees of the Holdings
and its Subsidiaries or make payments to employees of Holdings and its
Subsidiaries in connection with the exercise or cancellation of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management equity incentive plans or in connection with
the death or disability of such employees in an aggregate amount not to exceed
$5,000,000 in any fiscal year;

 

120

--------------------------------------------------------------------------------


 

(h)           non-cash repurchases of Equity Interests in Holdings deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

 

(i)            the payment of any dividend or distribution within 60 days after
the date of declaration thereof, if (i) at the date of declaration such payment
would have complied with the provisions of this Agreement and (ii) during the
period from and including the date of declaration of such payment to the date of
payment thereof no Event of Default exists or is continuing; and

 

(j)            payments made or expected to be made by Holdings or any of its
Subsidiaries in respect of withholding or similar Taxes payable by any future,
present or former employee, director, manager or consultant and any repurchases
of Equity Interests in consideration of such payments including deemed
repurchases in connection with the exercise of stock options not to exceed
$6,000,000 in any Fiscal Year.

 

7.07                 Change in Nature of Business.  Engage in any material line
of business substantially different from those lines of business conducted by
Holdings and its Subsidiaries on the date hereof or any business reasonably
related or ancillary thereto, or a reasonable extension thereof.

 

7.08                 Transactions with Affiliates.  Enter into any transaction
of any kind with any Affiliate of Holdings (other than transactions between and
among Holdings and its Wholly-Owned Subsidiaries), whether or not in the
ordinary course of business, other than (a) on fair and reasonable terms
substantially as favorable to Holdings or such Subsidiary as would be obtainable
by Holdings or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, (b) so long as, in each case,
otherwise permitted by the terms of this Agreement, (i) reasonable and customary
directors’ fees, indemnification and similar arrangements, consulting fees,
employee salaries, bonuses or employment agreements, compensation or employee
benefit arrangements, incentive and severance arrangements with any officer,
director or employee of a Loan Party entered into in the ordinary course of
business; (ii) any transactions made in compliance with the provisions of
Section 7.05; (iii) loans and advances to officers and employees of any Loan
Party in the ordinary course of business in accordance with the past practices
of any Loan Party to the extent otherwise permitted by this Agreement;
(iv) written agreements entered into or assumed in connection with acquisitions
of other businesses with Persons who were not Affiliates prior to such
transactions approved by a majority of the Board of Directors of Holdings or any
Borrower; and (v) any agreement as in effect as of the Closing Date and set
forth on Schedule 7.08 or any amendment thereto so long as any such amendment is
not more disadvantageous to the Lenders in any material respect than the
original agreement as in effect on the Closing Date, (c) transactions involving
less than $125,000; (d) transactions permitted under Section 7.06,
(e) Investments in Holdings’ Subsidiaries and joint ventures to the extent
otherwise permitted under Section 7.03 and (f) Holdings and its Subsidiaries
that are Loan Parties may make payments pursuant to tax sharing agreements among
Holdings and its Subsidiaries that are Loan Parties.

 

7.09                 Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) 

 

121

--------------------------------------------------------------------------------


 

of any Subsidiary to make Restricted Payments to any Loan Party or to otherwise
transfer property to or invest in any Loan Party, except for any agreement in
effect (A) on the date hereof and set forth on Schedule 7.09 or (B) at the time
any Subsidiary becomes a Subsidiary of Holdings, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
Holdings, (ii) of any Subsidiary (other than any Excluded Subsidiary) to
Guarantee the Indebtedness of any Borrower or (iii) of Holdings or any
Subsidiary (other than any Excluded Subsidiary) to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit (A) any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.02(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness or (B) any negative pledge contained in
Indebtedness incurred in accordance with Section 7.02(f) so long as such
negative pledge permits Liens on the assets of Holdings and its Subsidiaries
securing the Obligations; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; provided, however, that the foregoing shall not apply to
Contractual Obligations that (1) are customary restrictions that arise in
connection with any Disposition permitted by Section 7.05, (2) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 7.03 and applicable solely to such
joint venture, (3) are negative pledges and restrictions on Liens in favor of
any holder of Indebtedness permitted under Section 7.02 but solely to the extent
any negative pledge relates to the property financed by or secured by such
Indebtedness (and excluding in any event any Indebtedness junior to the
Obligations) or that expressly permits Liens for the benefit of the
Administrative Agent and the Lenders with respect to the credit facilities
established hereunder and the Obligations under the Loan Documents on a senior
basis without the requirement that such holders of such Indebtedness be secured
by such Liens on an equal and ratable, or junior, basis, and (4) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions may relate to the assets subject
thereto.

 

7.10                 Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose in each case so as to result in a violation of such Regulation U.

 

7.11                 Financial Covenants  (a)  Consolidated Interest Coverage
Ratio.  Permit the Consolidated Interest Coverage Ratio as of the end of any
Measurement Period to be less 3.50:1.00.

 

(b)   Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period to be greater than 2.00:1.00.

 

7.12                 Amendments of Organization Documents.  Amend any of its
Organization Documents if the effect thereof would be materially adverse to the
Lenders in the reasonable judgment of the board of directors or management of
Holdings; provided that each Person that becomes a Subsidiary of a Loan Party
after the Closing Date may amend its Organization Documents in a manner
consistent with the Organization Documents of the Loan Parties.

 

122

--------------------------------------------------------------------------------


 

7.13                 Changes in Fiscal Year.  Make any change in Fiscal Year;
provided that Holdings and its Subsidiaries may change their Fiscal Year end to
December 31.

 

7.14                 Prepayments, Etc. of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness that is contractually subordinated to the Obligations or any
Indebtedness, except Indebtedness regularly scheduled or required repayments or
redemptions of Indebtedness set forth in Schedule 7.02 and refinancings and
refundings of Indebtedness in compliance with Section 7.02(c).

 

7.15                 Designation of Senior Debt.  Designate any Indebtedness
(other than the Indebtedness under the Loan Documents and, so long as such
Indebtedness is “Senior Unsecured Indebtedness”, Indebtedness permitted under
Sections 7.02(f) and (k)) of Holdings or any of its Subsidiaries as “Designated
Senior Debt” (or any similar term) under, and as defined in, the definitive
documentation of any Subordinated Indebtedness of Holdings or any of its
Subsidiaries.

 

7.16                 Holding Company.  (a) In the case of Holdings, engage in
any business or activity other than (i) the ownership of all outstanding Equity
Interests in the U.S. Borrower, (ii) maintaining its corporate existence,
(iii) participating in tax, accounting and other administrative activities as
the parent of the consolidated group of companies, including the Loan Parties,
(iv) the execution and delivery of the Loan Documents to which it is a party and
the performance of its obligations thereunder, (v) the consummation of any
Permitted Acquisition so long as any assets acquired in connection with such
Permitted Acquisition are owned by the U.S. Borrower or a Subsidiary of the U.S.
Borrower immediately following such Permitted Acquisition, (vi) Restricted
Payments permitted to be made by Holdings under Section 7.06, (vii) any public
offering or other issuance of its Equity Interests, (viii) guarantees of
Indebtedness that is permitted to be issued under Section 7.02(f)(ii) by a
Subsidiary of Holdings and (ix) activities incidental to the businesses or
activities described in clauses (i) through (ix) of this Section 7.16(a).

 

(b)  In the case of Luxembourg Holdco, engage in any business or activity other
than (i) the ownership of all outstanding Equity Interest in Luxco,
(ii) maintaining its corporate existence, (iii) the execution and delivery of
the Loan Documents to which it is a party and the performance of its obligations
thereunder, (iv) Restricted Payments permitted to be made by Luxembourg Holdco
under Section 7.06, (v) the consummation of any Permitted Acquisition so long as
any assets acquired in connection with such Permitted Acquisition are owned by
Luxco or another Subsidiary of Luxembourg Holdco immediately following such
Permitted Acquisition, (vi) to the extent Luxembourg Holdco becomes a Loan Party
hereunder in accordance with Section 6.12(d), guarantees of Indebtedness of the
Hong Kong Borrower that is permitted to be issued under Section 7.02(f)(ii) by a
Subsidiary of Holdings and (vii) activities incidental to the businesses or
activities described in clauses (i) through (vi) of this Section 7.16(b).

 

(c)  In the case of Luxco, engage in any business or activity other than (i) the
ownership of all outstanding Equity Interest in the Hong Kong Borrower,
(ii) maintaining its corporate existence, (iii) the execution and delivery of
the Loan Documents to which it is a party

 

123

--------------------------------------------------------------------------------


 

and the performance of its obligations thereunder, (iv) Restricted Payments
permitted to be made by Luxco under Section 7.06, (v) the consummation of any
Permitted Acquisition so long as any assets acquired in connection with such
Permitted Acquisition are owned by Luxco or another Subsidiary of Luxembourg
Holdco immediately following such Permitted Acquisition, (vi) to own its
Intellectual Property and to protect its IP Rights, (vii) to the extent Luxco
becomes a Loan Party hereunder in accordance with Section 6.12(d), guarantees of
Indebtedness of the Hong Kong Borrower that is permitted to be issued under
Section 7.02(f)(ii) by a Subsidiary of Holdings and (viii) activities incidental
to the businesses or activities described in clauses (i) through (vii) of this
Section 7.16(c).

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                 Events of Default.  Any of the following shall constitute
an Event of Default:

 

(a)           Non-Payment.  Any Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) pay within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a),
6.05(a) (solely with respect to the legal existence of Holdings and the
Borrowers) or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Holdings, the Borrowers or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due beyond any applicable grace period
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate outstanding
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness (other than any Swap Contracts as to which clause (ii) applies) or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on

 

124

--------------------------------------------------------------------------------


 

behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof of more than the Threshold Amount to be required;
or (ii) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined under such Swap Contract) as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof (other than an Inactive Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof (other than an Inactive Subsidiary) becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 60 days after its
issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company (or in the
case of an insurer in the People’s Republic of China, is a nationally-recognized
insurer), has been notified of the potential claim and does not deny coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC

 

125

--------------------------------------------------------------------------------


 

in an aggregate amount in excess of the Threshold Amount, or (ii) the U.S.
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document, or purports in
writing to revoke, terminate (except as provided herein) or rescind any
provision of any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control;

 

(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on the Collateral purported to be
covered thereby, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file UCC financings statements or
continuation statements or other equivalent filings; or

 

(m)          Luxco shall, within 30 days after receipt of a Permitted Hong Kong
Borrower Transfer fail to use 100% of the proceeds thereof to, (i) pay to the
U.S. Borrower or a U.S. Guarantor that portion of R&D Costs which are allocated
to the Hong Kong Borrower pursuant to Holdings’ accounting procedures,
(ii) consummate a Permitted Acquisition or (iii) pay, or distribute to Holdings
or the U.S. Borrower to pay, in each case, its respective Tax liability
attributable to income recognized by Luxco in respect of its interest in the
Hong Kong Borrower or attributable to Subpart F income (as defined in
Section 952 of the Code) recognized by Holdings or U.S. Borrower in respect of
its interest in Luxco or the Hong Kong Borrower.

 

8.02                 Remedies upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

126

--------------------------------------------------------------------------------


 

(c)           require that the U.S. Borrower Cash Collateralize the U.S. L/C
Obligations and the Hong Kong Borrower Cash Collateralize the Hong Kong L/C
Obligations (in each case, in an amount equal to the then Outstanding Amount
thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall (subject to the provisions of
Sections 2.15, 2.16 and 2.17) be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

127

--------------------------------------------------------------------------------


 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. 
Notwithstanding anything in clauses second, third or fourth above to the
contrary, with respect to proceeds of U.S. Collateral and proceeds of or
recoveries under the U.S. Guaranty or the Hong Kong Guaranty made by a U.S. Loan
Party, as between the U.S. Obligations and the Hong Kong Obligations, such
proceeds and recoveries may be applied in the manner that the Administrative
Agent reasonably determines is likely to result in the greatest recovery for all
Obligations.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01         Appointment and Authority.  (a)  Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except with respect to Sections 9.06 and 9.10, the provisions of this
Article IX are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and (except with respect to Sections 9.05, 9.06 and 9.10)
the Borrowers shall not have rights as third party beneficiaries of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law,
instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

128

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the U.S. Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.

 

(a)           Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may

 

129

--------------------------------------------------------------------------------


 

effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by any Loan Party, a Lender or the L/C Issuer.

 

(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action

 

130

--------------------------------------------------------------------------------


 

taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

9.05         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent; provided, however, that with respect to the U.S.
Obligations, such sub-agent is a “U.S. person” and a “financial institution”
(both within the meaning of Treasury Regulations Section 1.1441-1) and with
respect to the Hong Kong Obligations, such sub-agent is a “financial
institution” within the meaning of section 2 of the Inland Revenue Ordinance
(Cap 112 of the Laws of Hong Kong).  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties, subject to the provision
in the prior sentence, applied mutatis mutandis to such Related Party.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

9.06         Resignation of Administrative Agent.  (a) The Administrative Agent
may resign upon 30 days’ advance written notice to the Lenders, the L/C Issuer
and the Borrowers.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)       If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)       With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of

 

131

--------------------------------------------------------------------------------


 

the Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments or other amounts then owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06(c)).  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)       Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
by the Borrowers of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the

 

132

--------------------------------------------------------------------------------


 

Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

9.08         No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Managers or the Lead Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights

 

133

--------------------------------------------------------------------------------


 

of any Lender or the L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or the L/C Issuer or in any such proceeding.

 

9.10         Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) (x) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations for which no claim has been made and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made) or (y) with respect to the Hong Kong Collateral, upon
termination of the Hong Kong Revolving Credit Commitments and payment in full of
all Hong Kong Obligations (other than (A) contingent indemnification obligations
for which no claim has been made and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Hong Kong Letters
of Credit (other than Hong Kong Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or to be sold or transferred as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
(iii) that constitutes “Excluded Property” (as such term is defined in each
Security Agreement) or (iv) if approved, authorized or ratified in writing in
accordance with Section 11.01;

 

(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents) will confirm in writing the
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.  In each case as
specified in this Section 9.10, the Administrative Agent will, at the U.S.
Borrower’s expense (in respect of any U.S. Collateral or U.S. Guaranty) and the
Hong Kong Borrower’s expense (in respect of any Hong Kong Collateral or Hong
Kong Guaranty), execute and deliver to the applicable Loan Party such documents
as such Loan Party may reasonably request to evidence the release of such item
of Collateral from the assignment and security interest granted under the

 

134

--------------------------------------------------------------------------------


 

Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

9.11         Secured Cash Management Agreements and Secured Hedge Agreements. 
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

ARTICLE X
CONTINUING GUARANTY

 

10.01       Guaranty.  Holdings hereby absolutely and unconditionally
guarantees, as a guaranty of payment and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the U.S. Obligations (for the benefit of the Secured Parties) and the
Hong Kong Obligations (for the benefit of the Hong Kong Secured Parties), in
each case, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the U.S. Borrower to the U.S. Secured
Parties and of the Hong Kong Borrower to the Hong Kong Secured Parties, and
whether arising hereunder or under any other Loan Document, any applicable
Secured Cash Management Agreement or any applicable Secured Hedge Agreement
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, including reasonable attorneys’ fees and
expenses incurred by the Secured Parties or the Hong Kong Secured Parties, as
the case may be, in connection with the collection or enforcement thereof).  The
Administrative Agent’s books and records showing the amount of the outstanding
applicable Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon Holdings, and conclusive absent manifest
error for the purpose of establishing the amount of such Obligations.  This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of Holdings under this Guaranty, and Holdings hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing, other than the payment in full of all
Obligations and the termination of all Commitments in accordance herewith.

 

135

--------------------------------------------------------------------------------


 

10.02       Rights of Lenders.  Holdings consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand,
without affecting the enforceability or continuing effectiveness hereof: 
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the applicable Lenders
in their sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Obligations.  Without
limiting the generality of the foregoing, Holdings consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of Holdings under this Guaranty or which, but for this provision, might
operate as a discharge of Holdings.

 

10.03       Certain Waivers.  Holdings waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of any Borrower; (b) any defense based on any
claim that Holdings’ obligations exceed or are more burdensome than those of the
applicable Borrower; (c) the benefit of any statute of limitations affecting
Holdings’ liability hereunder; (d) any right to proceed against either Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties, other than the payment in
full of all Obligations and the termination of all Commitments in accordance
herewith.  For so long as any Obligations remain outstanding, Holdings expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

 

10.04       Obligations Independent.  The obligations of Holdings hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against Holdings to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

 

10.05       Subrogation.  Holdings shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated.  If any amounts are
paid to Holdings in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

 

136

--------------------------------------------------------------------------------


 

10.06       Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated. 
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or Holdings is made, or any of the Secured Parties exercises its right
of setoff, in respect of the Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction.  The obligations of
Holdings under this paragraph shall survive termination of this Guaranty.

 

10.07       Subordination.  Notwithstanding any provision of this Guaranty to
the contrary, all rights of Holdings of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of all Obligations.  Holdings agrees that
upon the occurrence and during the continuance of an Event of Default, all
indebtedness and other obligations owed (a) to it by any Loan Party and (b) by
it to any other Guarantor, shall, in each case, be fully subordinated to the
indefeasible payment in full in cash of all Obligations.  If any payment or
distribution of any character, whether in cash, securities or other property is
received by any Person in violation of the foregoing sentences, before the
indefeasible payment in full in cash of all Obligations, such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to, the Administrative Agent for the benefit of the holders of
Obligations.  Notwithstanding anything contained herein, Indebtedness incurred
to consummate the Permitted Reorganization shall not be subject to the
provisions of this Section 10.07.

 

10.08       Stay of Acceleration.  If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against Holdings or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by Holdings immediately upon demand by
the Secured Parties.

 

10.09       Condition of Borrower.  Holdings acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as Holdings requires, and that none of the Secured Parties has any duty, and
Holdings is not relying on the Secured Parties at any time, to disclose to
Holdings any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (Holdings waiving any duty on
the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).

 

ARTICLE XI
MISCELLANEOUS

 

11.01               Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Loan Party therefrom, shall, except as otherwise
provided below, be effective unless in

 

137

--------------------------------------------------------------------------------


 

writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and the applicable Loan Party or Loan Parties
signatory thereto, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01, without the written
consent of each Lender;

 

(b)           without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension (i) if such
Credit Extension is under the Hong Kong Revolving Credit Facility, the Required
Hong Kong Revolving Lenders and (ii) if such Credit Extension is under the U.S.
Revolving Credit Facility, the Required U.S. Revolving Lenders;

 

(c)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(d)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment, it being understood that the waiver of any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

 

(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest or Letter of Credit
Fees at the Default Rate;

 

(f)            change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) the order of application of any prepayment of Loans among the Facilities
or the order of application or any reduction in the Commitments in each case
from the application thereof set forth in the applicable provisions of
Section 2.05(b) or 2.06(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(i) if such Facility is the Term Loan Facility, the Required Term Lenders,
(ii) if such Facility is the Hong Kong Revolving Credit Facility, the Required
Hong Kong Revolving Lenders and (iii) if such Facility is the U.S. Revolving
Credit Facility, the Required U.S. Revolving Lenders;

 

(g)           change (i) any provision of this Section 11.01 or the definition
of “Required Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,”, “Required Hong Kong Revolving Lenders” “Required U.S. Revolving
Lenders” or

 

138

--------------------------------------------------------------------------------


 

“Required Term Lenders” without the written consent of each Lender under the
applicable Facility;

 

(h)           release all or substantially all of the U.S. Collateral in any
transaction or series of related transactions, without the written consent of
each Lender or release all or substantially all of the Hong Kong Collateral in
any transaction or series of related transactions, without the written consent
of each Lender;

 

(i)            (A) release the Guaranty by the U.S. Borrower or otherwise
release all or substantially all of the value of the Guaranty in respect of the
Hong Kong Obligations, without the written consent of each Lender holding Hong
Kong Obligations or (B) release all or substantially all of the value of the
Guaranty in respect of the U.S. Obligations, without the written consent of each
Lender, except in the case of clauses (A) and (B) to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case any such release may be made by the Administrative Agent acting alone); or

 

(j)            impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Loan Facility, the Required
Term Lenders, (ii) if such Facility is the Hong Kong Revolving Credit Facility,
the Required Hong Kong Revolving Lenders and (iii) if such Facility is the U.S.
Revolving Credit Facility, the Required U.S. Revolving Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
the Engagement Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) any amendment, waiver or consent that
would require the consent of each Lender or each affected Lender pursuant to
Section 11.01(c), 11.01(d) or 11.01(e) shall require the consent of each
Defaulting Lender affected thereby and (y) any other waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding anything to the contrary herein, without the consent of any
other Lenders, the Borrowers and the Administrative Agent may effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable

 

139

--------------------------------------------------------------------------------


 

judgment of the Administrative Agent and the Borrowers, to effect the provisions
of Section 2.13.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document (a “Non-Consenting Lender”) that
requires the consent of each Lender or each Lender or each affected Lender with
respect to a certain Facility and that has been approved by the Required Lenders
(or the Required Term Lenders, Required U.S. Revolving Lenders or Required Hong
Kong Revolving Lenders, as the case may be), the Borrowers may replace such
non-consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

11.02               Notices; Effectiveness; Electronic Communications.  (a) 
Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or other form of
electronic transmission as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)            if to the Borrowers or the Administrative Agent, the L/C Issuer
or the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the U.S.
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

140

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the any Loan
Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers’ or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)           Change of Address, Etc.  Each Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender. 
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the

 

141

--------------------------------------------------------------------------------


 

Platform and that may contain material non-public information with respect to
Holdings or its securities for purposes of United States Federal or state
securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The U.S. Borrower (with respect to any U.S. Loan Party)
and the Hong Kong Borrower (with respect to any Hong Kong Loan Party) shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any such Loan Party, indemnification payments to be made to the
Administrative Agent for its own benefit or for the benefit of the Appropriate
Lenders.  All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03               No Waiver; Cumulative Remedies; Enforcement.  No failure by
any Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer, provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

142

--------------------------------------------------------------------------------


 

11.04               Expenses; Indemnity; Damage Waiver.  (a)  Costs and
Expenses.  The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 11.04, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that in the case of charges of counsel,
such payment shall be limited to the fees, disbursements and other charges of
(x) one transaction counsel and (y) if reasonably necessary (as determined by
the Administrative Agent), one local counsel in each relevant jurisdiction) and,
in each case, in the case of an actual or a potential conflict of interest,
(A) one additional counsel for each affected person (or group of persons) and
(B) if necessary, one local counsel for each group of affected persons (or group
of persons) similarly situated taken as a whole in any relevant jurisdiction;
provided further, however, that the Hong Kong Borrower shall not pay any amount
on behalf of the U.S. Borrower.

 

(b)           Indemnification by the Borrowers.  The U.S. Borrower shall (with
respect to the Term Loan Facility and U.S. Revolving Credit Facility) and the
Hong Kong Borrower shall (with respect to the Hong Kong Revolving Credit
Facility) indemnify (x) the Administrative Agent (and any sub-agent thereof),
each U.S. Lender, and each Related Party of any U.S. Lender (each such Person
being called a “U.S. Indemnitee”) and (y)  the Administrative Agent (and any
sub-agent thereof), each Hong Kong Revolving Credit Lender and each Related
Party of the Hong Kong Revolving Credit Lender (each such Person being called a
“Hong Kong Indemnitee” and together with each U.S. Indemnitee, each such person
an “Indemnitee” and collectively, the “Indemnitees”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of a
single counsel for the U.S. Indemnitees and the Hong Kong Indemnitees, and if
reasonably necessary, a single local counsel in each appropriate jurisdiction,
and in each case where there exists any actual or potential conflict of
interest, one additional counsel (and one additional local counsel) for each
party similarly situated subject to such conflict), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the U.S. Borrower or
any other Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including

 

143

--------------------------------------------------------------------------------


 

any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Holdings or any of its Subsidiaries, or any Environmental Liability
related in any way to Holdings or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party or any of
the Borrowers’ or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Related Party of such Indemnitee (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee or any Related Party of
such Indemnitee for material breach of such Indemnitee’s or such Related Party’s
obligations hereunder or under any other Loan Document, if the Borrowers or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise from
disputes between or among Indemnitees or any Related Parties that do not involve
an act or omission by Holdings or any of its Subsidiaries. This
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the applicable
Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section 11.04 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage with respect to
the relevant Facility (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, none of the parties hereto shall assert, and each
of the parties hereto hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof, except for any such claims which constitute indemnification obligations
of a Loan Party under Section 11.04(b) incurred or paid by an Indemnitee to a
third party.  No party hereto shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such party through telecommunications,
electronic or other information

 

144

--------------------------------------------------------------------------------


 

transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such party or any Related Party as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable to
the Administrative Agent for its own benefit or for the benefit of the
Appropriate Lenders not later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05               Payments Set Aside.  To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

11.06               Successors and Assigns.  (a)  Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender (unless in connection with a
transaction permitted under Section 7.04) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 11.06 and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

145

--------------------------------------------------------------------------------


 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Hong Kong
Revolving Credit Loans, the Term Loans and the U.S. Revolving Credit Loans
(including for purposes of this Section 11.06(b), participations in Hong Kong
L/C Obligations, U.S. L/C Obligations and in Swing Line Loans) at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and any of the Hong Kong
Revolving Credit Loans, the Term Loans and the U.S. Revolving Credit Loans
(including, participations in Hong Kong L/C Obligations, U.S. L/C Obligations
and in Swing Line Loans) at the time owing to it under such Facility or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this
Section 11.06, the aggregate amount of the Hong Kong Revolving Credit
Commitment, the U.S. Revolving Credit Commitment or the Term Commitment (which
for this purpose includes the applicable Loans outstanding thereunder) or, if
the Hong Kong Revolving Credit Commitment, the U.S. Revolving Credit Commitment
or the Term Commitment is not then in effect, the principal outstanding balance
of applicable Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $2,500,000, in the case of any assignment in respect of the Hong Kong
Revolving Credit Facility and the U.S. Revolving Credit Facility, or $1,000,000,
in the case of any assignment in respect of Term Loan Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the U.S. Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the applicable Loans (whether
the Hong Kong Revolving Credit Loans, the Term Loans or the U.S. Revolving
Credit Loans or the applicable Commitment (whether the Hong Kong Revolving
Credit Commitment, the U.S. Revolving Credit Commitment or the Term Commitment)
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect

 

146

--------------------------------------------------------------------------------


 

of Swing Line Loans or (B) prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section 11.06 and, in addition:

 

(A)          the consent of the U.S. Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the U.S. Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) (x) any Hong Kong Revolving Credit Commitment, if such assignment is to a
Person that is not a Hong Kong Revolving Credit Lender, an Affiliate of such
Lender or an Approved Fund with respect to such Hong Kong Revolving Credit
Lender, (y) any U.S. Revolving Credit Commitment if such assignment is to a
Person that is not a U.S. Revolving Credit Lender, an Affiliate of such Lender
or an Approved Fund with respect to such U.S. Revolving Credit Lender or (z) any
Term Commitment if such assignment is to a Person that is not a Term Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Term Lender or
(2) any Term Loan to a Person that is not a Term Lender, an Affiliate of a Term
Lender or an Approved Fund with respect to such Term Lender;

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the U.S. Revolving Credit Facility.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  Each assignee of any Loan
or Facility shall by executing and delivering an Assignment and Assumption
become a party to the CAM Agreement.

 

147

--------------------------------------------------------------------------------


 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to Holdings or any of Holdings’ Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans and L/C Obligations owing
to,

 

148

--------------------------------------------------------------------------------


 

each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as the owner
of the amounts owing to it hereunder as reflected in the Register for all
purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the U.S. Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or Holdings or any of Holdings’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
that affects such Participant.  Subject to subsection (e) of this Section 11.06,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such sections as if the Participant were a Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.11 as though it were
a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, absent manifest error, and each
person whose name is recorded in the Participant Register shall be treated as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  No Lender shall have any obligation
to disclose all or any portion of any Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or Letter of Credit is in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations.

 

149

--------------------------------------------------------------------------------


 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the U.S. Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the U.S. Borrower, resign as Swing Line Lender.  In
the event of any such resignation as L/C Issuer or Swing Line Lender, the U.S.
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
U.S. Borrower to appoint any such successor shall affect the resignation of Bank
of America as L/C Issuer or Swing Line Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

11.07               Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or

 

150

--------------------------------------------------------------------------------


 

regulations or by any subpoena or similar legal process (provided that solely to
the extent permitted by law and other than in connection with routine audits and
reviews by regulatory and self-regulatory authorities, each Lender and the
Administrative Agent shall notify Holdings as promptly as practicable of any
such requested or required disclosure in connection with any legal or regulatory
proceeding), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) on a
confidential basis to (i) any agency rating in connection with rating Holdings
or its Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of Holdings or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Holdings and its Subsidiaries.

 

For purposes of this Section 11.07, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
Holdings or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

11.08               Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the applicable Borrower in respect of the applicable Facility against
any and all of the obligations of such Borrower under such Facility now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C

 

151

--------------------------------------------------------------------------------


 

Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of any such Borrower may be contingent or unmatured or are owed
to a branch or office of such Lender or the L/C Issuer different from the branch
or office holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the applicable Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09               Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10               Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11               Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and

 

152

--------------------------------------------------------------------------------


 

delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

 

11.12               Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

11.13       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrowers the right
to replace a Lender as a party hereto, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

153

--------------------------------------------------------------------------------


 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

11.14               Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER PARTY OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, INCLUDING WITH RESPECT TO COLLATERAL, AGAINST EACH LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY

 

154

--------------------------------------------------------------------------------


 

COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           EACH LOAN PARTY THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES HEREBY APPOINTS THE U.S. BORROWER, AS ITS AGENT FOR
SERVICE OF PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.

 

11.15               Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16               No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lead Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrowers, each other Loan Party and their Affiliates, on the one
hand, and the Administrative Agent, the Lead Arrangers and the Lenders, on the
other hand, (B) the Borrowers and the other Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Lead Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Lead Arrangers nor

 

155

--------------------------------------------------------------------------------


 

any Lender has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Lead Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and each other Loan Party hereby waives and releases any claims
that it may have against the Administrative Agent, the Lead Arrangers or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

11.17               Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

11.18               USA PATRIOT Act.  Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act.  The Borrowers shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

11.19               Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or under
any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of any Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with

 

156

--------------------------------------------------------------------------------


 

normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from a Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
applicable law).

 

11.20               Section 956 Override.  Notwithstanding any provision of any
Loan Document to the contrary (including any provision that would otherwise
apply notwithstanding other provisions or that is the beneficiary of other
overriding language), (i) no more than 65% of the voting interests and 100% of
the non-voting interests in or of any Excluded Subsidiary with respect to the
U.S. Borrower shall be pledged or similarly hypothecated to guarantee or support
any Obligation of the U.S. Borrower, (ii) no Excluded Subsidiary with respect to
the U.S. Borrower shall guarantee or support any Obligation of the U.S.
Borrower, (iii) no security or similar interest shall be granted in the assets
of any Excluded Subsidiary with respect to the U.S. Borrower, which security or
similar interest guarantees or supports any Obligation of the U.S. Borrower, and
(iv) no Excluded Subsidiary with respect to the U.S. Borrower shall be required
to make any payment on behalf of the U.S. Borrower.

 

11.21               Waiver of Immunities.  If any Loan Party has or hereafter
may acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from set-off or any legal process
(whether service or notice, attachment prior to judgment attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, such Loan Party hereby (to the fullest extent
permitted by applicable law) irrevocably waives and agrees not to plead or claim
such immunity in respect of its obligations under this Agreement and each other
Loan Documents.  Each Loan Party agrees that the foregoing waivers shall be
effective to the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States of America, as amended from time to time, and
are intended to be irrevocable and not subject to withdrawal for purposes of
such Act.

 

157

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

HOLDINGS:

 

 

 

GT ADVANCED TECHNOLOGIES INC.

 

 

 

 

By:

/s/ Richard Gaynor

 

Name:

Richard Gaynor

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

BORROWERS:

 

 

 

GTAT CORPORATION

 

 

 

 

By:

/s/ Richard Gaynor

 

Name:

Richard Gaynor

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

GT ADVANCED TECHNOLOGIES LIMITED

 

 

 

 

By:

/s/ Jeffrey J. Ford

 

Name:

Jeffrey J. Ford

 

Title:

Managing Director

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

/s/ William S. Rowe

 

Name:

William S. Rowe

 

Title:

Director

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Swing Line Lender

 

 

 

 

 

By:

/s/ William S. Rowe

 

 

Name: William S. Rowe

 

 

Title: Director

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as L/C Issuer

 

 

 

 

 

By:

/s/ William S. Rowe

 

 

Name: William S. Rowe

 

 

Title: Director

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as a Term Lender

 

 

 

 

 

By:

/s/ William S. Rowe

 

 

Name: William S. Rowe

 

 

Title: Director

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, NA., as a U.S. Revolving Credit Lender

 

 

 

 

 

By:

/s/ William S. Rowe

 

 

Name: William S. Rowe

 

 

Title: Director

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as a Hong Kong Revolving Credit Lender

 

 

 

 

 

By:

/s/ William S. Rowe

 

 

Name: William S. Rowe

 

 

Title: Director

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as a Term Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as a U.S. Revolving Credit Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING INC.,
as a Hong Kong Revolving Credit Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a U.S. Revolving Credit Lender,

 

 

 

 

 

By:

/s/ Ari Bruger

 

 

Name: Ari Bruger

 

 

Title: Vice President

 

 

 

 

By:

/s/ Kevin Buddhdew

 

 

Name: Kevin Buddhdew

 

 

Title: Associate

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Term Lender,

 

 

 

 

 

By:

/s/ Ari Bruger

 

 

Name: Ari Bruger

 

 

Title: Vice President

 

 

 

 

By:

/s/ Kevin Buddhdew

 

 

Name: Kevin Buddhdew

 

 

Title: Associate

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Hong Kong Revolving Credit Lender,

 

 

 

 

 

By:

/s/ Ari Bruger

 

 

Name: Ari Bruger

 

 

Title: Vice President

 

 

 

 

By:

/s/ Kevin Buddhdew

 

 

Name: Kevin Buddhdew

 

 

Title: Associate

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

FIRST NIAGARA BANK, N.A., as a Term Lender

 

 

 

 

 

By:

/s/ Robert M. Dellatorre

 

 

Name: Robert M. Dellatorre

 

 

Title: Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

FIRST NIAGARA BANK, N.A., as a U.S. Revolving Credit Lender

 

 

 

 

 

By:

/s/ Robert M. Dellatorre

 

 

Name: Robert M. Dellatorre

 

 

Title: Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

FIRST NIAGARA BANK, N.A., as a Hong Kong Revolving Credit Lender

 

 

 

 

 

By:

/s/ Robert M. Dellatorre

 

 

Name: Robert M. Dellatorre

 

 

Title: Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Flagstar Bank, FSB, as a Term Lender, U.S. Revolving Credit Lender and Hong Kong
Revolving Credit Lender,

 

 

 

 

 

By:

/s/ Levi Richardson

 

 

Name: Levi Richardson

 

 

Title: Senior Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

RBS CITIZENS, N. A., as a Term Lender

 

 

 

 

 

By:

/s/ Timothy J. Whitaker

 

 

Name: Timothy J. Whitaker

 

 

Title: Senior Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

RBS CITIZENS, N. A., as a U.S. Revolving Credit Lender

 

 

 

 

 

By:

/s/ Timothy J. Whitaker

 

 

Name: Timothy J. Whitaker

 

 

Title: Senior Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

RBS CITIZENS, N. A., as a Hong Kong Revolving Credit Lender

 

 

 

 

 

By:

/s/ Timothy J. Whitaker

 

 

Name: Timothy J. Whitaker

 

 

Title: Senior Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Siemens Financial Services, Inc., as a Term Lender

 

 

 

 

 

By:

/s/ Paul Ramseur

 

 

Name: Paul Ramseur

 

 

Title: Vice President/Head of Risk Mgt.

 

 

 

 

By:

/s/ April Greaves-Bryan

 

 

Name: April Greaves-Bryan

 

 

Title: Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Siemens Financial Services, Inc., as a U.S. Revolving Credit Lender

 

 

 

 

 

By:

/s/ Paul Ramseur

 

 

Name: Paul Ramseur

 

 

Title: Vice President/Head of Risk Mgt.

 

 

 

 

By:

/s/ April Greaves-Bryan

 

 

Name: April Greaves-Bryan

 

 

Title: Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Siemens Financial Services, Inc., as a Hong Kong Revolving Credit Lender

 

 

 

 

 

By:

/s/ Paul Ramseur

 

 

Name: Paul Ramseur

 

 

Title: Vice President/Head of Risk Mgt.

 

 

 

 

By:

/s/ April Greaves-Bryan

 

 

Name: April Greaves-Bryan

 

 

Title: Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

PEOPLE’S UNITED BANK, as a Term Lender

 

 

 

 

 

By:

/s/ Mark F. Leonardi

 

 

Name: Mark F. Leonardi

 

 

Title: Senior Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

PEOPLE’S UNITED BANK, as a U.S. Revolving Credit Lender

 

 

 

 

 

By:

/s/ Mark F. Leonardi

 

 

Name: Mark F. Leonardi

 

 

Title: Senior Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

PEOPLE’S UNITED BANK, as a Hong Kong Revolving Credit Lender

 

 

 

 

 

By:

/s/ Mark F. Leonardi

 

 

Name: Mark F. Leonardi

 

 

Title: Senior Vice President

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

UBS AG, STAMFORD BRANCH, as a Term Lender, U.S. Revolving Credit Lender, Hong
Kong Revolving Credit Lender,

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name: Mary E. Evans

 

 

Title: Associate Director

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

[Signature Page — GTAT Credit Agreement]

 

--------------------------------------------------------------------------------

 